MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Alten

energías renovables

CONTENIDO DEL DOCUMENTO

CAPITULO INDICE
1 DATOS GENERALES DEL PROYECTO, DEL PROMOVENTE Y DEL RESPONSABLE
DEL ESTUDIO DE IMPACTO AMBIENTAL

1.1 Proyecto

1.1.1 Nombre del proyecto

1.1.2 Ubicación del proyecto

1.1.3 Presentación de la documentación legal

1.2 Promovente

1.2.1 Nombre o razón social

1.2.2 Registro Federal del Contribuyente del promovente

1.2.3 Nombre y cargo del representante legal

12.4 Dirección del promovente o de su representante legal para recibir u oír
notificaciones

13 Responsable de la elaboración del Estudio de Impacto Ambiental

II. DESCRIPCIÓN DEL PROYECTO

11.1 Información general del proyecto

11.1.1 Naturaleza del proyecto

11.1.2 Selección del sitio

11.1.4 Inversión requerida

11.1.5 Dimensiones del proyecto

1.1.6 Uso actual de suelo

11.1.7 Urbanización del área y descripción de servicios requeridos

11.2 Características particulares del proyecto

11.2.1 Programa general de trabajo

11.2.1.1 Estudios de campo y gabinete

11.2.2 Preparación del sitio

11.2.3 Descripción de las obras asociadas o provisionales

1.2.4 Etapa de operación

11.2.5 Equipo y materiales a utilizar

11.2.6 Etapa de mantenimiento

11.2.7 Descripción de las obras asociadas al proyecto

11.2.8 Etapa de abandono de sitio

11.2.9 Generación, manejo y disposición de residuos sólidos, líquidos y emisiones a la

atmósfera
VINCULACIÓN CON LOS ORDENAMIENTOS JURÍDICOS APLICABLES
Tu EN MATERIA AMBIENTAL Y EN SU CASO, CON LA REGULACIÓN DEL
USO DE SUELO
Plan nacional de desarrollo
Ley General del Equilibrio Ecológico y Protección al Ambiente
Ley General de Desarrollo Forestal Sustentable y su reglamento
Reglamento de la Ley Forestal
Ley Minera y su Reglamento
Normas Oficiales Mexicanas
Planes de ordenamiento territorial, Planes de desarrollo urbano estatales
Iv DESCRIPCIÓN DEL SISTEMA AMBIENTAL Y SEÑALAMIENTO DE LA
PROBLEMATICA AMBIENTAL
1V.1 Delimitación del área de estudio
1V.1.2 Coordenadas del proyecto
1v.2 Aspectos abióticos
1V.3 Aspectos Bióticos
1V.4 Medio socioeconómico
v IDENTIFICACIÓN, DESCRIPCIÓN DE IMPACTOS AMBIENTALES
v.1 Metodología
v.1.1 Metodología para evaluar los impactos ambientales
v.2 Identificación de las acciones susceptibles ó agentes causales de los impactos
? negativos al medio ambiente.
V3 Identificación de los Factores medioambientales susceptibles de recibir
: impactos
V.4 Identificación y descripción de los posibles impactos negativos
v.5 Matriz impacto — ponderación
v.6 Determinación de la importancia del impacto (de acuerdo con la formula de
: CONESA)
v.7 Matriz impacto-ponderación (de importancia)
v.8 Matriz impacto-recurso, con valoración el impacto
v.9 Impactos residuales
vI MEDIDAS PREVENTIVAS Y DE MITIGACIÓN DE LOS IMPACTOS
AMBIENTALES
VII PRONOSTICOS AMBIENTALES Y EN SU CASO, EVALUACIÓN DE
ALTERNATIVAS
VIT. 1 Escenarios
VIT.2 Programa de vigilancia ambiental
VIL.3 Conclusiones
IDENTIFICACIÓN DE LOS INSTRUMENTOS METODOLÓGICOS Y
VII. ELEMENTOS TÉCNICOS QUE SUSTENTAN LA INFORMACIÓN
SENALADA EN LAS FRACCIONES ANTERIORES
REFERENCIAS

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Alten

energías renovables

GLOSARIO DE TERMINOS

Acometida: Instalaciones, materiales y equipos eléctricos entre la red de distribución del operador y
prestador del servicio y el punto de entrega para la conexión del servicio al usuario..

Autogeneración: Proceso mediante el cual un usuario genera energía eléctrica para suplir parcial o
totalmente los requerimientos de sus instalaciones..

Alimentador: Circuito de distribución en media tensión..

Alimentador de Alta Densidad: Alimentador cuya densidad lineal de carga es mayor que 550k VA/km y
menor o igual que 1000 kVA/km..

Alimentador de Baja Densidad: Alimentador cuya densidad lineal de carga es mayor que 75 kVA/km y menor
o igual que 150 kVA/km..

Alimentador de Mediana Densidad: Alimentador cuya densidad lineal de carga es mayor que 150 kVA/km y
menor o igual que 550 kVA/km..

Alimentador de Muy Alta Densidad: Alimentador cuya densidad lineal de carga es mayor a 1000 kVA/km..

Alimentador de Muy Baja Densidad: Alimentador cuya densidad lineal de carga es menor o igual que 75
kVA/km..

Alta Tensión: Nivel de tensión mayor o igual que 69 kV..

Amperio: Medida de la intensidad de la corriente. En física, se define como el paso de un carga de un
“coulomb' por segundo..

Anomalía: Todo desperfecto que presente el medidor, sus accesorios o acometidas, no imputables al
usuario, que originan una alteración en el correcto registro del consumo de potencia y energía eléctrica, o la
que establezca el Reglamento General de la Ley del Sistema y Servicio Eléctrico.
Arreglo Fotovoltaico. Es aquel constituido de 2 o más módulos que al sumar la energía de cada módulo se
configuran para satisfacer las necesidades de voltaje y corriente eléctrica requerida por un inversor o
controlador eléctrico

Bajo Red: Calificación dada al usuario cuando la conexión de sus instalaciones a la red de distribución puede
realizarse sin necesidad de una extensión..

Baja Tensión: El nivel de tensión menor o igual que 1 kV..

Caja de Protección del Equipo de Medición: Elementos de seguridad que consisten en una caja apropiada
para proteger de manera especial equipos de medición, protección o de conexión, los cuales pueden estar
instaladas en postes, en pedestales adyacentes a los equipos de transformación, en gabinetes de
desconexión o en la propiedad de los usuarios..

Calidad del Servicio Comercial: Grado de cumplimiento de los lapsos establecidos en esta Resolución, en la
atención de los requerimientos y reclamos de los usuarios..

Calidad del Servicio Técnico: Grado de cumplimiento de los valores admisibles establecidos en esta
Resolución, determinado por las interrupciones del fluido eléctrico conforme a la frecuencia y duración de
las mismas.

Calor: Energía producida por la vibración acelerada de las moléculas, que se manifiesta elevando la
temperatura y dilatando los cuerpos, hasta el punto que llega a fundir los sólidos y evaporar los líquidos..

Capacidad Nominal de Transformación: Capacidad de transformación expresada en kVA, de acuerdo con los
datos de placa de los equipos..

Capacidad Total Conectada o Instalada del Usuario: Suma de la potencia nominal expresada en kVA, de
todos los equipos que se encuentren en el inmueble servido, conectados para el servicio del usuario.

Celda fotovoltaica: es aquella en forma de oblea y fabricada de sílice, la cual al recibir los rayos del sol los
convierte directamente en energía eléctrica.

Comercialización: Es una de las actividades del sistema eléctrico que consiste en la interacción con los
usuarios para la provisión de electricidad, incluyendo la gestión comercial y administrativa asociada a la
prestación del servicio eléctrico..
Combustible: Materia cuya combustión produce energía calorífica.

Combustible Fósil: Aquel que tiene como base la materia orgánica fosilizada.

Conductor: Cuerpo, generalmente de naturaleza metálica, que permite el paso de cargas eléctricas..

Consumo de Energía: Cantidad de energía eléctrica en kWh, suministrada al usuario en un determinado
lapso..

Contrato de Servicio: Documento que establece los términos y condiciones que rigen la utilización del
servicio eléctrico entre las partes que los suscriben..

: Cantidad de carga eléctrica que fluye por un conductor (cable) en un tiempo determinado..

Corriente alterna:

ipo de corriente que cambia de signo (polaridad) de forma cíclica..

Coulomb: Unidad de medida de carga eléctrica..

Contrato de servicio: Es el documento que formaliza el suministro de energía eléctrica, en el cual se
establecen las condiciones y términos que regirán la relación entre el usuario y el operador, y el prestador
del servicio. .

Demanda eléctrica: Requerimiento de potencia y energía eléctrica de un usuario, sector o sistema eléctrico.

Depósito de garantía: Es la caución que podrá exigir el operador y prestador del servicio a los usuarios en
calidad de garantía del cumplimiento de sus obligaciones..

Despacho del sistema eléctrico: Es una de las actividades del sistema eléctrico que consiste en la
coordinación, supervisión y control de la operación integrada de la generación, la transmisión y la
distribución dentro del Sistema Eléctrico Nacional, con el fin de garantizar el cumplimiento de las normas de
seguridad y calidad, así como la utilización óptima de la energía primaria en la producción de electricidad..

Distribución: Es una de las actividades del sistema eléctrico que consiste en el suministro de electricidad
desde los puntos de entrega de los generadores o la red de transmisión, hasta la acometida en el punto de
suministro, mediante el uso de subestaciones, líneas, transformadores, equipos de control, así como otros
necesarios para su operación y mantenimiento..
Días: Se entenderá como día hábil, salvo que se indique lo contrario..

Distorsión Armónica: Distorsión de la forma de la onda de tensión o corriente alterna causada por
armónicos, definidos como componentes sinusoidales, con frecuencia igual a múltiplos enteros de la
frecuencia del sistema..

E.
El sistema fotovoltaico es la colocación de arreglos en racks o tracker para poder conformar una granja solar.

Electricidad: Conjunto de fenómenos físicos derivados del efecto producido por el movimiento y la
interacción entre cargas eléctricas positivas y negativas. Forma de energía que puede traducirse en
fenómenos mecánicos, luminosos, térmicos, fisiológicos y químicos..

Energía: Capacidad que tiene un cuerpo de producir trabajo..

Energía Cinética: La que posee un cuerpo en virtud de su movimiento...

Energía Eólica: Forma de energía asociada con los vientos..

Energía Eléctrica: Es la potencia eléctrica producida, transmitida o consumida en un período determinado.
Se mide y se expresa en vatio hora (Wh) o en sus múltiplos: kilovatio hora (kWh), megavatio hora (MWh),
gigavatio hora (GWh), teravatio hora (TWh). Se transmite por medio de ondas electromagnéticas..

Energía Hidráulica: Aquella asociada con el agua de los ríos y cuerpos de elevados sobre el nivel del mar..

Energía Mecánica: Capacidad de un cuerpo dado para producir efectos físicos externos a sí mismo..

Energía Mecánica Rotativa: Vinculada con la rotación de un cuerpo o conjunto de cuerpos..

Energía Potencial: La que posee un cuerpo, como consecuencia de su posición dentro de un campo eléctrico,
magnético o gravitacional y que puede ser liberada para convertirse en otras formas de energía..

Energía Primaria: Es la que se encuentra en estado natural..

Energía Química: Es la que está almacenada dentro de la estructura molecular de los materiales y se libera o
se capta como consecuencia de los cambios suscitados en dicha estructura..
Energía Solar: Es la liberada en el Sol por las reacciones termonucleares que allí ocurren y viaja a la tierra en
la forma de ondas electromagnéticas..

Energía Térmica: Se manifiesta mediante la transmisión del calor y se percibe por lo cambios de temperatura
que produce

Energía Primaria: Es aquella que se encuentra disponible en la naturaleza y que puede ser transformada
para producir energía eléctrica..

Energías alternativas: Son aquellas que permiten la generación de energía eléctrica en sustitución de las
fuentes de energía convencional que en la República son: hidrocarburos líquidos y gaseosos e hídrica..

Esquema de tarifas: Es el documento en el que se establecen las tarifas a aplicar por el operador y prestador
del servicio a sus usuarios, así como la metodología de ajuste por variaciones en los factores que sirvieron de
base para su determinación.

Equipo de medición: Son los instrumentos o accesorios utilizados para medir el consumo de la energía y la
potencia eléctrica en kWh y de la potencia en kVA o kW, requerida por los usuarios en un tiempo
determinado, así como otros parámetros. .

Extensión: Instalación necesaria para tender líneas y redes a fin de suministrar el servicio al usuario que no
puede ser servido directamente de las instalaciones existentes..

Facturación Mensual Promedio: Valor equivalente a la facturación acumulada en un número de meses
dividido entre el número de meses considerado..

Fiscalizador: Regulador o quien ejerza la función de fiscalización de conformidad con lo establecido en la Ley,
su Reglamento, el Contrato de Concesión y demás normas aplicables..

Fluctuación Rápida de Tensión (Flicker): Cambios de pequeña amplitud en los niveles de tensión ocurridos a
una frecuencia menor de los 25 Hertz, originados por variaciones rápidas de carga que causan fluctuación de
la luminancia

Frecuencia: Número de veces por segundo que cambia de polaridad el voltaje en un sistema de corriente
alterna. Se mide en ciclos por segundo o Hertz

Fuera de Red: Calificación dada al usuario cuando la conexión de sus instalaciones a la red de distribución
requiere realizar una extensión..
Generación: Es una de las actividades del sistema eléctrico, que consiste en la producción de potencia y
energía eléctrica en centrales de conversión mediante el aprovisionamiento y transformación de energía
primaria hasta los puntos de entrada de la red de transmisión, así como todos los equipos necesarios para su
operación y mantenimiento..

Generación Efectiva (W): Potencia que un generador produce en condiciones reales de funcionamiento..

Generación Nominal (W): Potencia que un generador es capaz de producir, en condiciones ideales...
Generador: Aparato que utiliza alguna forma de energía (Hidráulica, Térmica, Nuclear, etc.) para producir
electricidad..

Gran Demanda: Potencia contratada mayor que 30 kVA..

Instalaciones del usuario: Es el sistema eléctrico que abarca las instalaciones empleadas por el usuario para
la utilización de la energía eléctrica, desde el punto de entrega o suministro por parte del operador y
prestador del servicio...

Intercambios internacionales: Exportación o importación de electricidad que se realiza entre sistemas

eléctricos de países vecinos..

Índice de Severidad (Pst): Es el umbral de irritabilidad asociado a la fluctuación máxima de luminancia que
puede ser soportada sin molestia por una muestra específica de la población..

Interrupción: Desconexión del servicio por razones técnicas o de seguridad...

Interruptor: Dispositivo que permite cortar el flujo de la corriente en un circuito eléctrico..

Irregularidad: Toda alteración al Equipo de Medición, sus accesorios o acometidas originadas por la
manipulación de terceros, produciendo el incorrecto registro de los consumos de energía y demanda, así

como también las tomas ilegales, o los cambios en el uso del servicio que impliquen la aplicación de tarifas
diferentes o la que establezca el Reglamento de la Ley del Sistema y Servicio Eléctrico..

Kilovatio: Medida de potencia equivalente a mil vatios..
Kilovatio-hora: Medida de energía equivalente a la transferida cuando fluye un kilovatio durante una hora..

KVA Instalado: Capacidad de transformación nominal de los transformadores de Madia a Baja Tensión
conectados a la Red..

Lectura: Acción de verificar en los equipos de medición la cantidad de energía consumida y potencia
eléctrica requerida durante un determinado lapso..

Medición: Es el proceso de registrar los consumos de energía, potencia eléctrica u otros parámetros
eléctricos, en un determinado lapso..

Medición colectiva: Proceso mediante el cual se mide el consumo de más de una unidad habitacional con un
único equipo de medición..

Media Tensión: El nivel de tensión mayor que 1 kV y menor que 69 kvV..

Megavatio: Medida de energía equivalente a un millón de vatios..

Nodo: Punto donde se puede inyectar o extraer energía o potencia de la red de transmisión. .

: Emulsión resultante de la mezcla de un hidrocarburo extrapesado (bitumen), con agua y varios
aditivos. Se utiliza principalmente como combustible en plantas de generación termoeléctrica...

Parada Programada: Interrupción del servicio eléctrico que se realiza con el propósito de efectuar
reparaciones o modificaciones al sistema eléctrico.
Pequeña Demanda: Potencia contratada menor o igual que 30 kVA..

Perturbaciones: Distorsiones de la onda de tensión tales como oscilaciones rápidas, distorsiones armónicas y
cualquier otro parámetro que afecte la calidad del producto técnico..

Pérdidas no técnicas: Cantidad de energía eléctrica consumida que no se factura como consecuencia de
conexiones no autorizadas a las instalaciones eléctricas, ausencia de equipos de medición y/o alteraciones
en estos..

Pérdidas técnicas: Cantidad de energía eléctrica que se disipa en forma de calor en un sistema eléctrico
inherente a los procesos de producción, transporte y entrega de energía o las pérdidas de energía en forma
de potencia reactiva no útil.

Potencia eléctrica: Es la capacidad de producir, transmitir o consumir electricidad para alimentar las
instalaciones del usuario en forma instantánea. Se mide y se expresa en vatios (W) o en sus múltiplos:
kilovatios (kW), megavatios (MW)..

Punto de entrega o suministro: Es aquel donde las instalaciones del usuario quedan conectadas al sistema
del operador y prestador del servicio, donde se delimitan las responsabilidades de mantenimiento, guarda y
custodia entre las partes..

Indicación de la dirección del flujo de cargas eléctricas...

Potencia: Intensidad de flujo de energía. Energía por unidad de tiempo..

Pliego Tarifario: Documento en el que se establecen las tarifas máximas a aplicar a los usuarios y sus factores
de ajustes..

Punto de Control: Punto de la red de distribución seleccionado aleatoriamente por el Ente Fiscalizador, en el
que deberán realizarse las mediciones correspondientes a una campaña de medición..

Rack, tracker o seguidor de sol. Se le llama rack a la estructura metálica que sostiene al arreglo. El rack
puede estar fijo o colocado en un mecanismo (tracker o seguidor solar) que permite el seguimiento del sol.
El tracker puede ser en un eje para seguimiento del sol durante un día sin variar su posición en el año, y el
tracker de 2 ejes el cual sigue el sol en cualquier posición durante todo el año.

Receptor directo del servicio: Es la persona natural o jurídica que hace uso de la energía eléctrica sin haber
suscrito un contrato de servicio..
Régimen económico: Conjunto de normas que rigen las condiciones económicas y financieras aplicables a las
actividades del sistema eléctrico destinadas a la prestación del servicio...

Régimen tarifario: Conjunto de normas y reglas aplicables para la fijación o modificación del esquema de
tarifas.

Retribución del servicio eléctrico: Pago que realiza el usuario al operador y prestador del servicio, por el
suministro de electricidad con base en un régimen tarifario..

Racionamiento: Un conjunto de interrupciones de servicio que se realizan para evitar que el sistema
consuma más energía que la que es posible entregar en un momento determinado..

Registro de Medición: Almacenamiento de datos de mediciones de diferentes parámetros, en un período
determinado de tiempo..

Sector eléctrico: Es el conjunto de actores y agentes involucrados directa o indirectamente en la prestación
del servicio eléctrico, que concurren en la conformación de acciones para satisfacer las necesidades en el
suministro de electricidad..

Servicio eléctrico: Es la actividad prestacional ejercida por el Estado, destinada a satisfacer la necesidad de
suministro de energía eléctrica a la colectividad para garantizar el desarrollo integral del país..

Sistema eléctrico: Es el conjunto de actividades, procesos, instalaciones, equipos y dispositivos que se
articulan e interconectan de manera sistémica y continua para prestar un servicio eléctrico de calidad, a los
niveles de tensión requeridos por los usuarios..

Sistema independiente: Es parte del Sistema Eléctrico Nacional, conformado por instalaciones no
conectadas al mismo destinadas a la prestación del servicio en zonas no servidas..

Transmisión: Es la parte del proceso que consiste en llevar la energía eléctrica desde las plantas de
generación a los centros de distribución, más cercano a los centros poblados. Se transporta la electricidad
desde los puntos de entrega de la generación hasta los puntos de recepción de la red de distribución,
mediante el uso de líneas, subestaciones y equipos necesarios para la transformación y el control de los
niveles de tensión, así como los equipos requeridos para su operación y mantenimiento..

Transformador: Dispositivo que utilizando la inducción electromagnética, convierte una corriente alterna de
un determinado voltaje, a otro..
Tensió
Usuario...

Parámetro expresado en voltios entregado en el punto de suministro a las Instalaciones del

Turbina: Motor constituido por una rueda móvil de álabes, sobre la cual actúa la fuerza viva o presión de un
fluido (agua, vapor, aire, otros)..

Turbina Hidráulica: Aparato que convierte la energía hidráulica en energía mecánica rotativa..

Uso eficiente de la energía: Para la operadora y prestadora del servicio es el aprovechamiento máximo del
potencial de cada unidad de energía primaria en la producción de energía eléctrica. Para los usuarios
consiste en sacar el mayor provecho posible a cada unidad de energía recibida, mediante el uso de equipos
tecnológicos y hábitos de consumo adecuados, utilizando menos cantidad de electricidad para la satisfacción
de sus necesidades. .

Uso racional de la energía: Es el uso consciente de la energía utilizando sólo la necesaria para la satisfacción
de las necesidades de cada usuario o usuaria, lo que contribuye con el mejor aprovechamiento de los
recursos energéticos.

Usuario: Persona natural o jurídica que se beneficia con la prestación del servicio eléctrico, bien como titular
de un Contrato de Servicio o como receptor directo del mismo, sujeta a los derechos y obligaciones que
establece la Ley Orgánica del Servicio Eléctrico y su Reglamento..

Valores Admisibles de la Tensión: Límites de variación de la tensión, para condiciones permanentes de
funcionamiento del sistema..

Variación de Tensión
tensión nominal...

: Es un aumento o disminución del valor de la tensión de suministro respecto a la

Vatio: Medida de potencia que cuantifica la cantidad de energía que fluye por unidad de tiempo. En
términos científicos. Equivale a un ergio por segundo..

Vatio-Hora (Wh): Unidad de medida de la Energía Eléctrica..

Voltaje: Medida del potencial eléctrico.
Comprobante de Documentos Entregados - SINAT ¡ Página 1 de 1
AN

SECRETARÍA DE MEDIO AMBIENTE Y RECURSOS NATURALES
DELEGACION FEDERAL DE SEMARNAT EN EL ESTADO DE AGUASCALIENTES
Comprobante de Documentos Entregados

SEMARNAT

[Número de Bitácora: 01/MP-0026/12/13 AGUASCALIENTES, 11 DE DICIEMBRE DEL 2013, 12:57HK:

[Trámite: RECEPCION, EVALUACION Y RESOLUCION DE LA MANIFESTACION DE IMPACTO AMBIENTAL EN SU MODALIDAD PARTICULAR.-
la: NO INCLUYE ACTIVIDAD ALTAMENTE RIESGOSA,

[REc: AER130607125

|1.- RESUMEN DEL. TENIDO DEA y [3.- CD QUE CONTENGA LA MANIFESTACIÓN
IMPACTO AMBIENTAL Y SUS (e 16 REJR 4 y2 DERECHOS * JE IMPACTO AMBIENTAL Y SUS ANEXOS *
COPIAS IMPRESAS O'EN.CD) *
.- ANEXOS A LA MANIFESTACION DEL, IMPACTO .- DECLARACION BAJO PROTESTA DE |6.- ACTA CONSTITUTIVA (ORIGINAL PARA
AMBIENTAL * ECIR VERDAD DE QUIEN(ES) COTEJO Y COPIA SIMPLE) *
LABORO LA MANIFESTACION *

.- SOLICITUD POR ESCRITO LIBRE (1 ORIGINAL) Y DOCUMENTO(S) QUE ACREDITE(N) [p.- MANIFESTACION DE IMPACTO
[A PERSONALIDAD DEL A fo SUS ANEXOS (1 ORIGINAL Y 3

DOMICILIO PARA RECIBIR NOTIFICACIONES EN LA
CIRCUNSCRIPCIÓN TERRITORIAL EN LA QUE SE LLEVE A

DEPARTAMENTO VENTANILLA UNICA AGUASCALIENTES
Í El técnico receptor.

Warning: Missing, argument 2 for Application-Model-_Bitacora::recuperarConstanciaRecepcionPorNumBitacora(),
called in /ddi-web/SINAT/application/controllers/ConstanciaController.phg on line 202/and defined

in /ddi-web/SINAT/application/models/Bitacora.php on line 770 Warning: g-afgument 3 for
Application-Model-Bitacora::recuperarConstanciaRecepcionPorNumBitacora(), called

in /ddi-web/SINAT/application/controllers/ConstanciaController.php on line 202 and defined

in /ddi-web/SINAT/application/models/Bitacora.php on line 770

http://sinat.semarnat.gob.mx/Constancia/entregados/nb/01*MP-0026*12*13 11/12/2013
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Alten

energías renovables

RESUMEN EJECUTIVO

PRESENTACIÓN DE LA MANIFESTACIÓN DE IMPACTO AMBIENTAL MODALIDAD PARTICULAR

Se somete a evaluación y dictaminación de la Secretaría de Medio Ambiente y Recursos Naturales (SEMARNAT) la
Presente Manifestación de Impacto ambiental de acuerdo a lo estipulado en cumplimiento con lo establecido en la Ley
General del Equilibrio Ecológico y Protección al Ambiente y su Reglamento; por lo cual solicito a Usted proceda la revisión,
evaluación y dictaminación de la MANIFESTACIÓN DE IMPACTO AMBIENTAL EN SU MODALIDAD PARTICULAR de acuerdo
con el CAP. 5 del Reglamento:

1. Por Inciso “O)” CAMBIOS DE USO DEL SUELO DE ÁREAS FORESTALES, ASÍ COMO EN SELVAS Y ZONAS
ÁRIDAS

La superficie total del predio es de 110.96 has, de las cuales 51.07 has está compuesta por vegetación forestal y el resto la
conforman zonas con un uso agrícola y algunas partes con ejemplares de Eucalipto producto de antiguas plantaciones
forestales que se dieron en la zona.

El objetivo del proyecto tiene su origen en la intención de colocar paneles solares, para la producción de energía eléctrica.

El proyecto, se encuentra en el municipio de El Llano en el Estado de Aguascalientes, cerca de la Comunidad de El Copetillo
y Sandovales.

NOMBRE DEL PROYECTO

“ALTEN 5- TERRITORIO 2”

UBICACIÓN DEL PROYECTO

El proyecto, se encuentra en el Estado de Aguascalientes en la parte suroeste del Municipio de el Llano, se localiza al
oriente de la ciudad de Aguascalientes a una distancia aproximada de 60 km en línea recta y las comunidades más
cercanas al proyecto son El Copetillo y Sandovales.

Resumen Ejecutivo -Página
COORDENADAS DEL ÁREA DEL PROYECTO

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Alten

energías renovables

RESUMEN EJECUTIVO

Coordenadas de la poligonal total del predio: Formato de Posición: UTM, Datum de mapa WGS84 (zona 130)

GUADRO DE CONSTRUCCION

COORDENADAS
X

809:325.9891

42391.1770 809.491.5690

0307 daa:
978.380 802.087 6697
2H Ano 801.820.5208

01.564.130

302,131 989%

550721 EJ 320 Xx
51970823 22015 EJ 02.493 5087

25.000

507.739

195

(320.1760 809.332. 5991

SUPERFICIE PREDIO 2:

10.

39.330 HAS.

PLANO TOPOGRAFICO DEL PREDIO

REFUGIO
MACIAS

DF
Al

Resumen Ejecutivo -PáginaZ
POLIGONO DE CUSTF

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Alten

energías renovables

RESUMEN EJECUTIVO

JOAQUIN-ESPARZA
34
2
añ pe
a
4 3
Ni 33
4
E ¿123 ANDRE
ESPARz
17% 20
JGIO 4 9,
s Él 8
¿JAS 8 E 18 19 El a
yo a
al je
so? A o
A 5% 15

COORDENADAS
En AUMEO. DISTANCIA a =

[decano

SSOZIZEAT E

IEA

E

rss | | [o pderos | ezo |]

Le] friso [ena |]
IEA CT ICA E 2 ET
MENE ST IET E 2 ETC
Grs es seras | rms]
Gr pe es [rare]
EA DECIA IRE ICI E CI E
GR sp]
[e fases]

[re ta 7]
IZAN E ZEN IN
[== per | mz]

SORIaaZ EJ ms

SUPERFICIE POLIGONO 2 = 51-07-76/030 HAS.

Resumen Ejecutivo -Páginad
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR

ALTEN 5- TERRITORIO 2

Alten

energías renovables

RESUMEN EJECUTIVO

SUPERFICIES DEL PROYECTO

TIPO DE SUPERFICIE m2 HAS
SUPERFICIE TOTAL DEL PREDIO 1,109,600 110.96

ZONA FORESTAL 510,776.030 | 51.077603

ZONAS AGRÍCOLAS 598,823.97 | 59.882397
SUPERFICIE SOLICITADA PARA!
CAMBIO DE USO DEL SUELO EN 510,776.030 | 51.077603
TERRENOS FORESTALES
Presentación de la documentación legal (se anexan)
DOCUMENTO DESCRIPCIÓN

1.- ESCRITURAS

COPIA CERTIFICADA DE LAS ESCRITURAS

2.-ACTA CONSTITUTIVA DE LA PROMOVENTE Y PODER DEL

REPRESENTANTE LEGAL

COPIA CERTIFICADA DEL ACTA CONSTITUTIVA Y PODER

DEL REPRESENTANTE LEGAL

3.- IDENTIFICACIÓN DEL REPRESENTANTE LEGAL

COPIA DE CREDENCIAL DEL IFE

4.- REGISTRO FEDERAL DEL PROMOVENTE

COPIA RFC.

Nombre o razón social

NOMBRE

ALTEN ENERGÍAS RENOVABLES MÉXICO CINCO, S.A. DE C.V.

Registro Federal del Contribuyente del promovente

RFC

Nombre y cargo del representante legal

AER 130607125

Nombre del MARTÍN HAGERMAN SÁNCHEZ
Representante Legal:
Puesto REPRESENTANTE LEGAL

Dirección del promovente o de su representante legal para recibir u oír notificaciones

Domicilio para oír y recibir Av. Prolongación Paseo de las Reforma 115-804, Piso 8,
notificaciones: Paseo de las Lomas, Deleg. Álvaro Obregón, CP 01330, México, D.F.
Teléfonos: (5255) 5596 4930 y fax (5255) 5596 21210

Resumen Ejecutivo -Página4
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Alten

energías renovables

RESUMEN EJECUTIVO

Responsable de la elaboración del Estudio de Impacto Ambiental

Nombre LRI. HECTOR JESUS GAYTAN RODRÍGUEZ
Razón Social MAPLE
Registro Federal de Causantes GARH 780703 GL1
Cédula Profesional 3441799
No. de registro ante la SMA AGS-PSIA-009

Calle Agustín Yañes +149 Planta Alta
Domicilio y teléfono para oír y Fracc. Villas de la Universidad
recibir notificaciones Teléfono (449) 996-51-73

Fax (449) 996-40-40

Naturaleza del proyecto

El sistema fotovoltaico está compuesto por 20 unidades de una potencia nominal de 1.5MW. Estas unidades de
producción (a partir de ahora CTI, centro de transformación e inversión) están formadas por asociaciones en serie y en
paralelo de paneles fotovoltaicos, los cuales van montados sobre una estructura con seguimiento a un eje.

. El CTI contiene la siguiente aparamenta de media tensión para su:
. 1 celda línea de entrada

. 1 celda línea de salida

. 1 celda de protección

El sistema de seguimiento a un eje estará formado hasta de 14 filas de 20+20 paneles (560 módulos fotovoltaicos por
seguidor). El eje de las filas está orientado Norte-Sur, y las filas siguen la trayectoria Este-Oeste del sol.

El bloque está compuesto por 10 seguidores de 14 filas y un seguidor de 10 filas (6000 paneles). Cada bloque de 1.5MW
tiene 2 inversores de 750 kW. Los inversores solares son utilizados para convertir la corriente continua generada por los
módulos fotovoltaicos en corriente alterna. Un transformador de doble devanado (un devanado para cada inversor)
elevará la tensión de salida del inversor a la tensión fijada a 34,5kV para la distribución interior de la planta y las líneas de
evacuación hasta su conexión con la subestación elevadora (34.5/230kV). La interconexión de las 20 unidades de
producción que componen la planta fotovoltaica se realizará con cable de media tensión (MT) a 34.5 kV mediante 3
anillos, dos de ellos con 7 CTI y otro con 6 CTI respectivamente. Los cables de MT serán de aluminio, instalados
preferiblemente en canalizaciones bajo tubo hasta el centro de conexión (CC). El criterio de diseño para la realización de
los cálculos de cable será tal que la caída de tensión máxima en BT será inferior al 1.2% en corriente continua y de 0.5%
en corriente alterna.

En el centro de conexión se unirán las líneas de los anillos de MT para la evacuación de la energía generada por la planta,
dicha evacuación será por una salida subterránea para luego pasar a una línea aérea de 34.5kV que irá hasta la
subestación elevadora (34.5/230kV).

Resumen Ejecutivo -PáginaD
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Alten

energías renovables

RESUMEN EJECUTIVO
El centro de conexión en 34,5kV contiene las siguientes celdas de media tensión:

6 celdas de línea, que corresponden a los 3 anillos de MT
1 celda de línea, para seccionamiento de generación

1 celda de medida para la producción fotovoltaica

1 celda de evacuación principal
1 celda de medida para consumos auxiliares
2 celdas de línea para los servicios auxiliares

El centro de conexión estará equipado con un sistema certificado y homologado de medida conectado a las celdas de
media tensión para obtener una medida neta de la energía.

La planta constará de tres centros de transformación auxiliar (CTA) interconectados por una línea subterránea de 34,5 kV
que suministrarán la energía necesaria para la planta fotovoltaica (servicios auxiliares, seguimiento, alumbrado, etc). El
consumo de lo servicios auxiliares será aguas arriba de la energía producida por la planta

Los CTA contienen las siguientes celdas de media tensión:
1 celda línea de entrada
1 celda línea de salida
1 celda de protección

La central FV se conectará a la red de CFE a la tensión de 230kV, y para ello se construirá una nueva Subestación
Elevadora 34,5kV/230kV, y una subestación de switcheo donde se realizará la entrada y salida de la línea de 230kV de CFE
cercana a la planta. La Subestación de switcheo será cedida a CFE tras su construcción, y en ella quedará ubicado el punto
frontera en 230kV de la central FV de 30MW. Los contadores para la tarificación de la energía generada se ubicaran en el
mencionado centro de conexión en 34,5 kV y en 230kV tras el transformador elevador. Existirá un contador para la
energía exportada por la planta en media tensión y un segundo contador también en media tensión para la energía
importada por los servicios auxiliares de la misma.

Estas medidas se realizarán mediante los correspondientes transformadores de tensión y de intensidad ubicados en
celdas de medida y conectados a un contador digital de 4 cuadrantes. Este contador permitirá el almacenamiento de los
principales parámetros eléctricos así como su conexión tanto de forma local com-remota para la correcta facturación de
la energía generada/consumida. El diseño, instalación y selección de todos los elementos del circuito de medida será
acorde a normativa aplicable y serán convenientemente certificados homologados y precintados. La planta también
incluye una zona de parking, un edificio de control y un almacén que se utilizará para guardar los elementos de
mantenimiento.

ES IMPORTANTE MENCIONAR QUE LA SUPERFICIE QUE SE VERÁ DESPALMADA Y SELLADA EN LA ZONA DEL CUSTF, ES
SOLO DE 1.71 HAS, DERIVADO DE LA PRESENCIA DE LOS CTI, CTA, CASETA DE CONTROL, ALMACEN Y DE LAS PATAS QUE
SOSTENDRAN A LOS PANELES SOLARES. DE IGUAL FORMA SE PROYECTA CONSERVAR EL SUELO VEGETAL EN EL RESTO
DE LA ZONA, ADEMAS DE LA VEGETACIÓN PEQUEÑA (GRAMÍNEAS Y ALGUNAS HERBACEAS DE TAMAÑO PEQUEÑO),
CON EL FIN DE EVITAR LA PRESENCIA EXCESIVA DE POLVOS Y LOS PROCESOS DE EROSIÓN EOLICA E HIDRICA EN LA
ZONA DEL PROYECTO)

Resumen Ejecutivo -Páginal
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Alten

energías renovables

RESUMEN EJECUTIVO

Selección del Sitio

Es bien conocido que el cambio climático y la muy pronta escasez de los recursos no renovables como el petróleo, el
carbón y el gas natural han impactado en la conciencia de la población, esto ha llevado a que las Energías Renovables se
desarrollen y se implementen en la mayor parte del mundo. México, como muchos de los países en desarrollo, ha iniciado
la implementación de Energías Renovables tanto en el Sector Público como en el Sector Privado.

Las reservas probadas de petróleo mundiales en Enero de 2009 eran de 1'342,207 millones de barriles y se tenía una
producción promedio de 85.4 millones de barriles por día. Si se continúa con ese ritmo de producción, las reservas
probadas del 2009 se agotarán para el 2052. En México, de acuerdo a los datos publicados por PEMEX, las reservas
probadas en Enero de 2009 eran de 14,307.7 millones de barriles y la producción de 2.608 millones de barriles diarios. A
ese ritmo, las reservas probadas del 2009 se agotarán para el 2024, en 15 años.

El documento Prospectivas del Sector Eléctrico 2010-2025 de la Secretaría de Energía (SENER), indica que se espera un
crecimiento medio anual del consumo de electricidad del 2009 al 2024 de 4.3 %, lo que implica adicionar una capacidad de
42,823 MW al Sistema Eléctrico Nacional actual para los próximos 15 años. Tan solo en la Región Noroeste (Sonora,
Sinaloa, Baja California y Baja California Sur), se espera para ese periodo una tasa media de crecimiento anual de 4.0 %.

Por otro lado, el consumo de combustibles fósiles para la generación de energía eléctrica produce gases de efecto
invernadero (GE!), tal como lo muestra el documento Programa Especial de Cambio Climático 2009 — 2012 publicado en el
DOF el 28 de Agosto de 2009. Contabilizadas en esta categoría incluyen bióxido de carbono (CO2), metano (CH4) y óxido
nitroso (N20), expresadas en unidades de CO2e. Con base en el INEGEI-2006, las emisiones de esta categoría
contribuyeron con 195.6 millones de toneladas de CO2e, que representa el 27.3% de las emisiones totales del país.

Con estas proyecciones de energía del Sector Público y tomando en cuenta la escasez de los combustibles fósiles, así como
los problemas del cambio climático, no es posible pensar en invertir en sistemas convencionales de energía, es necesario

que México se enfoque en la generación de energía por fuentes renovables.

El otro punto a analizar para la justificación de ésta propuesta es los costos tan altos que tiene CFE para producir,
transmitir y distribuir la energía eléctrica.

El sitio fue seleccionado con base en lo siguiente:

1) UBICACIÓN CON RESPECTO A LA DISPONIBILIDAD DE ENERGÍA SOLAR
México se encuentra ubicado en una región privilegiada de captación de radiación solar en el globo terráqueo, lo que
permite que destaque en el mapa mundial de territorios con mayor promedio de radiación solar anual, con índices que
van de los 4.4 kWh/m2 por día en la zona centro a los 6.3 kWh/m2 por día en el norte del país.
Como se puede observar en la siguiente figura, el Estado de Aguascalientes es uno de los de mayor promedio de radiación
solar anual, sin embargo aún no existe un proyecto a gran escala para la generación de energía eléctrica a partir de esta

fuente.

2) CARACTERÍSTICAS TÉCNICAS DEL PREDIO

+ El predio presenta fácil accesibilidad
+ Topografía plana que facilita la instalación de la infraestructura
+ Un aspecto relevante es la cercanía a las líneas de alta tensión de la CFE en la zona.

Resumen Ejecutivo -Página 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Alten

energías renovables

RESUMEN EJECUTIVO

El área donde se desarrollara el proyecto, se ubica dentro del munici
de Aguascalientes.

jo de El Llano localizado al sureste del estado

Ubicación física del proyecto y planos de localización

UBICACIÓN FÍSICA DEL PROYECTO N

[Mmapte

El proyecto, se encuentra en el Estado de Aguascalientes en la parte suroeste del Municipio de el Llano, se localiza al
oriente de la ciudad de Aguascalientes a una distancia aproximada de 60 km en línea recta y las comunidades más
cercanas al proyecto son Sandovales y El Copetillo.

Inversión requerida

La cantidad aproximada a invertir para la ejecución del Parque Solar es de $31,264,116.00 pesos M.N.

Dimensiones del proyecto

La superficie total del predio es de 110.96 has, de las cuales 51.07 has está compuesta por vegetación forestal y el resto la
conforman zonas con un uso agrícola y algunas partes con ejemplares de Eucalipto producto de antiguas plantaciones
forestales que se dieron en la zona.

Uso actual de suelo

VEGETACIÓN. El tipo de vegetación del proyecto, corresponde a Pastizal Natural/VSa (Cartografía de Uso de Suelo INEGI,
SERIE IV Escala 1:250,000), por las especies presentes de Opuntia sp., entremezclado con ejemplares de leguminosas
(Huizache, Mezquite y Garruño), compuesto por diferentes especies donde se pueden identificar 3 diferentes estratos, en
el estrato superior se observan: Nopal, Huizache, Eucalipto, Pirul, Varaduz y Mezquite, en el medio se presentan
Huizache y Nopal y en el inferior pequeños arbustos principalmente de Garruño, plantas herbáceas anuales y diversas
gramíneas, así como de algunas cactáceas. Lo anterior ha conformado un paisaje en el cual una parte de los recursos
forestales han sido afectados y de haber existido posiblemente una vegetación arbórea más densa e importante, en la

Resumen Ejecutivo -PáginaS
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Alten

energías renovables

RESUMEN EJECUTIVO

actualidad se presentan zonas desprovistas de vegetación, además de algunas partes con diferentes grados de erosión. El
predio al ser parte de un potrero y zonas agrícolas (plantación de eucaliptos que en su mayoría son de tamaño pequeño),
su uso es para el pastoreo extensivo, en la actualidad se observan evidencias de ésta actividad.

ALTEN 5 -TERRITORIO 2 escala 1:4,300 y

USO DEL SUELO Y VEGETACIÓN — LOfomwOAS um

0200 sozo00

SIMBOLOGÍA USO DEL SUELO Y VEGETACIÓN
pr Sl sen
po Me AGUA

en sac

Programa General de Trabajo

Se anexa programa

Descripción de las obras asociadas o provisionales

Almacén temporal en la zona del proyecto, el cual será desmontado al final de la preparación y construcción.
Sanitarios portátiles que estarán durante las actividades de preparación y construcción del proyecto.

11.2.4 Etapa de operación

Ver anexo

Etapa mantenimiento

Ver anexo.

Etapa de abandono de sitio

Hasta este momento no se tiene contemplado el abandono del proyecto, sin embargo, en su momento se realizarán, de
manera genérica las siguientes actividades:

Resumen Ejecutivo -Página9
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Alten

energías renovables

RESUMEN EJECUTIVO

+ Retiro de la infraestructura.

+ Estabilización de pendientes.

+ Dejar el sitio en óptimas condiciones para poder ser reutilizado como zonas agrícolas Yy forestales.
+ Reforestación con especies locales.

DELIMITACIÓN DEL ÁREA DE ESTUDIO
El proyecto se localiza en el municipio de El Llano al suroeste cercano al límite con el municipio de Aguascalientes.

Las comunidades más cercanas son Sandovales y El Copetillo, el proyecto se ubica entre las 2 comunidades, y a 21 km en
línea recta de la Ciudad de Aguascalientes y a un costado de la carretera que conduce a Palo Alto.

El área de la zona se encuentra en la región hidrológica “Lerma — Chapala — Santiago” (RH12), perteneciente a la cuenca
del Río Verde Grande y en la Subcuenca Río Aguascalientes (RH12Ib) y a la zona Geohidrológica número 3 Aguascalientes,

que es el acuífero más importante del Estado presentando un flujo subterráneo que corre principalmente de norte a sur.

EL SITIO DEL PROYECTO SE UBICA EN LA PARTE MEDIA DE LA MICROCUENCA DEL ALTO SAN FRANCISCO

ALTEN 5 -TERRITORIO 2 escala 1:27,889

Y
MICROCUENCA ALTO SAN FRANCISCO Extuw veses ción $

SIMBOLOGIA
ler mn Cauces

ereneenso 1] Cuerpos de agua -
ALTOSAN FRANCISCO

El paisaje característico de la microcuenca y en general de la Región del Llano como su nombre lo indica, se caracteriza por
ser una amplia llanura sin interrupciones por elevaciones de importancia y en la cual el uso del suelo predominante es la
agricultura de temporal.

La microcuenca tiene como eje hidráulico el arroyo San Francisco desde su nacimiento hasta su bifurcación
aproximadamente a la altura de la presa las Grullas; esta microcuenca tiene una superficie de 5,257 ha.

La Microcuenca donde se tiene contemplado llevar a cabo el proyecto presenta principalmente un uso agrícola de
temporal y las zonas que conservan vegetación son utilizadas en la ganadería extensiva.

Resumen Ejecutivo -Página 1 0
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Alten

energías renovables

RESUMEN EJECUTIVO

De acuerdo con la información existente, el tipo de clima presente en la Microcuenca es el Semiseco semiárido
(BS1kw(w)). Se caracteriza por presentar una condición de temperatura Templado con verano cálidose conncidera un
clima semiárido temperatura con un régimen pluvial de verano, donde la precipitación fluctúa entre los 450 y 500 mm
anuales, concentrándose principalmente entre los meses de junio a septiembre. Es un clima semicálido del grupo S con
una temperatura media anual entre los 182 y 222C.En enero y diciembre las temperaturas máximas promedio llegan a
222C, mientras que en los meses de mayo y junio alcanzan el pico máximo en los 30 y 29*C, respectivamente.

El área de la Microcuenca se localiza dentro de la Provincia Fisiográficas Mesa del Centro; esta se considera una
ecorregión semiárida de clima templado, la estructura geográfica presenta condiciones muy irregulares sobretodo en la
pare norte donde se localizan formaciones montañosas, específicamente en el municipio de Tepezalá. Asientos, presenta
uno de los acuíferos importantes del estado conocido como el Chicalote donde predomina la agricultura de riego
principalmente, el relieve dominante en este municipio es plano con algunas estructuras de terrenos montuosos en la
parte central.

Sin embargo la Región del Llano, es de superficie plana donde la agricultura es principalmente de temporal. Sin embargo,
se aprecian algunas formaciones montañosas, principalmente laderas y lomeríos que con una elevación principal que se
conoce como Juan el Grande.

Con respecto a las elevaciones de la Microcuenca, presenta una gran uniformidad, donde se observan las partes más altas
con 2,060 m al norte, y una zona muy homogénea hacia la parte central con elevaciones que están entre los 2,000 m y al
sur la parte más baja que oscila entre los 1,980 msnm.

Dentro de la zona donde se ubica la Microcuenca afloran rocas sedimentarias marinas del crétacico (caliza-lutita),
cubiertas por depósitos continentales del terciario (arenisca y arenisca-conglomerado), provenientes de la disgregación de
las rocas volcánicas de las Sierra Madre Occidental, así como algunos afloramientos de rocas extrusivas ácidas. Del
cuaternario son los depósitos de aluvión que rellenan pequeños valles de la provincia. Las estructuras geológicas que se
encuentran en la Microcuenca son coladas de lava y pequeñas fracturas. En la Microcuenca predominan el tipo geológico
Clastos (T(C1)) y Q(S) en proporciones similares.

En la microcuenca se presentan 2 tipos de suelo el Planosol y el Xerosol, losPlanosoles, han sido muy aprovechados y
alterados en casi gran parte de su extensión debido a las prácticas agrícolas. Son poco profundos con un espesor de capa
de 20-50 cm, pobres en materia orgánica y nutrientes, con textura arenosa. Son suelos moderadamente susceptibles a la
erosión, aunque se encuentran algunas áreas con riesgo de erosión muy severa.

Resumen Ejecutivo -Página 1 1
MEDIDAS DE MITIGACIÓN

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Alten

energías renovables

RESUMEN EJECUTIVO

Denominación del impacto
ambiental, caracterís

Medidas de mitigación y/o

Elemento causal en
compensación

Etapa de preparación y construcción

Contaminación por emisiones
atmosféricas

1) Partículas de polvo (P)
2) Gases (G)

3) Ruido *

(P) Derivadas de las áreas
expuestas y el arrastre por el
viento. 1) En las áreas expuestas en caso de
ser necesario se regaran con agua,

(6) Emitidas por los equipos de para evitar la dispersión de polvos.

combustión interna; vehículos y
maquinaria.

bes : : 2) Los vehículos estarán en
* Emitido por el equipo y maquinara.

condiciones óptimas de operación,
efectuando el mantenimiento
necesario para tal fin.

3) Los vehículos y maquinaria
contaran con mofle y silenciador

4) No se dejaran área expuestas de
manera innecesaria.

Características especificas y efectividad de las medidas propuestas:

Las medidas propuestas disminuyen de forma significativa los efectos atmosféricos derivados de la contaminación por
estas emisiones, manteniendo los niveles de emisión, en los valores establecidos en la normatividad para vehículos y

fuentes fijas.

Denominación del impacto
ambiental, características.

Medidas de mitigación y/o

Elemento causal e
compensación

Etapa de preparación y construcción

Alteración de la hidrología

Por el cambio de cubierta natural del | Se cuidara de no obstruir el drenaje
terreno. natural en esta etapa.

Derivadas de las actividades de
desmonte y despalme que eliminan
la vegetación existente.

Características especificas y efectividad de las medidas propuestas:

Las medidas propuestas disminuyen los efectos provocados por el proyecto, permitiendo el flujo natural del agua y la
infiltración, especialmente cuando existen precipitaciones. Al no afectar cursos naturales de agua se garantiza que no
se alterara de manera significativa el régimen hidráulico.

Resumen Ejecutivo -Página 1 2
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Alten

energías renovables

RESUMEN EJECUTIVO

Denominación del impacto
ambiental, características.

Medidas de mitigación y/o

Elemento causal 0
compensación

Etapa de preparación y construcción

Degradación de suelo.

Derivado de las actividades de
desmonte y despalme que eliminan
la vegetación existente y remueven la
cubierta edáfica.

Por la intemperización.
Erosión

Se evitara en estos sitios que el suelo
sea arrastrado, con la consecuente
pérdida del mismo.

Se realizaran actividades para
mejorar sus condiciones, al
mezclarlo con material orgánico.

Se evitara dejar superficies

expuestas de forma innecesaria.

Se dejará un amplia zona al Este de
la zona sujeta a CUSTF donde se
conservará el suelo vegetal y serán
trasplantadas las especies de
cactáceas

Características especificas y efectividad de las medidas propuestas:

Las medidas propuestas disminuyen los efectos provocados por el proyecto, el aspecto crítico es la recuperación de
las zonas alteradas, utilizando el suelo recuperado. El suelo presente no es apto para la agricultura, lo que limita aun

más su potencial.

Denominación del impacto
ambiental, características.

Medidas de mitigación y/o

Elemento causal e
compensación

Etapa de preparación y construcción

Alteración de la cubierta vegetal

Derivado de las actividades de
desmonte y despalme que
eliminan la vegetación existente.

La superficie afectada será la
estrictamente necesaria.

Se tendrán 2 polígonos en la zona
del predio, con la finalidad de
recibir las especies que sean
extraídas.

Los elementos de la familia de las
Cactáceas, serán recuperados y
trasplantados en la zona prevista
para tal caso.

Se tendrá un polígono en el
Predio La Florida para llevar a
cabo acciones de reforestación

esumen Ejecutivo -Página 1 3

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Alten

energías renovables

RESUMEN EJECUTIVO

Características especificas y efectividad de las medidas propuestas:

El impacto sobre este factor no se puede evitar, se minimizan las áreas de afectación y se efectúan las actividades de
almacenado de material orgánico para las posteriores actividades de restauración. Las especies de difícil regeneración
como las cactáceas serán rescatadas y trasladas al sitio previsto.

Denominación del impacto Medidas de mitigación y/o

Elemento causal

ambiental, características. compensación
Etapa de preparación y construcción
Alteración del Hábitat y de la vida Derivadas de las actividades de Se está minimizando la superficie
silvestre. desmonte y despalme, que requerida, solo se utilizara la
eliminan la vegetación existente. estrictamente necesaria.
1) Hábitat Durante las actividades de

Afectadas directamente por

% ; preparación se ahuyentara a la fauna
» vehículos y trabajadores
2) Mamíferos presente, para que se traslade a
zonas colindantes, ejecutando un
3) Aves modelo de trabajo secuencial, que
permita que los organizamos se
5) Reptiles muevan por sus propios medios.

Se capacitara a los trabajadores para
que no lastimen, hieran o maten a la
fauna.

Se identificaran áreas susceptibles de
reforestar para generar nuevos
espacios vitales, y se mantendrá en la
manera de lo posible áreas con
vegetación natural.

Se  trasladaran (rescate) a los
organismos presentes que así lo
ameriten, hacia áreas colindantes
con condiciones naturales.

Características especificas y efectividad de las medidas propuestas:

Las medidas propuestas disminuyen los efectos provocados por el proyecto, no obstante es evidente que se perderá
el hábitat. En las 110.96 ha consideradas, modificaran su uso natural, y por lo tanto el impacto será en toda la
superficie.

Resumen Ejecutivo -Página 1 4.
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

PRESENTACIÓN DE LA MANIFESTACIÓN DE IMPACTO AMBIENTAL MODALIDAD PARTICULAR

l. DATOS GENERALES DEL PROYECTO, DEL PROMOVENTE Y DEL RESPONSABLE DE LA
ELABORACIÓN DEL ESTUDIO DE IMPACTO AMBIENTAL

PRESENTACIÓN

Se somete a evaluación y dictaminación de la Secretaría de Medio Ambiente y Recursos Naturales
(SEMARNAT) la Presente Manifestación de Impacto ambiental de acuerdo a lo estipulado en
cumplimiento con lo establecido en la Ley General del Equilibrio Ecológico y Protección al Ambiente y
su Reglamento; por lo cual solicito a Usted proceda la revisión, evaluación y dictaminación de la
MANIFESTACIÓN DE IMPACTO AMBIENTAL EN SU MODALIDAD PARTICULAR de acuerdo con el CAP.
5 del Reglamento:

1. Por Inciso O) CAMBIOS DE USO DEL SUELO DE ÁREAS FORESTALES, ASÍ COMO EN
SELVAS Y ZONAS ÁRIDAS

La superficie total del predio es de 110.96 has, de las cuales 51.07 has está compuesta por vegetación
forestal y el resto la conforman zonas con un uso agrícola y algunas partes con ejemplares de
Eucalipto producto de antiguas plantaciones forestales que se dieron en la zona.

El objetivo del proyecto tiene su origen en la intención de colocar paneles solares, para la producción
de energía eléctrica.

El proyecto, se encuentra en el municipio de El Llano en el Estado de Aguascalientes, cerca de la
Comunidad de El Copetillo y Sandovales.

CAPITULO I-Página 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

1.1 Proyecto

1.1.1 Nombre del proyecto

“ALTEN 5- TERRITORIO 2”

1.1.2 Ubicación del proyecto

El proyecto, se encuentra en el Estado de Aguascalientes en la parte suroeste del Municipio de el
Llano, se localiza al oriente de la ciudad de Aguascalientes a una distancia aproximada de 60 km en

línea recta y las comunidades más cercanas al proyecto lo conforman Sandovales y El Copetillo.

UBICACIÓN EN EL ÁMBITO ESTATAL

ÁMBITO ESTATAL DONDE SE UBICA EL PROYECTO N

AA TS be
Aguascalientes
Ñ 8

CAPITULO I- PáginaZ
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

DE UBICACIÓN EN EL ÁMBITO REGIONAL

ÁMBITO REGIONAL DONDE SE UBICA EL PROYECTO N

Fuente: Imagen spot 2010. Elaboración propia 2013.

El predio donde se realizará el proyecto se ubica en el Municipio de El Llano. En la región se
presentan varias Comunidades como El Tildio, Sandovales, San Jerónimo, San Francisco de los
Viveros, El Milagro, El Copetillo, Palo Alto, La Unión, Los Conos y El Colorado.

CAPITULO L-Página3
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

UBICACIÓN DEL PROYECTO: ÁMBITO LOCAL

ÁMBITO LOCAL DONDE SE UBICA EL PROYECTO N

Fuente: Imagen spot 2010. Elaboración propia 2013.

En la zona de influencia directa las Comunidades más cercanas la conforman: Sandovales, El
Copetillo, El Milagro, Los Conos, Palo Alto, El Tildio y Santa Rosa.

CAPITULO L-Página4
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

DETALLE DE UBICACIÓN

DETALLE DE UBICACIÓN DEL PROYECTO N

301800 80100 802000 80z200 303000 803200 80st0O

301600 801800 802000  S0Z200 30200 802600 30250  80s000  é0sZ00  B0Ñtoo  sossoD  sossoo

Fuente: Imagen spot 2010. Elaboración propia 2013.

El sitio se localiza en predio que presenta una superficie total de 110-96 has, de las cuales 51.07
presenta vegetación forestal. El área de los implantes de los paneles ocupan una superficie
aproximada de 83.44 has. En el área del proyecto se proyectan 2 polígonos para llevar a cabo las
acciones de reforestación y replantación de la vegetación que sea factible de llevarse a cabo de la
zona afectada por el CUSTF. En el predio de la florida se localiza otro polígono donde se llevaran a
cabo acciones de reforestación con especies nativas de la zona. El proyecto de la zona sometida a
CUSTF se ubica al centro de las coordenadas X 802898 / Y 2425853.

CAPITULO L-PáginaD
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

COORDENADAS DEL ÁREA DEL PROYECTO:

Formato de Posición: UTM, Datum de mapa WGS84. ZONA 130

POLÍGONO TOTAL DEL PREDIO:

JOAQUIN ESPARZA

REFUGIO
MACIAS

CAPITULO 1-Páginal
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

POLIGONO SUJETO A CUSTF:

0]

>

110
¡S

eL695L

Ver en anexo técnico, planos con los cuadros de construcción y coordenadas en Excel

en digital
SUPERFICIES DEL PROYECTO

TIPO DE SUPERFICIE M2 HAS

SUPERFICIE TOTAL DEL PREDIO 1,109,600 110.96
ZONA FORESTAL 510,776.030 | 51.077603

ZONAS AGRÍCOLAS 598,823.97 59.882397
SUPERFICIE SOLICITADA PARA
CAMBIO DE USO DEL SUELO EN 510,776.030 | 51.077603

TERRENOS FORESTALES

CAPITULO I-Página 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

SUPERFICIES DE LAS ÁREAS PROPUESTAS DE REFORESTACIÓN Y DE
LA ZONA DE LOS IMPLANTES DE LOS PANELES SOLARES DEL

PROYECTO
TIPO DE SUPERFICIE M2 HAS
SUPERFICIE TOTAL OCUPADA POR LOS
IMPLANTES DE LOS PANELES SOLARES 834,400 83.44

SUPERFICIES PARA LLEVAR ACCIONES DE
REFORESTACIÓN Y TRASPLANTE DE
VEGETACIÓN DE LAS ESPECIES QUE SEAN 128,788 12.8788
FACTIBLES DE LLEVARSE A CABO DE LA
ZONA DEL CUSTF (2 POLIGONOS SE
LOCALIZAN EN EL PREDIO TOTAL DEL
PROYECTO, EL OTRO SE LOCALIZA EN EL
PREDIO LA FLORIDA APROXIMADAMENTE
A 1 KM DEL SITIO DEL PROYECTO9

COORDENADAS Y COLINDANCIAS DEL PROYECTO. N

802800 808000 20200 oo

CAPITULO I- PáginaQ
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

1.1.4 Presentación de la documentación legal (se anexan)

DOCUMENTO DESCRIPCIÓN

1.- ESCRITURAS

COPIA DE LAS ESCRITURAS

2.- PODER DEL REPRESENTANTE LEGAL PODER DEL REPRESENTANTE LEGAL

3.- IDENTIFICACIÓN DEL REPRESENTANTE LEGAL COPIA DE CREDENCIAL DEL IFE

1.2 Promovente

1.2.1 Nombre o razón social

NOMBRE

ALTEN ENERGÍAS RENOVABLES MÉXICO CINCO, S.A. DE
C.v.

1.2.2 Registro Federal del Contribuyente del promovente

RFC

Se anexa copia.

AER 130607125

1.2.3 Nombre y cargo del representante legal

Nombre del MARTÍN HAGERMAN SÁNCHEZ
Representante Legal:
Puesto REPRESENTANTE LEGAL

1.2.4 Dirección del promovente o de su representante legal para recibir u oír notificaciones

Domicilio para oír y
recibir notificaciones:

Av. Prolongación Paseo de las Reforma 115-804, Piso 8, Paseo de las
Lomas, Deleg. Alvaro Obregón, CP 01330, México, D.F.

Teléfonos:

(5255) 5596 4930 y fax (5255) 5596 21210

CAPITULO 1-Página9
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

1.3 Responsable de la elaboración del Estudio de Impacto Ambiental

Nombre LRI. HECTOR JESUS GAYTAN RODRIGUEZ
Razón Social MAPLE
Registro Federal de Causantes GARH 780703 GLi
Cédula Profesional 3441799
No. de registro ante la SMA AGS-PSIA-009

Calle Agustín Yañes 4149 Planta Alta
Domicilio y teléfono para oír y Fracc. Villas de la Universidad
recibir notificaciones Teléfono (449) 996-51-73

Fax (449) 996-40-40

CAPITULO L-Páginal 0
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

II. DESCRIPCIÓN DEL PROYECTO
11.1 Información general del proyecto
11.1.1 Naturaleza del proyecto
El sistema fotovoltaico está compuesto por 20 unidades de una potencia nominal de 1.5MW. Estas
unidades de producción (a partir de ahora CTI, centro de transformación e inversión) están formadas

por asociaciones en serie y en paralelo de paneles fotovoltaicos, los cuales van montados sobre una
estructura con seguimiento a un eje.

. El CTI contiene la siguiente aparamenta de media tensión para su:
. 1 celda línea de entrada

. 1 celda línea de salida

. 1 celda de protección

El sistema de seguimiento a un eje estará formado hasta de 14 filas de 20+20 paneles (560 módulos
fotovoltaicos por seguidor). El eje de las filas está orientado Norte-Sur, y las filas siguen la trayectoria
Este-Oeste del sol.

El bloque está compuesto por 10 seguidores de 14 filas y un seguidor de 10 filas (5000 paneles).Cada
bloque de 1.5MW tiene 2 inversores de 750 kW. Los inversores solares son utilizados para convertir
la corriente continua generada por los módulos fotovoltaicos en corriente alterna. Un transformador
de doble devanado (un devanado para cada inversor) elevará la tensión de salida del inversor a la
tensión fijada a 34,5kV para la distribución interior de la planta y línea de ecuación hasta su conexión
con la subestación elevadora (34.5/230kV). La interconexión de las 20 unidades de producción que
componen la planta fotovoltaica se realizará con cable de MT a 34.5 kV mediante 3 anillos, dos de
ellos con 7 CTI y otro con 6 CTI respectivamente. Los cables de MT serán de aluminio, instalados
preferiblemente en canalizaciones bajo tubo hasta el centro de conexión (CC). El criterio de diseño
para la realización de los cálculos de cable será tal que la caída de tensión máxima en BT será inferior
al 1.2% en corriente continua y de 0.5% en corriente alterna.

En el centro de conexión se unirán las líneas de los anillos de MT para la evacuación de la energía
generada por la planta, dicha evacuación será por una salida subterránea para luego pasar a una línea
aérea de 34.5kV que irá hasta la subestación elevadora (34.5/230kV).

El centro de conexión en 34,5kV contiene las siguientes celdas de media tensión:

6 celdas de línea, que corresponden a los 3 anillos de MT
1 celda de línea, para seccionamiento de generación

1 celda de medida para la producción fotovoltaica

1 celda de evacuación principal

CAPITULO Il -Página 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

1 celda de medida para consumos auxiliares
2 celdas de línea para los servicios auxiliares

El centro de conexión estará equipado con un sistema certificado y homologado de medida
conectado a las celdas de media tensión para obtener una medida neta de la energía.

La planta constará de tres centros de transformación auxiliar (CTA) interconectados por una línea
subterránea de 34,5 kV que suministrarán la energía necesaria para la planta fotovoltaica (servicios
auxiliares, seguimiento, alumbrado, etc). El consumo de lo servicios auxiliares será aguas arriba de la
energía producida por la planta

Los CTA contienen las siguientes celdas de media tensión:
1 celda línea de entrada
1 celda línea de salida
1 celda de protección

La central FV se conectará a la red de CFE a la tensión de 230kV, y para ello se construirá una nueva
Subestación Elevadora 34,5kV/230kV, y una subestación de switcheo donde se realizará la entrada y
salida de la línea de 230kV de CFE cercana a la planta. La Subestación de switcheo será cedida a CFE
tras su construcción, y en ella quedará ubicado el punto frontera en 230kV de la central FV de 30MW.
Los contadores para la tarificación de la energía generada se ubicaran en el mencionado centro de
conexión en 34,5 kV y en 230kV tras el transformador elevador. Existirá un contador para la energía
exportada por la planta en media tensión y un segundo contador también en media tensión para la
energía importada por los servicios auxiliares de la misma.

Estas medidas se realizarán mediante los correspondientes transformadores de tensión y de
intensidad ubicados en celdas de medida y conectados a un contador digital de 4 cuadrantes. Este
contador permitirá el almacenamiento de los principales parámetros eléctricos así como su conexión
tanto de forma local com-remota para la correcta facturación de la energía generada/consumida. El
diseño, instalación y selección de todos los elementos del circuito de medida será acorde a normativa
aplicable y serán convenientemente certificados homologados y precintados. La planta también
incluye una zona de parking, un edificio de control y un almacén que se utilizará para guardar los
elementos de mantenimiento.

CAPITULO Il -Página 2
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

MANIFESTACIÓN DE IMPACTO AMBIENTAL

ES IMPORTANTE MENCIONAR QUE LA SUPERFICIE QUE SE VERÁ DESPALMADA Y SELLADA EN LA

ZONA DEL CUSTF, ES SOLO DE 1.71 HAS, DERIVADO DE LA PRESENCIA DE LOS CTI, CTA, CASETA DE

CONTROL, ALMACEN Y DE LAS PATAS QUE SOSTENDRAN A LOS PANELES SOLARES. DE IGUAL
FORMA SE PROYECTA CONSERVAR EL SUELO VEGETAL EN EL RESTO DE LA ZONA, ADEMAS DE LA

ÑO), CON EL FIN

ÍNEAS Y ALGUNAS HERBACEAS DE TAMAÑO PEQUE

(GRAM

VEGETACIÓN PEQUEÑA

DE EVITAR LA PRESENCIA EXCESIVA DE POLVOS Y LOS PROCESOS DE EROSIÓN EOLICA E HIDRICA EN

LA ZONA DEL PROYECTO)

el
Del

Ver en anexo: programa general de obra, planos de arreglo de sembrado de paneles y programa de

mantenimiento y Operación general

11.1.2 Selección del Sitio

Es bien conocido que el cambio climático y la muy pronta escasez de los recursos no renovables como
el petróleo, el carbón y el gas natural han impactado en la conciencia de la población, esto ha llevado

e tuBed- II OINLIAVI

a que las Energías Renovables se desarrollen y se implementen en la mayor parte del mundo. México,
como muchos de los países en desarrollo, ha iniciado la implementación de Energías Renovables tanto

en el Sector Público como en el Sector Privado.

Las reservas probadas de petróleo mundiales en Enero de 2009 eran de 1'342,207 millones de barriles
y se tenía una producción promedio de 85.4 millones de barriles por día. Si se continúa con ese ritmo

de producción, las reservas probadas del 2009 se agotarán para el 2052. En México, de acuerdo a los

datos publicados por PEMEX, las reservas probadas en Enero de 2009 eran de 14,307.7 millones de
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

barriles y la producción de 2.608 millones de barriles diarios. A ese ritmo, las reservas probadas del
2009 se agotarán para el 2024, en 15 años.

El documento Prospectivas del Sector Eléctrico 2010-2025 de la Secretaría de Energía (SENER), indica
que se espera un crecimiento medio anual del consumo de electricidad del 2009 al 2024 de 4.3 %, lo
que implica adicionar una capacidad de 42,823 MW al Sistema Eléctrico Nacional actual para los
próximos 15 años. Tan solo en la Región Noroeste (Sonora, Sinaloa, Baja California y Baja California
Sur), se espera para ese periodo una tasa media de crecimiento anual de 4.0 %.

Por otro lado, el consumo de combustibles fósiles para la generación de energía eléctrica produce
gases de efecto invernadero (GEl), tal como lo muestra el documento Programa Especial de Cambio
Climático 2009 — 2012 publicado en el DOF el 28 de Agosto de 2009. Contabilizadas en esta categoría
incluyen bióxido de carbono (CO2), metano (CH4) y óxido nitroso (N20), expresadas en unidades de
COZe. Con base en el INEGEI-2006, las emisiones de esta categoría contribuyeron con 195.6 millones
de toneladas de CO2e, que representa el 27.3% de las emisiones totales del país.

Con estas proyecciones de energía del Sector Público y tomando en cuenta la escasez de los
combustibles fósiles, así como los problemas del cambio climático, no es posible pensar en invertir en
sistemas convencionales de energía, es necesario que México se enfoque en la generación de energía
por fuentes renovables.

El otro punto a analizar para la justificación de ésta propuesta es los costos tan altos que tiene CFE
para producir, transmitir y distribuir la energía eléctrica.

El sitio fue seleccionado con base en lo siguiente:
1) UBICACIÓN CON RESPECTO A LA DISPONIBILIDAD DE ENERGÍA SOLAR

México se encuentra ubicado en una región privilegiada de captación de radiación solar en el globo
terráqueo, lo que permite que destaque en el mapa mundial de territorios con mayor promedio de
radiación solar anual, con índices que van de los 4.4 kWh/m2 por día en la zona centro a los 6.3
kWh/m2 por día en el norte del país.

Como se puede observar en la siguiente figura, el Estado de Aguascalientes es uno de los de mayor
promedio de radiación solar anual, sin embargo aún no existe un proyecto a gran escala para la
generación de energía eléctrica a partir de esta fuente.

CAPITULO UH -Página4
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Leyonda

Baja Califomia Sur

,

Á

Gradientes de Radiación Solar en México.
2) CARACTERÍSTICAS TÉCNICAS DEL PREDIO

+ El predio presenta fácil accesibilidad

+ Topografía plana que facilita la instalación de la infraestructura

+ Un aspecto relevante es la cercanía a las líneas de alta tensión de la CFE en la zona.

.
El área donde se desarrollara el proyecto, se ubica dentro del municipio de El Llano localizado al
sureste del estado de Aguascalientes.

CAPITULO UH -PáginaD
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

11.1.3 Ubicación física del proyecto y planos de localización

UBICACIÓN FÍSICA DEL PROYECTO N

Fuente: Imagen spot 2010. Elaboración propia 2013.

CAPITULO Il -Página 6
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2
COORDENADAS DEL ÁREA DEL PROYECTO:

POLÍGONO TOTAL DEL CUSTF: Formato de Posición: UTM, Datum de mapa WGS84.ZONA 13Q

LEA

310
AS

EL696L

Ver en anexo plano con el cuadro de construcción.

11.1.4 Inversión requerida

29,774,522.48 PESOS.

11.1.5 Dimensiones del proyecto

La superficie total del predio es de 110.96 has, de las cuales 51.07 has está compuesta por vegetación

forestal y el resto la conforman zonas con un uso agrícola y algunas partes con ejemplares de
Eucalipto producto de antiguas plantaciones forestales que se dieron en la zona.

CAPITULO 11 -Página 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

11.1.6 Uso actual de suelo

VEGETACIÓN. El tipo de vegetación del proyecto, corresponde a Pastizal Natural/VSa (Cartografía de
Uso de Suelo INEGI, SERIE IV Escala 1:250,000), por las especies presentes de Opuntia sp.,
entremezclado con ejemplares de leguminosas (Huizache, Mezquite y Garruño), compuesto por
diferentes especies donde se pueden identificar 3 diferentes estratos, en el estrato superior se
observan: Nopal, Huizache, Eucalipto, Pirul, Varaduz y Mezquite, en el medio se presentan Huizache
y Nopal y en el inferior pequeños arbustos principalmente de Garruño, plantas herbáceas anuales y
diversas gramíneas, así como de algunas cactáceas. Lo anterior ha conformado un paisaje en el cual
una parte de los recursos forestales han sido afectados y de haber existido posiblemente una
vegetación arbórea más densa e importante, en la actualidad se presentan zonas desprovistas de
vegetación, además de algunas partes con diferentes grados de erosión. El predio al ser parte de un
potrero y zonas agrícolas (plantación de eucaliptos que en su mayoría son de tamaño pequeño), su
uso es para el pastoreo extensivo, en la actualidad se observan evidencias de ésta actividad.

ALTEN 5 -TERRITORIO 2 escala 1:4,300
USO DEL SUELO Y VEGETACIÓN Pepa indi
803000

803000
1.8 Kicmnetera

USO DEL SUELO Y VEGETACIÓN
A E
E ;

11.1.7 Urbanización del área y descripción de servicios requeridos

CAPITULO UH -PáginaO
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

El sitio donde se localiza el proyecto no presenta servicios urbanos, solo cruza por la zona una
carretera estatal, y caminos de terracería y algunas Comunidades en la zona.

11.2 Características particulares del proyecto
11.2.1 Programa General de Trabajo

A. Ver programa anexo

11.2.1.1 Estudios de campo y gabinete

Se realizaron los siguientes estudios de campo:

+ Estimación potencial de la vegetación y fauna en campo

+ Elaboración de cartografía y análisis geográfico mediante un sistema de información geográfico
+ Aplicación de metodología para evaluación de impactos.

+ Estimación del volumen y vegetación afectada por el CUSTF.

11.2.2 Preparación del sitio
Las principales actividades de preparación del sitio involucran:

1. levantamiento topográfico.

2. Despalme (EN ALGUNAS ZONAS DONDE VA LA INFRAESTRUCTURA Y LAS PATAS DE LOS
PANELES SOLARES EN UNA SUPERFICIE ESTIMADA DE 1.71 Has)

3. Limpieza

4. Preparación de la zona para el sembrado de la infraestructura.

11.2.3 Descripción de las obras asociadas o provisionales

A) Descripción de obras y actividades provisionales

Almacén temporal en la zona del proyecto, el cual será desmontado al final de la preparación y
construcción.

Sanitarios portátiles que estarán durante las actividades de preparación y construcción del proyecto.
11.2.4 Etapa de operación

CAPITULO UH -Página9
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

ETAPA DE OPERACIÓN Y MANTENIMIENTO

El proyecto prevee una vida útil de 40 años.

II. 2.5 Equipo y materiales a utilizar

Ver explosión de insumos en anexo técnico.

11.2.6 Etapa mantenimiento

Ver programa de mantenimiento del proyecto.

11.2.7 Descripción de las obras asociadas al proyecto

No se requieren
11.2.8 Etapa de abandono de sitio

Hasta este momento no se tiene contemplado el abandono del proyecto, sin embargo, en su
momento se realizarán, de manera genérica las siguientes actividades:

+ Retiro de la infraestructura.

+ Estabilización de pendientes.

+ Dejar el sitio en óptimas condiciones para poder ser reutilizado como zonas agrícolas.

+ Reforestación con especies locales.

11.2.9 Generación, manejo y disposición de residuos sólidos, líquidos y emisiones a la atmosfera

EMISIONES A LA ATMÓSFERA

Este proyecto en su etapa de preparación del terreno generará un aumento en la concentración de las
partículas sólidas suspendidas, y en su etapa de operación los vehículos elevarán las concentraciones
de Ozono, CO, NO, y SO), Las emisiones a la atmósfera producidas por la maquinaría y equipo de
transporte serán controladas ajustando los tiempos de optimización de uso, con un mantenimiento
adecuado, además de la previa verificación de las emisiones y su ajuste a la normatividad ambiental
vigente las veces que sea necesario durante el tiempo que se encuentren funcionando en el área del
proyecto.

CAPITULO Il -Página 1 0)
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

EMISIONES DE RUIDO.

En lo que se refiere al ruido generado, se espera estar por debajo de los límites máximos permisibles
marcados en las normas oficiales mexicanas del rubro, mencionadas anteriormente, y en caso
contrario deberán ajustar los sistemas de escape a fin de emitir el ruido en los niveles permisibles.

GENERACIÓN DE RESIDUOS.

+ Residuos sólidos domésticos

Se generarán residuos como resultado de la alimentación de los trabajadores, dichos residuos serán
almacenados en contenedores metálicos con su tapa correspondiente para facilitar la disposición final
en el Relleno Sanitario del Municipio de Aguascalientes “San Nicolás”

Comida Bote de 200 Lts. Relleno Sanitario
Latas, envases Bote de 200 Lts. Relleno Sanitario
Envolturas Bote de 200 Lts. Relleno Sanitario

+ Residuos peligrosos

No existirá generación de residuos peligrosos ya que el mantenimiento que se le dará a la maquinaria
y equipo, no se realizará en el sitio de la obra, dicho mantenimiento será realizado en talleres
especializados que cuenten con las autorizaciones correspondientes sobre disposición de aceites
gastados y estopas impregnadas con aceite.

+ Residuos no peligrosos de manejo especial

Por las obras como: Cascajo, sobrantes de asfalto, botes, madera, desperdicios de acero, entre otros.
Serán depositados en el tiradero de escombro más cercano previa autorización correspondiente.

CAPITULO UH -Página 1 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

II. VINCULACIÓN CON LOS ORDENAMIENTOS JURÍDICOS APLICABLES EN MATERIA
AMBIENTAL Y EN SU CASO, CON LA REGULACIÓN DEL USO DE SUELO

Plan Nacional de Desarrollo 2013-2018

Plan Nacional del Desarrollo 2013-2018
Está estructurado en cinco Metas Nacionales:

México en Paz.

México Incluyente.

México con Educación de Calidad.
México Próspero.

NSpARONEP

México con Responsabilidad Global.

Vinculación:

El proyecto se vincula en la Meta 4 donde se establece que un México Próspero tendrá como objetivo
promover el crecimiento sostenido de la productividad en un clima de estabilidad económica y
mediante la generación de igualdad de oportunidades. Lo anterior considerando que una
infraestructura adecuada y el acceso a insumos estratégicos fomentan la competencia y permiten
mayores flujos de capital y conocimiento hacia individuos y empresas con el mayor potencial para
aprovecharlo.

El concepto de productividad se refiere a la forma en que interactúan los factores en el proceso
productivo, es decir, la tecnología, la eficiencia y la calidad de los insumos de la producción.

Se buscará incrementar la productividad de los sectores dinámicos de la economía mexicana de
manera regional y sectorialmente equilibrada.

Para ello, se fortalecerá el mercado interno, se impulsará a los emprendedores, se fortalecerán las
micro, pequeñas y medianas empresas, y se fomentará la economía social a través de un mejor
acceso al financiamiento.

El presente proyecto se vincula con el Plan Nacional de Desarrollo, particularmente en los OBJETIVOS
Y ESTRATEGIAS DEL PLAN NACIONAL DE DESARROLLO tiene para el Tema de:

CAPITULO HI -Página 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Energías Renovables y Eficiencia Energética

. Promover el uso eficiente y sustentable de la energía, adoptando tecnologías que ofrezcan
mayor eficiencia energética y ahorros a los consumidores.
. Fomentar el aprovechamiento de fuentes renovables de energía y biocombustibles, a través

de un marco jurídico que establezca las facultades del Estado para orientar sus vertientes y la
promoción de inversiones.

. Intensificar los programas de ahorro de energía, incluyendo el aprovechamiento de
capacidades de cogeneración.

. Fortalecer a los institutos de investigación del sector, orientando sus programas, hacia el
desarrollo de fuentes renovables y la eficiencia energética.

. Fortalecer las atribuciones de instituciones de regulación del sector.

¡ANÁLISIS DE LOS INSTRUMENTOS JURÍDICO-NORMATIVOS
PLANES DE ORDENAMIENTO ECOLÓGICO DEL TERRITORIO

De acuerdo a la información obtenida en la página web de la Secretaría de Medio Ambiente y
Recursos Naturales y a una búsqueda en el Diario Oficial de la Federación y en el Periódico Oficial del
Estado de Aguascalientes, a la fecha no existen Planes de Ordenamiento Ecológico del Territorio
(POET) decretados para el estado o municipio de El Llano. Por lo tanto, no existe instrumento con el
cual pueda vincularse el Proyecto y así se cumple a cabalidad con el criterio establecido por la
SEMARNAT

NORMAS OFICIALES MEXICANAS

Descarga de Aguas Residuales
Norma Oficial Mexicana Rubro Vinculación con el proyecto
Contaminación atmosférica (emisión de fuentes móviles
NOM-041-SEMARNAT-2006 QUE ESTABLECE LOS LÍMITES Se dará un mantenimiento
MÁXIMOS PERMISIBLES DE periódico a estas unidades

EMISIÓN DE GASES con el objeto que las
CONTAMINANTES emisiones se encuentren
PROVENIENTES DELESCAPE dentro de los parámetros
DE LOS VEHÍCULOS establecidos por esta norma.

¡AUTOMOTORES EN
CIRCULACIÓN QUE USAN
GASOLINA COMO
COMBUSTIBLE.
NOM-045-SEMARNAT-2006 VEHÍCULOS EN CIRCULACIÓN Se dará un mantenimiento

CAPITULO HI -Página Z
NOM-045-SEMARNAT-2006

MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

QUE USAN DIESEL COMO periódico a estas unidades
COMBUSTIBLE.- LÍMITES con el objeto que las
MÁXIMOS PERMISIBLES DE emisiones se encuentren
OPACIDAD, PROCEDIMIENTO dentro de los parámetros
DE PRUEBA Y establecidos por esta norma.
CARACTERÍSTICAS TÉCNICAS

DEL EQUIPO DE MEDICIÓN

Residuos Peligrosos, Sólidos Urbanos y de Manejo Especial

NOM-052-SEMARNAT-2005

NOM-059-SEMARNAT-2010

NOM-080-ECOL-1994
NOM-080-SEMARNAT-1994

QUE ESTABLECE LAS Los residuos peligrosos que
CARACTERÍSTICAS, EL se generen recibirán el
PROCEDIMIENTO DE tratamiento que refiere la Ley
IDENTIFICACIÓN, General para la Prevención y
CLASIFICACIÓN Y LOS Gestión Integral de los
LISTADOS DE LOS RESIDUOS Residuos (“LGPGIR”) y su
PELIGROSOS reglamento. Así también, se

instalarán contenedores de

acuerdo al tipo de residuos

para su adecuada
clasificación y posterior
disposición.

Flora y Fauna
PROTECCIÓN AMBIENTAL- — Las especies que se
ESPECIES NATIVAS DE encuentran dentro de esta
MÉXICO DE FLORA Y FAUNA norma tendrán un manejo
SILVESTRES-CATEGORÍAS DE especializado y se adoptaran
RIESGO Y ESPECIFICACIONES medidas de rescate y
PARA SU INCLUSIÓN, relocalización.
EXCLUSIÓN O CAMBIO-LISTA
DE ESPECIES EN RIESGO.

Ruido

LÍMITES MÁXIMOS El Proyecto verificará que los
PERMISIBLES DE EMISIÓN — equipos que participen en las
DE RUIDO PROVENIENTE labores de preparación del
DEL ESCAPE DE LOS sitio y construcción cumplan
VEHÍCULOS AUTOMOTORES, con los parámetros
MOTOCICLETAS Y TRICICLOS establecidos en la Norma en
MOTORIZADOS EN cuestión.
CIRCULACIÓN, Y SU
MÉTODO DE MEDICIÓN.

CAPITULO HI -Página 9
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

DECRETOS Y PROGRAMAS DE MANEJO DE ÁREAS NATURALES PROTEGIDAS

De la búsqueda realizada en la Comisión Nacional de Áreas Naturales Protegidas*, así como en la
Comisión de Desarrollo Sustentable del Estado de Aguascalientes y en los documentos de Planeación
Municipal, se desprende que hasta este momento no ha sido publicado ningún decreto de Áreas
Naturales Protegidas que comprenda el área donde se ubica el proyecto.

OTROS ORDENAMIENTOS APLICABLES

Leyes

Ley General del Equilibrio Impacto Ambiental La presentación de la MIA-P

Ecológico y la Protección al en conjunto con el CUSTF
Ambiente (“LGEEPA”) representa el compromiso
ARTÍCULO 28.- La evaluación del del Proyecto para cumplir con!
impacto ambiental es el lo dispuesto en esta normal
procedimiento a través del cual la jurídica.

Secretaría establece las condiciones
a que se sujetará la realización de
obras y actividades que puedan
causar desequilibrio ecológico o
rebasar los límites y condiciones
establecidos en las disposiciones
aplicables para proteger el
ambiente y preservar y restaurar
los ecosistemas, a fin de evitar o
reducir al mínimo sus efectos
negativos sobre el medio ambiente.
Para ello, en los casos en que
determine el Reglamento que al
efecto se expida, quienes
pretendan llevar a cabo alguna de
las siguientes obras o actividades,
requerirán previamente la
autorización en materia de impacto
ambiental de la Secretaría:

...]

VII.- Cambios de uso del suelo de:
áreas forestales, así como en selvas
zonas áridas;

Y htip.//www.conanp.gob.mx/que_hacemos/sinap.php

CAPITULO HI -Página4
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Ley General para la Prevención y Residuos Los residuos de manejo
Gestión Integral de los Residuos especial que se generen con
(“LGPGIR”) motivo del desarrollo del
ARTÍCULO 19.- Los residuos del Proyecto serán manejados
manejo especial se clasifican como conforme a la normatividad y
se indica a continuación: dispuestos a través de
| prestadores de servicio que
Il. Residuos de la construcción, cuenten con las
mantenimiento y demolición en autorizaciones locales.
general.
Ley de Aguas Nacionales (“LAN”) Agua Los volúmenes de agua que
RTÍCULO 20.- De conformidad con! se utilicen para satisfacer las
el carácter público del recurso necesidades del Proyecto
hídrico, la explotación, uso O provendrán única y
aprovechamiento de las aguas exclusivamente de
nacionales se realizará mediante concesionarios reconocidos
concesión o asignación otorgada por la Comisión Nacional del
por el Ejecutivo Federal [.. Agua.
Ley General de Desarrollo Forestal Forestal El. Proyecto involucra el

Sustentable (“LGDFS”)

ARTICULO 58. Corresponderá a la
Secretaría otorgar las siguientes
autorizaciones:

l. Cambio de uso de suelo en
terrenos forestales, por excepción;

«]

ARTICULO 117. La Secretaría sólo
podrá autorizar el cambio de uso
del suelo en terrenos forestales, por
excepción, previa opinión técnica
de los miembros del Consejo Estatal
Forestal de que se trate y con base
en los estudios técnicos
justificativos que demuestren que
no se compromete la biodiversidad,
ni se provocará la erosión de los

suelos, el deterioro de la calidad del

cambio de uso de suelo en
terrenos forestales, por lo
que se está presentando el
documento de CUSTF

CAPITULO HI -PáginaD
agua O la disminución en su
captación; y que los usos
alternativos del suelo que se
propongan sean más productivos a
largo plazo. Estos estudios se
deberán considerar en conjunto y
no de manera aislada.

MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Ley General de Vida Silvestre
(“LGVS”)

ARTÍCULO 18. Los propietarios y
legítimos poseedores de predios en
donde se distribuye la silvestre,
tendrán el derecho a realizar su
aprovechamiento sustentable y la
obligación de contribuir a conservar
el hábitat conforme a lo establecido
en la presente Ley; asimismo
podrán transferir esta prerrogativa
a terceros, conservando el derecho
a participar de los beneficios que se
deriven de dicho aprovechamiento.
Los propietarios y legítimos
poseedores de dichos predios, así|
como los terceros que realicen el
aprovechamiento, serán
responsables solidarios de los
efectos negativos que éste pudiera
tener para la conservación de la
ida silvestre y su hábitat.

Vida Silvestre

El Proyecto no contempla un
aprovechamiento extractivo
de la vida silvestre; sin
embargo, reducirá en lo
posible el impacto que
pudiese generar a la flora y la
fauna en el área de Proyecto

Reglamentos

Reglamento en materia de
Evaluación de Impacto Ambiental

Impacto Ambiental

Se esta presentando el
documento de CUSTF en el

CAPITULO HI -Páginal
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

de la LGEEPA (“REIA”)

Artículo 50.- Quienes pretendan
llevar a cabo alguna de las
siguientes obras oO actividades,
requerirán previamente la
autorización de la Secretaría en
materia de impacto ambiental:

...]

O) CAMBIOS DE USO DEL SUELO DE
ÁREAS FORESTALES, ASÍ COMO EN
SELVAS Y ZONAS ÁRIDAS:

l. Cambio de uso del suelo para
actividades agropecuarias,
acuícolas, de desarrollo
inmobiliario, de infraestructura
urbana, de vías generales de
comunicación o para el
establecimiento de instalaciones
comerciales, industriales o de
servicios en predios con vegetación
'orestal

artículo 52 inciso O)

RTÍCULO 11.- Las manifestaciones
de impacto ambiental se
presentarán en la modalidad
regional cuando se trate de:

a).

En los demás casos, la
manifestación deberá presentarse
en la modalidad particular.

Impacto Ambiental

El Proyecto, se presenta en
conjunto con el CUSTF en la
modalidad particular, toda
ez que no encuadra en
ninguno de los supuestos
enunciados.

ARTÍCULO 12.- La manifestación de
impacto ambiental, en su
modalidad particular, deberá
contener la siguiente información:

l. Datos generales del proyecto, del
promovente y del responsable del
estudio de impacto ambiental;

II. Descripción del proyecto;

IN Vinculación con los
ordenamientos jurídicos aplicables
en materia ambiental y, en su caso,

Impacto Ambiental

La MIA-P que se exhibe en
conjunto con el CUSTF en
este acto cumple con todos y
cada uno de los requisitos
exigidos en esta disposición!
jurídica.

CAPITULO HI -Página 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

con la regulación sobre uso del
suelo;

IV. Descripción del sistema
ambiental y señalamiento de la
problemática ambiental detectada
en el área de influencia del
proyecto;

Identificación, descripción y
evaluación de los impactos
ambientales;

l.. Medidas preventivas y de
mitigación de los impactos
ambientales;

II. Pronósticos ambientales y, en
su caso, evaluación de alternativas,

1. Identificación de los
instrumentos metodológicos y
elementos técnicos que sustentan
la información señalada en las
racciones anteriores.

PLANES DE ORDENAMIENTO TERRITORIAL
PLANES DE DESARROLLO URBANO ESTATALES Y MUNICIPALES

Plan Sexenal del Gobierno del Estado 2010-2016

El Plan Sexenal de Gobierno del Estado se formula a parir de cinco políticas conductoras y seis
estrategias generales que fungen como medio rector del trabajo de las dependencias del Estado:

Gobierno eficiente

Educación de calidad, y

SUSANA

Progreso económico, empleo y mejores salarios
Humanización de la justicia, cultura de la legalidad y seguridad pública

Bienestar social, calidad de vida y servicios públicos

Medio ambiente y desarrollo sustentable

CAPITULO HI -Página
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

í G
A :
T P 1
o AR
R NN
o

M 1 Cobortura, equidad y o» 1cia en
A “educación s

1 La culturade la contemporancidad D

as EE
e Sem

a Pola acercan XL
E E
E E
Cc NE
T A s
. E
A D
L o

4. Pronunciementos
plópicos

C. Estrategias, Objetivos, Metas y Líneas de Acción

Con el propósito de que la ciudadanía conozca la forma en que se otorgará objetividad y concreción en lo
que respecta a la estrategia general: “Progreso Económico, Empleo y Mejores Salarios”, en el presente
apartado se desglosan las estrategias específicas, objetivos, metas y líneas de acción para llevarla a cabo,
mismas que son el resultado del consenso de las dependencias y entidades de la Administración Pública Estatal
y la visión a largo plazo que el Gobierno del Estado conjuntamente con el Poder Legislativo y la participación
activa de la población, establecen para el Aguascalientes del año 2016, siendo estas:

1.1. Plataforma logística para el crecimiento económico
1.2. Fomento a la micro, pequeña y mediana empresa
1.3. Conformación de la Sociedad del Conocimiento
1.4, Desarrollo y Promoción Turística

1.5. Desarrollo competitivo del campo y tecnificación

Objetivo 1.3.2 Favorecer la implementación de sistemas para la innovación y desarrollo de los
sectores estratégicos.

CAPITULO HI -Página9
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Resultado esperado Indicador Estatus Meta 2016
Actual

Infraestructura de investigación | Número de centros de investigación pú- 3 7
y desarrollo en el Estado. blicos.
Incrementar la inversión en | Porcentaje respecto al PIB, 0.35% 1.0%
innovación y desarrollo tecno-
lógico.
Aumentar los proyectos de | Número de proyectos de investigación en 87 177
investigación innovación y desarrollo tecnológico. acumulados | acumulados

Líneas de Acción

1.3.2.1 Creación de un parque para la investigación y desarrollo tecnoló-
gico.

1.3.2.2 Focalizar la investigación en las áreas de:
1.3.2.2.1 Biotecnología.

1.3.2.2.2 Electrónica,

1.3.2.2.3 Diseño automotriz

1.3.2.2.4 Tecnologías de la información y comunicaciones,
1.3.2.2.5 Mecatrónica,
1.3.2.2.5 Energía renovable;

De
1.3.2.2.7 Tecnología textil y diseño agrícola

1.3.2.3 Crear nuevas empresas de alta tecnología e innovación.

1.3.2.4 Promover programas de vinculación entre los sectores productivo
y académico que incentiven e impulsen la investigación científica y tecno-
lógica

1.3.2.5 Renovar el conjunto de instrumentos financieros. Incentivos fiscales
y capital de riesgo para apoyar la innovación.

Cam

climi

Líneas de Acción

6.2.2.1. Consolidar el estado de derecho ambiental.

6.2.2.2. Convertir en habitaciones ecológicas la mayor parte de las 60
mil viviendas que se requerirán en el sexenio y readecuar en la medida
de lo posible las 290 mil existentes.

6.2.2.3. Incrementar la superficie forestal del Estado, generación, y
consumo de energías limpias.

6.2.2.4. Generar una Estrategia Estatal ante el cambio climático

6.2.2.5. Realizar y actualizar un inventario de emisiones de gases de
efecto invernadero para la ciudad de Aguascalientes y su zona metro-
politana.

6.2.2.6. Generar un programa de conocimiento en escuelas de nivel
básico, medio y superior sobre el cambio climático.

6.2.2.7. Fomentar el uso y desarrollo de tecnologías energéticas con
base en recursos renovables e innovación en eco tecnologías, azoteas
verdes y viviendas ecológicas.

6.2.2.8. Incentivar el uso de energías alternas, tecnologías limpias y mé-
todos ecológicos en los precesos industriales y en actividades turísticas
y comerciales tanto de enipresas y del sector público.

CAPITULO II -Página 1 0)
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

6.2.2.9. Promover la inserción de criterios ambientales en todas las
políticas públicas gubernamentales.
6.2.2.10. Establecer un Programa de Contingencias Ambientales.

6.2.2.11. Sustituir un millón de lámparas tradicionales por ahorradoras
Líneas de Acción de energía.

6.2.2.12, Consolidar y poner en operación la granja fotovoltaica ubicada
en el Parque Solar.

6.2.2.13. Sustituir y reponer la totalidad de lámparas de alumbrado
público por sistemas más eficientes y ahorradores energía.

Estas políticas conductoras se plantean para que todos y cada uno de los aguascalentenses tengan la
posibilidad de contar con: Empleo, Seguridad y Calidad de vida. Todo lo anterior con la implementación
de acciones y actividades que permitan avanzar en la conformación de la construcción progresiva de una
Sociedad del Conocimiento, y transformar a la entidad en un Estado Verde.

Vinculación:

Dentro de la estrategia “Medio ambiente y desarrollo sustentable” se consideran proyectos
estratégicos de tipo ambiental y creación de energía limpia, consolidación de la granja fotovoltaica
que ayudarán a lograr los objetivos de crecimiento económico y fortalecimiento del bienestar social y
del medio ambiente.

Plan de Desarrollo Municipal de El Llano 2011-2013

Conformado por Siete Ejes Rectores que Definen los Objetivos Generales, Estrategias, Metas y
Prioridades Para Lograr el Progreso Integral del Municipio de El Llano

Ejes Rectores:

Municipio con Desarrollo Social; Municipio Cercano, Participativo y Transparente; Municipio Con
Calidad de Vida; Municipio Sustentable; Municipio Impulsor del Turismo; Municipio Generador de
Educación, Cultura y Deporte; y Municipio con Planeación y Desarrollo Urbano. A través de estos ejes
se plasman las aspiraciones, peticiones y necesidades de la población que encabeza y que ha puesto
en su Gobierno la esperanza de progreso y bienestar, pues cada uno de los proyectos que se
establecen en el PMD 2011-2013 fue planteado para dar solución a las necesidades que la misma
sociedad demanda. Se diseñará un programa de manejo forestal municipal que permita identificar las
áreas con mayor índice de deterioro ambiental, con el propósito de promover su conservación y
rehabilitación, así como la creación de un vivero municipal para la producción de especies de plantas
nativas que se aplicarán en la forestación del Municipio, también se plantea poner en marcha el
programa integral de ecoturismo en torno al águila real, entre otras acciones.

CAPITULO III -Página 1 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Vinculación:

El presente proyecto responde a la atracción a la necesidad de implementar acciones a favor del
medio ambiente, y el proyecto al involucrar la creación de un parque solar para la producción de
energía limpia, se vincula con el eje rector de ser un Municipio Sustentable.

Se cuenta con el uso de suelo y compatibilidad urbanística expedida por el Municipio de El Llano.

CAPITULO III -Página 1 2
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

IV. DESCRIPCIÓN DEL SISTEMA AMBIENTAL
1V.1 DELIMITACIÓN DEL ÁREA DE ESTUDIO

El proyecto se localiza en el municipio de El Llano al suroeste cercano al límite con el municipio de
Aguascalientes.

ÁMBITO ESTATAL DONDE SE UBICA EL PROYECTO N

AA TS be
Aguascalientes
Ñ 8

La comunidad más cercana es El Copetillo y Sandovales, el proyecto se ubica al Oeste y Este de dichas
Comunidades aproximadamente a 2 km, y a 21 km en línea recta de la Ciudad de Aguascalientes y a
muy cercano a la carretera que conduce a Palo Alto.

CAPITULO IV -Página 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

EL PROYECTO SE UBICA DENTRO DE LA REGIÓN HIDROLÓGICA "LERMA-CHAPALA-SANTIAGO" (RH
12)

La parte que corresponde a esta región dentro del estado de Aguascalientes es la más importante, no
sólo por representar el 98% de la superficie estatal sino por incluir prácticamente el total de su
población y el de la industria existente. De toda esta parte del estado se desprenden ríos tributarios
que son los afluentes principales del Río Santiago y que algunas ocasiones son orígenes de estos
mismos.

REGIÓN HIDROLOGÍCA DONDE IN
SE UBICA EL PROYECTO

CAPITULO IV -PáginaZ
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

El proyecto se ubica dentro de la Cuenca Río Verde Grande

La Cuenca Río Verde Grande drena una superficie de 4,384.37 km? y cubre toda la porción norte sur y
centro del estado así como la mayor parte del este del Estado; dentro del Estado esta cuenca está
conformada por 5 subcuencas; la del Río San Pedro, la del Río Aguascalientes, Río Encarnación, Río
Chicalote y Río Morcinique; de estas la del Río Aguascalientes y Morcinique se encuentran totalmente
dentro de la cuenca del Río Verde Grande Mientras que las demás solo parcialmente.

Monitoreo de lluvia acumulada en la cuenca: Rio Verde Grande
Periodo: 01/Ene-17/Sep del año 2013

Lluvia acumulada mensual en mm.
Año/Mes Ene [Feb Mar Abr | May [Jun Jul Ago Sep
2013 49.83 | 0.00 0.22 0.14 | 968 | 6497 20291 | 76.76 | 67.80
Climatologia —[ 16.66 [8.00 4:79 7.68 | 23.00 | 94.64 139.10 | 12498 | 5170
Porcentaje | 299.12 [0.00 4.55 182 |4211 | 6865 14587 | 6142 | 13114
Lluvia acumulada anual en mm.

Año/Mes | Ene | Feb [| Mar | Abr May | Jun | Jul Ago | Sep
2013 49.83 | 49.83 | 50.05 | 50.9 59.88 | 12484 | 327.75 404.51 | 472.31
Climatologia | 16.66 | 24.66 | 29.45 | 37.13 60.13 | 154.77 [293.87 | 41885 | 470.55
Porcentaje — | 299.12 | 202.09 | 169.94 | 135.18 99.58 | 80.66 | 11153 96.58 | 100.38

CAPITULO IV -Páginad
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

EL SITIO DEL PROYECTO SE UBICA EN LA PARTE MEDIA DE LA MICROCUENCA DEL ALTO SAN
FRANCISCO

ALTEN 5 -TERRITORIO 2 escala 1:27,889 y

MICROCUENCA ALTO SAN FRANCISCO rrrncoa zan

Descripción general de los elementos FÍSICOS de la Microcuenca hidrológico-forestal:
MICROCUENCA ALTO SAN FRANCISCO.

El paisaje característico de la microcuenca y en general de la Región del Llano como su nombre lo
indica, se caracteriza por ser una amplia llanura sin interrupciones por elevaciones de importancia y
en la cual el uso del suelo predominante es la agricultura de temporal.

CAPITULO IV -Página4
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

La microcuenca tiene como eje hidráulico el arroyo San Francisco desde su nacimiento hasta su
bifurcación aproximadamente a la altura de la presa las Grullas; esta microcuenca tiene una superficie
de 5,257 ha.

1V.2. Caracterización y análisis del sistema ambiental.

La Microcuenca donde se tiene contemplado llevar a cabo el proyecto presenta principalmente un
uso agrícola de temporal y las zonas que conservan vegetación son utilizadas en la ganadería
extensiva.

1V.2.1. Tipo de clima.

De acuerdo con la información existente, el tipo de clima presente en la Microcuenca es el Semiseco
semiárido (BS1kw(w)). Se caracteriza por presentar una condición de temperatura Templado con
verano cálidose conncidera un clima semiárido temperatura con un régimen pluvial de verano, donde
la precipitación fluctúa entre los 450 y 500 mm anuales, concentrándose principalmente entre los
meses de junio a septiembre. Es un clima semicálido del grupo S con una temperatura media anual
entre los 182 y 222C.En enero y diciembre las temperaturas máximas promedio llegan a 22*C,
mientras que en los meses de mayo y junio alcanzan el pico máximo en los 30 y 29%C,
respectivamente.

CAPITULO IV -PáginaD
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

ALTEN 5 -TERRITORIO 2 escala 1:27,889 y
CLIMA-MICROCUENCA COORDENADAS: ura

800000 810000

Fuente: INEGI. Elaboración propia 2013.

CAPITULO IV -Páginalb
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

1V.2.2. Fisiografía

El área de la Microcuenca se localiza dentro de la Provincia Fisiográficas Mesa del Centro; esta se
considera una ecorregión semiárida de clima templado, la estructura geográfica presenta condiciones
muy irregulares sobretodo en la pare norte donde se localizan formaciones montañosas,
específicamente en el municipio de Tepezalá. Asientos, presenta uno de los acuíferos importantes del
estado conocido como el Chicalote donde predomina la agricultura de riego principalmente, el relieve
dominante en este municipio es plano con algunas estructuras de terrenos montuosos en la parte
central.

Sin embargo la Región del Llano, es de superficie plana donde la agricultura es principalmente de
temporal. Sin embargo, se aprecian algunas formaciones montañosas, principalmente laderas y
lomeríos que con una elevación principal que se conoce como Juan el Grande.

ALTEN 5 -TERRITORIO 2 escala 1:189,343 py
PROVINCIA FISIOGRÁFICA COORDENADAS: UTM

DATUM: WGSB4 Z13N

SIMBOLOGIA PROVINCIA
CTO roma Eje Neovolcánico
Mesa del Centro
A E Sierra Madre Occidental

Fuente: INEGI. Elaboración propia 2013.

CAPITULO IV -Página /
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

Fisiográficamente la microcuencaesta conformada por una unidad morfológica del tipo Llanura de
Piso Rocoso en su mayor parte y una pequeña zona al sur de Lomerios y cañadas.

TOPOFORMAS

ALTEN 5 -TERRITORIO 2 escala 1:189,343  p
MICROCUENCA- MORFOLOGÍA Datum woses zi

800000 810000

800000
MORFOLOGÍA
Llanura de piso rocoso
 Lomeríos y cañadas
Superficies de mesetas
Valle angosto

Fuente: Información INEGI, Elaboración propia, 2013.

Con respecto a las elevaciones de la Microcuenca, presenta una gran uniformidad, donde se observan
las partes más altas con 2,060 m al norte, y una zona muy homogénea hacia la parte central con
elevaciones que están entre los 2,000 m y al sur la parte más baja que oscila entre los 1,980 msnm.

CAPITULO IV -Páginad
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

CURVAS DE NIVEL

ALTEN 5 -TERRITORIO 2 escala 1:27, 889 y
TOPOGRAFÍA MICROCUENCA — COORDENADAS: UTM $
790000 800000 810000

200 EE

e a, El
E E es
a e 1

g E

2000 207,
1,
2050
a
2049
2039
2019
2425000

2425000
960

2420000
Ta
2000
“%,
e
2420000

790000 800000 810000

SIMBOLOGIA
PROYECTO E CURVAS DE NIVEL

MICROCUENCA RÍO
ALTO SAN FRANCISCO |

Fuente: Topografía de INEGI. Elaboración propia 2013.
1V.2.3. Geología.

Dentro de la zona donde se ubica la Microcuenca afloran rocas sedimentarias marinas del crétacico
(caliza-lutita), cubiertas por depósitos continentales del terciario (arenisca y arenisca-conglomerado),
provenientes de la disgregación de las rocas volcánicas de las Sierra Madre Occidental, así como
algunos afloramientos de rocas extrusivas ácidas. Del cuaternario son los depósitos de aluvión que
rellenan pequeños valles de la provincia. Las estructuras geológicas que se encuentran en la
Microcuenca son coladas de lava y pequeñas fracturas. En la Microcuenca predominan el tipo
geológico Clastos (T(C1)) y Q(S) en proporciones similares.

CAPITULO IV -Página9
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

ALTEN 5 -TERRITORIO 2 escala 1:189,343
MICROCUENCA- GEOLOGÍA TA ws ZEN

800000 ¿ 810000

SIMBOLOGIA E AO |
Prorecro a E
MO SAN PRANORCO Tágo) PE cum cm

Fuente: INEGI, Elaboración propia, 2013.
Susceptibilidad de la zona a sismicidad.

De acuerdo al Atlas Nacional de Riesgos, la Microcuenca, se ubica en una zona donde los riesgos por
deslizamientos o derrumbes, sismos y actividad volcánica no son significativos. La República Mexicana
se encuentra fraccionada en cuatro zonas sísmicas, según lo frecuentes que son los sismos en las
diversas regiones y a la máxima aceleración del suelo a esperar durante un siglo. De acuerdo a lo
anterior, la región del proyecto se encuentra ubicada en la zona “B”, la cual es una zona intermedia,
donde se registran sismos no tan frecuentemente.

CAPITULO IV -Página 1 0
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

Ubicación del área de estudio respecto a la zonificación sísmica de la República Mexicana (Zona “B”).

1V.2.4. Suelos

En la microcuenca se presentan 2 tipos de suelo el Planosol y el Xerosol, losPlanosoles, han sido muy
aprovechados y alterados en casi gran parte de su extensión debido a las prácticas agrícolas. Son poco
profundos con un espesor de capa de 20-50 cm, pobres en materia orgánica y nutrientes, con textura
arenosa. Son suelos moderadamente susceptibles a la erosión, aunque se encuentran algunas áreas
con riesgo de erosión muy severa.

Problemáticadel suelo en la Microcuenca asociada al recurso forestal:

+ Degradación en los estratos arbustivos primarios y secundarios

+ Suelos pobres en materia orgánica

+ Suelos con poca profundidad y muy susceptibles a la erosión

+ Nula regeneración natural del estrato forestal (mezquite y huizache)

+ El vigor de la planta es muy vulnerable a las variaciones climáticas

+ Falta de control de escorrentías en suelos forestales

+ No hay capacidad de germinación de la semilla de mezquite.

+ — Áreas forestales muy abiertas

+ La distribución irregular de lluvias impacta negativamente la regeneración forestal.

Actividades humanas que afectan a los suelos de la microcuenca:
+  Elsobre pastoreo

+  Elsistema de producción intensiva de monocultivos

+ Los cambios de uso

+ La deforestación

CAPITULO IV -Página 1 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

ALTEN 5 -TERRITORIO 2 escala 1:189,343 y
MICROCUENCA- SUELO DATUM WOS8A Z13N

SUELO

SIMBOLOGIA HA Ranker
Planosol Feozem  Regosol
ENSERIO: mu 1 Acrisol Fluvisol Rendzina
| MCROCUENCARÍO 1] 1 Cambio! MI tos MU xeroso:
- ALTO SAN FRANCISCO HA Castañozem —— Luvisol Yermosol

El suelo más abundante en la microcuenca es el planosol el cual se encuentra asociado a la Llanura de

piso rocoso y el feozem asociado a la geoforma de lomeríos y cañadas.
1V.2.5. Recursos hidrológicos localizados en el área de estudio.

La microcuenca tiene como eje principal el río San Francisco, que se encuentra dentro de la Región
Hidrológica (RH12) Lerma Santiago, clave de la cuenca (l); que comprende el Río Verde Grande, y
forma parte de la subcuenca Río Chicalote ysubcuencaRío Aguascalientes. Que a su vez forman parte
de la vertiente del Océano Pacifico (INEGI, 2007)

CAPITULO IV -Página 1 2
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

Región hidrológica "Lerma-Chapala-Santiago" (RH12)

La parte que corresponde a esta región dentro del estado de Aguascalientes es la más importante, no
sólo por representar el 98.7% de la superficie estatal sino por incluir prácticamente el total de su
población y el de la industria existente.

Cuenca Río Verde Grande

Se ubica está cuenca en toda la parte norte y centro en toda la porción sur y sureste del estado de
Aguascalientes, y drena una superficie aproximada de 4 344.21 km?. El Río Verde Grande es el más
importante de los afluentes derechos del Río Santiago; se origina en el estado de Zacatecas donde se
desarrolla la parte más elevada de su cuenca, los Río San Pedro, Río Aguascalientes, Río Encarnación,
Río Chicalote y Río Morcinique, pertenecen al estado de Aguascalientes, formando parte de esta
cuenca.

La corriente del Río Aguascalientes tiene su origen justo al norte de la ciudad de Aguascalientes, y
sigue la dirección sur hasta terminar en la unión con el Río Verde Grande.

ALTEN 5 -TERRITORIO 2 escala 1:27,889

N
HIDROLOGÍA MICROCUENCA — COORDENADAS: UNA Y
El

SIMBOLOGIA cuerpos oe acua MN
PROYECTO
E oo.
MICROCUENCA RÍO
ALTO SAN FRANCISCO

Fuente: Información Topográfica de INEGI, Elaboración propia, 2013.

CAPITULO IV -Página 1 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

Drenaje subterráneo

El conocimiento del agua subterránea, en el estado de Aguascalientes y particularmente en la zona de
estudio es de gran importancia, por ser la principal fuente que sustenta el desarrollo de los diferentes
sectores productivos, y además de ser la única fuente de abastecimientos para las diversas
poblaciones de la entidad y del área de interés.

Debido a que los escurrimientos de los ríos no son perennes ni abundantes, se han construido una
gran cantidad de vasos de almacenamiento, que prácticamente captan todos los escurrimientos
superficiales. Sin embargo los recursos hídricos superficiales están distribuidos de tal forma que su
aprovechamiento no es inmediato y suficiente, ya que en la mayoría de los casos, el agua no llega a
satisfacer las necesidades más apremiantes y las obras hidráulicas tienen elevados costos. Es por ello
que las aguas subterráneas son las fuentes más seguras de abastecimiento, para los diversos usos.
Uno de los principales problemas que presenta el estado son los efectos de sobreexplotación del
acuífero, aunado al creciente índice poblacional.

El agua subterránea por la ubicación del recurso y su disponibilidad con respecto al agua superficial,
favorecen el florecimiento de zonas enclavadas en regiones semisecas, como es el caso del Valle de
Chicalote, con escasos y temporales escurrimientos superficiales, por lo que su desarrollo se ha
basado en la explotación del único recurso hídrico permanentemente disponible.

Acuífero Valle del Llano

El acuífero valle del Llano se localiza en la porción sureste del estado de Aguascalientes, cubre una
superficie aproximada de 487 km? y se caracteriza por ser una planicie de forma irregular con una
pendiente suave en dirección suroeste. Comprende la totalidad del municipio de El Llano y pequeñas
porciones de Asientos y Aguascalientes, extendiendo sus límites hasta el Estado de Jalisco. La
composición litológica superficial de la zona El Llano muestran rocas poco permeables que se
manifiestan por la gran cantidad de corrientes que existen en la zona desarrollando un padrón de
drenaje dendrítico radial a subparalelo, controlado principalmente por las condiciones
geomorfológicas de la zona. Existen en la zona geohidrológica de El Llano un gran número de obras de
almacenamiento entre las que destacan las presas Los Conos, San Pedro, Cascarona, El Saucito y La
Colorada, esta última con 6 mil méde capacidad.

FLORA

La cubierta vegetal de las regiones de clima árido y semiárido de México, es tan variada desde el
punto de vista fisonómico que muchos autores (Muller, 1947; Shreve, 1951; Rzedowsky 1957, 1966;
Miranda y Hernández X., 1963) reconocieron y denominaron para esta parte del país una serie de
tipos de vegetación caracterizados por su aspecto sobresaliente, delimitado como matorral xerófilo.

CAPITULO IV -Página 1 4.
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR

ALT CINCO- EL TERRITORIO 2

Comprende a las comunidades de porte arbustivo, propias de las zonas áridas y semiáridas,
equivalente a las comunidades que mencionan Miranda y Hernández X, como el matorral espinoso
con espinas laterales; cardonales; tetecheras. Izotales; nopaleras; matorral espinoso con espinas
terminales; matorral inerme parvifolio; magueyales, lechuguillales, guapillales, etc.; chaparrales, o a lo
que Flores (1971) denominó como mezquital, chaparral, matorral crasicáule, matorral desértico
rosetófilo y matorral desértico micrófilo.

La microcuenca ha perdido en su mayor superficie su cobertura natural debido a la apertura de áreas
para la agricultura y por el uso en actividades de ganadería extensiva; lo que ha ocasionado que
existan pocos parches con vegetación que en su mayor parte presentan una vegetación de tipo
secundaria.

El mezquite es la principal especie forestal arbórea encontrada en la microcuenca y se encuentra
normalmente asociada conAcacia farnesiana principalmente y con diversas especies deOpuntia; su
verticalidad también lo relaciona con las mismas especies, pero se suma la presencia asociativa de
otras in situ como Argemone mexicana, Dalea bicolor, Euphorbiasp, Jatropha dioica, Opuntia
imbricada, Opuntia leucotricha, Opuntia megacantha, Opuntia phaeacantha, y Opuntia streptacantha
formando un “estrato arbustivo primario con nopaleras”, el cual es un estrato posterior al del estrato
forestal primario.

La especie de Acacia farnesiana domina el estrato medioy se asocia a otras como Budeliascordioides,
Dalea bicolor, Euphorbiasp, Jatropha dioica, Mimosa monancistra, Mimosa zygophylla y Opuntia
streptacantha.

Así mismo, posible observar algunas áreas de“nopalera”, donde domina el género Opuntia asociadas
verticalmente a pastos (en esta caso, Boutelouagracilis.

Especies forestales dominantes: Son notables las siguientes especies: Prosopislaevigata (mezquite),
Acacia farnesiana (huizache)

CAPITULO IV -Página 1 5
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

ALTEN 5 -TERRITORIO 2 escala 1:189,343  p
MICROCUENCA- USO DEL SUELO COORDENADAS: UTM

Y VEGETACIÓN DATUM: WGS84 213N'
810000

CARTA DE USO DEL SUELO Y VEGETACIÓN

De acuerdo con la Carta del Inventario nacional Forestal que desarrollo el INEGI en su SERIE 4, ESC.
1:250000. La Microcuenca presenta un tipo de vegetación que es el Pastizal Natural (PN) y con fase
vegetativa de Vegetación Secundaria (VSaPN) y la mayor parte de la superficie presenta un uso del
suelo que lo considera como zona Agrícola, Forestal o Pecuaria (IAPF) con una formación de Cultivos.

CAPITULO IV -Página 1 6
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

LISTADO GENERAL DE FLORA EN LA MICROCUENCA Y EN LA ZONA DE INFLUENCIA DEL PROYECTO

Estrato Arbustivo y herbáceo:

Nombre Nombre común NOM-059
científico

Amaranthus hybridus Quelite -
Opuntia imbricata Cardenche -
Tagetes lunulata Cinco llagas -
Taraxacum officinale Diente de león -
Parthenium incanum Mariola -
Tithonia tubaeformis Girasol -
Ipomoea purpurea Campanilla morada -
Euphorbia sp. Ninguno -
Bouleoua gracilis Navajita -
Chloris virgata Pata de gallo -
Eragrostis mexicana Pasto -
Lycurus phleoides Cola de zorra -
Muhlenbergia sp. Pasto -
Sporobolus sp. Pasto -
Rhynchelytrum repens Pasto -
Acacia farnesiana Huizache -
A. schaffneri Huizache -
Mimosa monancistra Uña de gato -
Prosopis laevigata Mezquite -
Schinus molle Pirul -
Eucalyptus camaldulensis Eucalipto -
Sphaeralcea angustifolia Hierba del negro -
Malva parviflora Malva de campo -
Forestiera tomentosa Paloblanco -
Eysenhardtia polystachya Varaduz -
Nicotiana glauca Gigante -
Solanum rostratum Mancamula -
Datura stramonium Toloache -
Mammillaria uncinata Mamilaria -
Neolloydia conoidea Biznaga -
Ferocactus latispinus Biznaga -

CAPITULO 1V -Página 1 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

Echinoffosolocactus Biznaga -
violaciflorus
Opuntia robusta Nopal -
Opuntia streptacantha Nopal -
Opuntia rastrera Nopal -
Opuntia jaliscana Nopal -
Opuntia leucotricha Nopal -

Buddleia cordata

Lepidium virginicum

Chile de pájaro -

Solanum elaeagnifolium Trompillo -
Mimosa monancistra Garruño -
Mimosa aculeaticarpa Garruño -
Calliandra eriophylla Garruño -
Chenopodium murale Quelite -
Bidens odorata Aceitilla -
Parthenium incanum Mariola -
Argemone ochroleuca Chicalote -
Simsia amplexicaulis Lampotillo -
Chenopodium murale Quelite -
Senecio salignus Jaral -
Asclepias linaria Romerillo -
Trixis angustifolia Capitania -
Baccharis glutinosa Jarillo blanco -
Gymnosperma glutinosum Nota -
Gomphrena serrata Bretónica -
Agave salmiana Agave -
Agave angustifolia Agave -

Jatropha dioica

Sangre de grado -

Piqueria trinervia

Tabardillo -

Lantana camara

Pedro antonio -

Crotalaria pumila

Tronadora -

Buddleia perfoliata

Salvia de campo -

Sanvitalia procumbens

Ojo de gato -

CAPITULO IV -Página 18
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

Estrato Arbóreo:

Nombre Nombre NOM-059
científico común
Prosopis laevigata Mezquite -
Acacia farnesiana Huizache -
Acacia schaffneri Huizache -
Schinus molle Pirul -
Jacaranda mimosaefolia Jacaranda -
Populus canadensis Alamo -
Fraxinus velutina Fresno -
Ficus benjamina Ficus -
Schinus terebinthifolius Pirul -
Casuarina equisetifolia Casuarina -
Ficus retusa Ficus -
Eucalyptus camaldulensis Eucalipto -
Fraxinus uhdei Fresno -
Populus alba Alamo -
Salix babylonica Sauz -
Eysenhardtia polystachya Varaduz -
Opuntia hyptiacantha Nopal -
Opuntia robusta Nopal -
Opuntia streptacantha Nopal -
Opuntia rastrera Nopal -
Opuntia jaliscana Nopal -
Opuntia leucotricha Nopal -
Ipomoea arborescens Palobobo -
Forestiera neomexicana - -
Bursera fagaroides Venadilla -
El tipo de vegetación que originalmente se presentaba en la zona, de acuerdo a registros fue el
matorral xerófilo donde el elemento dominante era el mezquite asociado con acacias y diferentes

cactáceas y pastos.

Sin embargo actualmente la mayor parte de la región se encuentra ocupada por zonas agrícolas;
solamente es posible encontrar vegetación natural en algunos sitios esporádicos de la zona, en los
márgenes del Arroyos se observan principalmente elementos arbóreos de las especies: Mezquite
(Prosopis laevigata), Huizache (Acacia farnesiana), y en la actualidad es posible observar cultivos de
Eucalipto (Eucalyptus camaldulensis).

CAPITULO IV -Página 19
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR

ALT CINCO- EL TERRITORIO 2

1V.3. Fauna Estimada en la Microcuenca

Fauna silvestre característica de la zona.

A nivel mundial, una de las regionalizaciones faunísticas más aceptables es la propuesta por P. L.
Sclater y A.L. Wallace, que divide a América en dos regiones: Neártica y Neotropical, cuyos límites se
encuentran precisamente en territorio mexicano y siguen, de manera muy irregular, la línea del
Trópico de Cáncer.

Esta confluencia de reinos biogeográficos Neártico y Neotropical, sumado a su abrupta orografía, su
diversidad climática y a una intrincada historia geológica, entre otros factores, han permitido el
desarrollo de múltiples ecosistemas que albergan una inmensa riqueza de especies de plantas y
animales

Palmar
Vegetación de desiertos arenosos
Selva baja espinosa. IN Anfibios
Areas sin vegetación aparente Reptil
Mezquital al DA es
Chaparral
Vegetación halófila [EJ] Mamíferos
Pastizal natural O Angiospermas
Vegetación hidrófila E Simnospermas
Cuerpo de agua E] Pteridofitas
Selva subcaducifolia E] Briofitas
Bosque de encino.

Pastizal inducido (no cultivado)
Bosque mesófilo de montaña

Selva caducifolia

Bosque de coníferas

Matorral xerófilo

Bosque de coníferas y encinos
Selva perennifolia y subperennifolia

0 0.5 LO 15 20 25 30 35 40 4.5

Fuente: Especies (miles)

Conabio. La Diversidad Biológica de México: Estudio de País. México. 1998.

Especies de flora y fauna en los ecosistemas del País según el Sistema Nacional de Información de la
Biodiversidad.

México es considerado por ello a nivel mundial dentro de los países con mayor diversidad biológica o
megadiversidad (Toledo, 1988). Ocupa importantes lugares en el mundo, tiene el primer lugar en
reptiles, con 717 especies de las 6,300 clasificadas, de las cuales 574 son propias del país (53

CAPITULO IV -PáginaZ 0)
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

endémicas y 30 en peligro de extinción); se ubica en el segundo lugar en diversidad de mamíferos, al
contar con 449 de las 4,170 especies existentes, 449 terrestres (31% en alguna categoría de riesgo y
33% endémicas) y 41 marinas; en anfibios ocupa el cuarto lugar, con 282 de las 4,184 especies que se
han detectado de los cuales el 61% son endémicos, y en aves ocupa el decimosegundo lugar con
1,150 de las 9,198 clases, de las cuales el 5% se encuentra en peligro de extinción.

El proyecto que se pretende realizar se encuentra enclavado en la provincia herpetofaunística de la
EjeNeovolcánico, la cual se caracteriza por una alta tasa de endemismo de especies tanto de reptiles
como de anfibios. De igual modo, en cuanto a provincias mastogeográficas, el proyecto se encuentra
inmerso en la provincia Zacatecana.

. Sistemas de Innovación y
j Desarrollo Ambiental S. C.

E Fuera
INEG, 2000. Marco GeoestodisicoMuncpa! 2000
Casas Andrau G. Ry Tru. Y (199 Párcias
Pespotrtaaisicas, das Nacional de Mco Val

Provincias herpetofaunísticas de la República Mexicana.

CAPITULO IV -PáginaZ 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

+. Sistemas de Innovación y
Desarrollo Ambiental S. C.

yoo Genestadtixo Musvepl 200
CasroCamplo, A. (1990)
Neeragaogrifea.
cu de Meco VOL

y 105 w
Provincias mastogeográficas de la República Mexicana.

El área de estudio se encuentra localizada dentro de la Regiónneártica la cual abarca la mayor parte
de Norteamérica, incluso las zonas áridas y semiáridas de los Estados Unidos y el centro y norte de
México, así como las zonas templadas y frías de las sierras Madre Oriental y Occidental; y las sierras
volcánicas del centro del país.

Los principales ecosistemas mexicanos englobados en esta región son los Matorrales desérticos,
chaparral, pastizal, matorrales semiáridos, bosques templados y matorrales asociados, en el centro y
norte de México.

En el área de interés los estudios se han restringido a algunos grupos sobresalientes de vertebrados y
algunos artrópodos y en la mayoría de los casos se han limitado a la identificación de especimenes.

CAPITULO IV -PáginaZ 2
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

CARACTERISTICAS FÍSICA Y BIOLÓGICAS DE LA ZONA DEL PROYECTO:

El predio en la actual se caracteriza por ser un área agrícola en su mayor parte, que en ciertas zonas
se encuentra cultivadas con plantaciones de eucaliptos y en algunas zonas con restos de cultivos de
nopales., otras áreas dejaron de cultivarse y se desarrolló vegetación secundaria. El predio es
prácticamente plano en su parte oeste, y al noreste se presenta un pequeño lomerío, dentro de
predio no se presentan cauces, al noreste del predio se presenta un pequeño arroyo entre 2 bordos
parcelarios.

ALTEN 5 -TERRITORIO 2 escala 1:27,889
HIDROLOGÍA O SSA ZN

CAPITULO IV -Página
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

VALLE DEL LLANO

Este acuífero se encuentra localizado en el cuadrante sureste del Estado cuenta con una superficie
aproximada de 497 km2; es una planicie de forma irregular con orientación de sur-este
prolongándose hacia Jalisco, con una altitud promedio de 2,000 msnm, delimitado al noreste por
cerros y lomeríos y al oeste se une con los valles de Chicalote y Aguascalientes.

Es un acuífero de tipo libre y semiconfinado, al norte presenta conglomerados, la dirección del flujo
subterráneo es norte-sur y es una unidad gehoidrológica de origen volcánico, constituida por material
clástico continental de tipo aluvial (conglomerado, arcilla y arena) y depósitos aluviales intercalados
con espesor variable hasta 250 m que sobreyacen en riolita del Terciario.

Su recarga es por alimentación al este por Valle de Chicalote y las Sierras aledañas; su recarga vertical
esta dada por escurrimientos por precipitación, retornos por precipitación, retornos de riego y
pérdidas en los canales de riego.

Presenta una calidad de agua tolerable, y una temperatura que va de los 26” a los 36 *c; t tiene un
balance hidrológico negativo, con un déficit de un 4.17% a la recarga natural e inducida. (INEGI, 1981;
1983, SARH, 1971; 1987)

CLIMA. El clima que predomina en el sitio del proyecto corresponde, según la clasificación de Kóppen,
modificada por Enriqueta García en 1981, al tipo BS¡hw(w), semisecosemicálido, con lluvias en
verano, el porcentaje de precipitación invernal es menos de 5 y tienen un invierno fresco, con uno a
treinta días de heladas al año. Las granizadas son esporádicas presentándose de O a 2 días por año. La
temperatura promedio anual oscila entre los 18 y 20 ” C., mientras que la precipitación promedio
anual oscila entre los 600 a800 mm.

Los ciclos pluviales son altamente irregulares de un año a otro, presentándose, en años con
importantes precipitaciones, crecidas de los ríos y arroyos que han causado afectaciones a
asentamientos humanos próximos, particularmente a los irregulares sobre zonas inundables.

Los vientos dominantes son en dirección noreste-suroeste en invierno y suroeste-noroeste en
primavera — verano con velocidades promedio de 5 Km./h.

CAPITULO IV -PáginaZ 4.
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR

ALT CINCO- EL TERRITORIO 2

| Temperatura promedio anual Entre 12 y 18% C

| Precipitación promedio anual 600 a 800.mm

| Granizadas 0- 2 días al año

| Heladas 0- 30 días con heladas al año

La estación Agroclimática más cercana al proyecto es Sandovales.

Esta estación climatológica presenta la siguiente información para el presente año.

enero
febrero

agosto
septiembre
octubre
noviembre
diciembre
GEOLOGÍA.
Estratigrafía...

Como consecuencia del reconocimiento geológico y con el apoyo dela docena de pozos a cielo abierto
que se practicaron para completar el estudio de Mecánica de Suelos, fue como se realizó la
zonificación estratigráfica del terreno

Sin lugar a dudas que el grueso paquete de areniscas que integra el terreno en cuestión forma parte
de la unidad formacional areno-gravosapleistocénica (Qar-gr), la más extendida y abundante de todo

CAPITULO IV -PáginaZ 5
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

el estado, descrita en el capítulo anterior e identificado localmente como tepetate. En este lugar, el
espesor estimado del material granular no debe de ser menor a los 60 mts.

. La primera zona corresponde a la loma que conforma la parte más alta del terreno sobre su
lindero oriental y está constituida por una colada de riolita de no menos de 10 mts. de espesor y 500
mts. de diámetro.

. La segunda zona es la que rodea la periferia del afloramiento de la roca volcánica y está
identificada en la misma como CL-RIOLITA.

Así tenemos que en este lugar el terreno está cubierto entre0.40 y 0.80 mts. por una arcilla inorgánica
arenosa de baja consistencia y plasticidad. Debajo de ésta se verificaron fragmentos de riolita sostenidos
por una arenisca de grano grueso, que sin lugar a dudas corresponde a la capa más delgada que está
enmascarando a la riolita.

. La tercera zona fue en donde se abrieron los PCA's 1, 4 y 5, completamente fuera de la
influencia de la riolita, identificada en la fig. 4 como CLTEPETATE. Superficialmente el terreno está
cubierto por 0.50 mts. de una arcilla inorgánica arenosa de baja consistencia y plasticidad.
Subyaciendo a lo depósitos aluviales recientes se verificó una delgada costra calichosa de alrededor
0.30 mts. de espesor, lajeada, quebradiza y deleznable, con una capacidad de carga estimada en 25
ton/m?. Debajo de esta última se encuentra una arenisca de grano grueso, colorada y masiva, mejor
conocida

. como tepetate, con una capacidad de carga estimada no menor de 50 ton/m?

SUELO

El suelo presente en el sitio del proyecto es el Planosol eutrico como suelo primario asociado al
xerosol háplico como suelo secundario WeXh/2/D; presenta una clase textural media y una Fase
Física Dúrica.

El predio está cubierto entre 0.35 mts. y 1.00 mts., por una arcilla arenosa café claro, de mediana
consistencia y plasticidad, con contenidos variables de gravilla (CL). Debajo de ella, con un espesor
entre0.35 y 0.10 mts., se encuentra yaciendo una arenisca de grano grueso resquebrajada, limosa,
deleznable y calichosa, de color café claro, muy compacta, con una capacidad de carga estimada en
35 ton/m?. Subyaciendo alas dos anteriores unidades se verificó a la misma arenisca, pero de color
rojo,y libre de caliche, con contenidos de grava de hasta el 50%, situación que le confiere mayor
resistencia; al ser atacada con pico y pala produce alrededor del 40% de grava y de fragmentos chicos;
44% de arena y como el 16% de finos. El depósito sedimentario aparece masivo y “bien empacado”,
sin características estratigráficas.

CAPITULO IV -PáginaZ 6
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

El suelo presenta problemas de erosión resultado de las actividades agrícolas y de encontrarse
desnudo, por largos periodos de tiempo; en gran parte de la superficie es pedregoso.

ALTEN 5 -TERRITORIO 2 escala 1:4,300

SUELO

CAPITULO IV -PáginaZ 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

MORFOLOGÍA. El área donde se ubica el proyecto se encuentra en la provincia fisiográfica Sierra
Madre Occidental, Subprovincia Sierras y Valles Zacatecanos y forma parte de un sistema de
topoformas del tipo de valle con Llanura de Piso Rocoso.

COORDENADAS: TH
MICROCUENCA- MORFOLOGÍA DATUM: WGS84 Z13N

ALTEN 5 -TERRITORIO 2 escala 1:189,343 $

1
- MORFOLOGÍA
Llanura de piso rocoso Superficies de mesetas

SIMBOLOGIA
PROYECTO [7] 0 Lomerios y cañadas Valle angosto

El predio presenta una pequeña “loma” en la parte noreste del predio con una altura máxima de
2,070 msnm disminuyendo paulatinamente con dirección al oeste, siendo la parte más baja 2,037
m.s.n.m.

CAPITULO IV -PáginaZ 8
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

ALTEN 5 -TERRITORIO 2 escala 1:2,250

TOPOGRAFÍA COORDENADAS: UTM
DATUM: WGS84 Z13N

CAPITULO IV -PáginaZ 9
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

VEGETACIÓN.

La vegetación natural característica de esta área es el matorral xerófilo, donde las especies
predominantes en el estrato superior son el mezquite asociado al huizache y diversas especies de
nopales.

De acuerdo con la carta del Inventario Forestal Nacional en su Serie IV, la vegetación presente en el
predio corresponde a una zona al norte con Pastizal Natural y el resto corresponde a áreas de Cultivo.

ALTEN 5 -TERRITORIO 2 escala 1:4,300
USO DEL SUELO Y VEGETACIÓN Pepsi]
802000 803000

18 Kicmatera
USO DEL SUELO Y VEGETACIÓN
ARE DL san MN zu

PROYECTO | pe | MN e pao MO E acuA
ME e VSamc

El predio donde se pretende realizar el proyecto ha sido utilizado en actividades agrícolas de temporal,
de acuerdo con los propietarios, en un principio se producían cultivos básicos (maíz y frijol), debido a la
baja productividad se buscaron cultivos alternativos como el nopal de fruta y verdura; el cual se perdió
derivado de una fuerte helada; posteriormente una importante superficie del terreno fue utilizada para

CAPITULO IV -Páginad 0
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

cultivar eucalipto con fines de producción de celulosa, sin embargo los cultivos no tuvieron éxito debido
al pobre crecimiento de los árboles a lo largo del tiempo.

El hecho de haber abandonado las actividades agrícolas intensivas, permitió el crecimiento de vegetación
de tipo secundario el cual se extendió en una superficie de 51.07 ha.

VEGETACIÓN. El tipo de vegetación del proyecto, corresponde a Pastizal Natural/VSa (Cartografía de
Uso de Suelo INEGI, SERIE IV Escala 1:250,000), por las especies presentes de Opuntia sp.,
entremezclado con ejemplares de leguminosas (Huizache, Mezquite y Garruño), compuesto por
diferentes especies donde se pueden identificar 3 diferentes estratos, en el estrato superior se
observan: Nopal, Huizache, Eucalipto, Pirul, Varaduz y Mezquite, en el medio se presentan Huizache
y Nopal y en el inferior pequeños arbustos principalmente de Garruño, plantas herbáceas anuales y
diversas gramíneas, así como de algunas cactáceas. Lo anterior ha conformado un paisaje en el cual
una parte de los recursos forestales han sido afectados y de haber existido posiblemente una
vegetación arbórea más densa e importante, en la actualidad se presentan zonas desprovistas de
vegetación, además de algunas partes con diferentes grados de erosión. El predio al ser parte de un
potrero y zonas agrícolas (plantación de eucaliptos que en su mayoría son de tamaño pequeño), su
uso es para el pastoreo extensivo, en la actualidad se observan evidencias de ésta actividad.

ALTEN 5 -TERRITORIO 2 escala 1:4,300 N
USO DEL SUELO Y VEGETACIÓN Preparan y

SIMBOLOGIA USO DEL SUELO Y VEGETACIÓN
Pr Pl sen. Mz
poo] hn e MM Acua

CAPITULO IV -Páginad 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

METODO PARA LA ESTIMACIÓN DE LA VEGETACIÓN Y LOS PARAMETROS ECOLOGICOS EN EL SITIO
DEL PROYECTO

La comunidad vegetal presente en el área del proyecto, se caracteriza por estar sometida a intensos y
continuos impactos lo que ha conformado una comunidad vegetal caracterizada por la desaparición
de elementos arbóreos de fustes grandes e inclusive arbustivos en algunas zonas, predominando
zonas con abundancia de garruños y nopales.

Es importante mencionar que para el análisis de la vegetación se comenzó a partir de la observación
de las características de distribución de la vegetación que presentaban la zona:

SUPERFICIES DEL PROYECTO N

CAPITULO IV -Páginad 2
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

Método para el Diseño del Muestreo

1.- Como primer paso se elaboro una estrategia de muestreo en el sitio, tomando en cuenta el
tamaño de la superficie, la diversidad topográfica y la diversidad en cuanto a la cobertura.

2.- Para realizar lo anterior se digitalizó el trazo del proyecto y se sobrepuso sobre una imagen de
satélite lo más actual posible (Imagen spot 2010 y Google earth 2013), y en base a la visita de campo
se analizó la información topográfica digital y la cobertura de la vegetación; para esto se utilizo el
software Arcview.

3.- Con lo anterior se observó que las condiciones de los predios sometidos a cambio de uso del suelo
eran similares, por lo que se opto por un método de muestreo por parcelas.

4.- Por lo que ubicaron 5 parcelas de 10 m.

UBICACIÓN DE PARCELAS EN LA ZONA DEL PROYECTO N

CAPITULO IV -Páginad 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

5.- A partir de lo anterior se determinaron los siguientes parámetros que explican las características
básicas ecológicas de las poblaciones vegetales presente en el sitio, además de la estimación de los
volúmenes forestales maderables y no maderables

Densidad: Numero de individuos por unidad de área
Densidad relativa

Frecuencia

Frecuencia relativa

Dominancia

Abundancia

Riqueza

Valor de importancia

Riqueza especifica

Índice de diversidad de Shannon

DDN DDD

Formulas empleadas:

DENSIDAD RELATIVA= TOTAL DE INDIVIDUOS DE UNA ESPECIE (100)
TOTAL DE INDIVIDUOS

FRECUENCIA= N2 DE PARCELAS CON REGISTRO
TOTAL DE SITIOS DEL MUESTREO

FRECUENCIA RELATIVA= FRECUENCIA DE UNA ESPECIE (100)
FRECUENCIA TOTAL DE LAS ESPECIES

DOMINANCIA= 2 ÁREA OCUPADA POR LA COPA DE UN INDIVIDUO (LARGO X ANCHO) POR LOS INDIVIDUOS DE UNA
ESPECIE

VALOR DE IMPORTANCIA = DENSIDAD RELATIVA + FRECUENCIA RELATIVA + DOMINANCIA RELATIVA

CAPITULO IV -Páginad 4.
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

RIQUEZA E ÍNDICE DE DIVERSIDAD DE SHANNON

El índice de diversidad de Shannon se calculó:
s
H'=- )' pilog pi

E

H'=índice de diversidad de Shannon
pi=n/N
n= individuos de la especie ¡
N= individuos de la comunidad

RIQUEZA ESPECÍFICA:

La riqueza específica es un concepto simple de interpretar que se relaciona con el número de especies
presentes en la comunidad. Entonces, puede parecer que un índice apropiado para caracterizar la
riqueza de especies de una comunidad sea el 'número total de especies” (S). Sin embargo, es
prácticamente imposible enumerar todas las especies de la comunidad, y al depender S del tamaño
de la muestra, es limitado como índice comparativo. Los índices propuestos para medirla riqueza de
especies, de manera independiente al tamaño de la muestra, se basan en la relación entre S y el
“número total de individuos observados” o (n), que se incrementa con el tamaño de la muestra.

MARGALEF:
Dms=S-1 / logN (Margalef. 1957 citado por Brower et al.. 1998)
donde S es el número de especies y N el número total de

individuos

CAPITULO IV -Páginad 5
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

RESULTADOS
ABUNDANCIA
NOMBRE IND TOTALES
ESPECIE COMUN ESTRATO ESTIMADOS IND/HA

(Mimosa monancistra Benth) GARRUÑO ARBUSTIVO 13454 263
(Dalea bicolor) DALEA ARBUSTIVO 3561 70
(Jatropha dioica) SANGRE DE GRADO HERBACEO 4946 97

(Simsia amplexicaulis) LAMPOTILLO HERBACEO 7914 155
(Asclepias linaria) ROMERILLO HERBACEO 1385 27
(Piquera trinervia) TABARDILLO HERBACEO 2176 43
(Lantana camara) PEDRO ANTONIO HERBACEO 3363 66
(Dyssodia setifolia) PARRALEÑA HERBACEO 989 19
(Sanvitalia procumbens) OJO DE GATO HERBACEO 791 15
(Argemone ochroleuca) CHICALOTE HERBACEO 396 8

(Mammillaria uncinata) MAMILARIA HERBACEO 6331 124
(Opuntia rastrera) NOPAL RASTRERO HERBACEO 2176 43
(Opuntia robusta) NOPAL TAPÓN ARBOREO 1187 23
(Opuntia jaliscana) NOPAL CHAMACUERO ARBOREO 1385 27
(Opuntia streptacantha) NOPAL CARDÓN ARBOREO 1187 23
(Schinus molle) PIRUL ARBOREO 198 4
(Eysenhardthia polystachya) VARADUZ ARBOREO 198 4
(Eucalyptus camaldulensis) EUCALIPTO ARBOREO 2572 50
(Acacia farnesiana) HUIZACHE ARBOREO 594 12
(Prosopis laevigata) MEZQUITE ARBOREO 198 4

TOTAL 55001 1077

CAPITULO IV -Página 9 6
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

ABUNDANCIA
Individuos/ha (Proscpis Izevigata)

(Acaciafamesiana]

M(Eucalyotus camaldulensis)

B(Eysenhardthia polystachya)

(Schinus molle)

D(Opuntia streptacantha)

(Opuntia jaliscana)

(Opuntia robusta)

B(Opuntia rastrera)

B(Maminillaria uncinata)

1 B(Argemore ochroleuca)

míSanvtalla procumsens)

BDyssocia setfolia)

M(Lantana camara)

BPquera trinervia)

B(Asclepias Inaria)

D(Simsia amplexicaulis)

D(Jatropha dica)

B(Dales bicolor)

BMimosa morancisra Berth)

0 5000 10000 15000

DENSIDAD RELATIVA

CAPITULO IV -Página /
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

ESPECIE NOMBRE COMUN ESTRATO DENSIDAD RELATIVA

(Mimosa monancistra Benth) GARRUÑO ARBUSTIVO 23.94
(Dalea bicolor) DALEA ARBUSTIVO 6.34
(Jatropha dioica) SANGRE DE GRADO HERBACEO 8.80
(Simsia amplexicaulis) LAMPOTILLO HERBACEO 14.08
(Asclepias linaria) ROMERILLO HERBACEO 2.46
(Piquera trinervia) TABARDILLO HERBACEO 3.87
(Lantana camara) PEDRO ANTONIO HERBACEO 5.99
(Dyssodia setifolia) PARRALEÑA HERBACEO 1.76
(Sanvitalia procumbens) OJO DE GATO HERBACEO 1.41
(Argemone ochroleuca) CHICALOTE HERBACEO 0.70
(Mammillaria uncinata) MAMILARIA HERBACEO 11.27
(Opuntia rastrera) NOPAL RASTRERO HERBACEO 3.87
(Opuntia robusta) NOPAL TAPÓN ARBOREO 2.11
(Opuntia jaliscana) NOPAL CHAMACUERO ARBOREO 2.46
(Opuntia streptacantha) NOPAL CARDÓN ARBOREO 2.11
(Schinus molle) PIRUL ARBOREO 1.41
(Eysenhardthia polystachya) VARADUZ ARBOREO 0.35
(Eucalyptus camaldulensis) EUCALIPTO ARBOREO 4.58
(Acacia farnesiana) HUIZACHE ARBOREO 2.11
(Prosopis laevigata) MEZQUITE ARBOREO 0.35

100.00

De acuerdo a los resultados anteriores se denota claramente que en el estrato bajo-medio predomina
la presencia de especies arbustivas y herbáceas como (Mimosa monancistra) y  (Simsia
amplexicaulis), (Dalea bicolor), (Jatropha dioica), (Mammillaria uncinata) en el estrato arbóreo no
maderable (Opuntia rastrera), (Opuntia jaliscana), (Opuntia robusta) y (Opuntia streptacantha) y en
el leñoso predomina la especie (Eucaliptus camaldulensis), (Acacia farnesiana) y (Schinus molle)
muchos de los cuales corresponden a ejemplares juveniles de fuste pequeño.

CAPITULO IV -Página 39
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

DENSIDAD RELATIVA EN LA ZONA DEL CUSTF

(Prosopislaesigata)
(ncaciafarmetanad
(Eucalyptus camaldulenss)
(Eysenbacdtlia polystacia)
(chinas molts

(Opuntia streptacantha)
(Opuniajaliscana)
(Opuntia robusta)
(Opuntia rastrera)
(amino uncinata
(argemone ochroleuca)
(sanvitala procumbens)
(Dyssocasetfoia]
¿Lantana camara)

(Piquera timer)

sclopias Ivar)

(Simsia amplezcauli)

Vatropha dicica)

(Dalea bicolor

(Haimosa monanciera Beth)

00 500 10.90 1500 2000 2500

CAPITULO IV -Página 9
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

FRECUENCIA Y FRECUENCIA RELATIVA

NOMBRE FRECUENCIA
ESPECIE COMUN ESTRATO FRECUENCIA RELATIVA
(Mimosa monancistra Benth) GARRUÑO ARBUSTIVO 1.00 6.25
(Dalea bicolor) DALEA ARBUSTIVO 1.00 6.25
(Jatropha dioica) SANGRE DE GRADO HERBACEO 1.00 6.25
(Simsia amplexicaulis) LAMPOTILLO HERBACEO 1.00 6.25
(Asclepias linaria) ROMERILLO HERBACEO 1.00 6.25
(Piquera trinervia) TABARDILLO HERBACEO 1.00 6.25
(Lantana camara) PEDRO ANTONIO HERBACEO 1.00 6.25
(Dyssodia setifolia) PARRALEÑA HERBACEO 0.80 5.00
(Sanvitalia procumbens) OJO DE GATO HERBACEO 0.60 3.75
(Argemone ochroleuca) CHICALOTE HERBACEO 0.40 2.50
(Mammillaria uncinata) MAMILARIA HERBACEO 1.00 6.25
(Opuntia rastrera) NOPAL RASTRERO HERBACEO 1.00 6.25
(Opuntia robusta) NOPAL TAPÓN ARBOREO 0.80 5.00
(Opuntia jaliscana) NOPAL CHAMACUERO ARBOREO 1.00 6.25
(Opuntia streptacantha) NOPAL CARDÓN ARBOREO 0.80 5.00
(Schinus molle) PIRUL ARBOREO 0.60 3.75
(Eysenhardthia polystachya) VARADUZ ARBOREO 0.20 1.25
(Eucalyptus camaldulensis) EUCALIPTO ARBOREO 0.80 5.00
(Acacia farnesiana) HUIZACHE ARBOREO 0.80 5.00
(Prosopis laevigata) MEZQUITE ARBOREO 0.20 1.25
16.00 100.00

De acuerdo a lo anterior se observa que la frecuencia relativa de las especies es muy homogénea

para varias de ellas especialmente para las plantas
posible encontrarlas en la mayor parte de las zonas de

herbáceas y arbustivas que prácticamente es

CUSTF. Las especies que presentan una mayor

frecuencia son Mimosa monancistra, Simsia amplexicaulis, Jatropha dioica, Dalea bicolor, Asclepias
linaria, Piquera trinervia, Dissodia setifolia, y en el caso de las Opuntias sobresale Opuntia rastrera,

entre otras en el estrato bajo, mientras que en el estrato medio-alto sobresalen
Prosopis laevigata y Opuntia jaliscana, Opuntia robusta y

camauldulensis, Acacia farnesiana,

Eucalyptus

Opuntia streptacantha, así como algunos elementos de Schinus molle.

CAPITULO IV -Página4:0
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

FRECUENCIA RELATIVA EN LA ZONA DEL CUSTF

(Prosopis laevizata)

(Acacia farmnesiana)

(Eucalyptus camaldulensis)

(Eysenhardthía polystachya)

(Schinus molle)

(Opuntia streptacantha)

(Opuntiajaliscana]

[Opuntia robusta

(Opuntia rastrera]

[Kdammillaria uncinata]

(Argemone ochroleuca)

[Sanvitalia procumbens]

(Dyssodia setifolia]

(Lantana camara)

(Piquera trinervia)

(Asclepias linaria)

(Simsta amplexicauilis)

(atropha dioica)

(Dalea bicolor)

(ltimosa monancistra Benth)

Ll

CAPITULO IV -Página4 1

1.00

4.00 5.00 6.00 7.00
DOMINANCIA (COBERTURA)

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

NOMBRE COB TOTAL DE COBERTURA
ESPECIE COMUN ESTRATO (M2) INDIVIDUOS COB RELATIVA
(Mimosa monancistra Benth) GARRUÑO ARBUSTIVO 0.4 13454 5381 21.57
(Dalea bicolor) DALEA ARBUSTIVO 0.3 3561 1068 4.28
SANGRE DE 989
(Jatropha dioica) GRADO HERBACEO 0.2 4946 3.97
(Simsia amplexicaulis) LAMPOTILLO HERBACEO 0.2 7914 1583 6.35
(Asclepias linaria) ROMERILLO HERBACEO 0.1 1385 138 0.56
(Piquera trinervia) TABARDILLO HERBACEO 0.1 2176 218 0.87
PEDRO 1009
(Lantana camara) ANTONIO HERBACEO 0.3 3363 4.05
(Dyssodia setifolia) PARRALEÑA HERBACEO 0.2 989 198 0.79
(Sanvitalia procumbens) OJO DE GATO HERBACEO 0.01 791 8 0.03
(Argemone ochroleuca) CHICALOTE HERBACEO 0.1 396 40 0.16
(Mammillaria uncinata) MAMILARIA HERBACEO 0.001 6331 6 0.03
NOPAL 653
(Opuntia rastrera) RASTRERO HERBACEO 0.3 2176 2.62
NOPAL 1187
(Opuntia robusta) TAPÓN ARBOREO 1 1187 4.76
NOPAL 1385
(Opuntia jaliscana) CHAMACUERO ARBOREO 1 1385 5.55
NOPAL 1187
(Opuntia streptacantha) CARDÓN ARBOREO 1 1187 4.76
(Schinus molle) PIRUL ARBOREO 2 198 1583 6.35
(Eysenhardthia polystachya) VARADUZ ARBOREO 2 198 396 1.59
(Eucalyptus camaldulensis) EUCALIPTO ARBOREO 2 2572 5144 20.62
(Acacia farnesiana) HUIZACHE ARBOREO 2 594 2374 9.52
(Prosopis laevigata) MEZQUITE ARBOREO 2 198 396 1.59
55001 24943 100.00

De los resultados anterior
por el número de individ

es se observa que ocupan el mayor índ
uos para el caso de Mimosa monancistra, Simsia amplexicaulis, Lantana

ice de cobertura en el e

cámara, Jatropha dioica. Los datos que se desprenden de esta información expresan cl
distribución y abundancia de las especies en el área de estudio; es bastante evidente la dominancia
para el estrato medio alto de Eucalyptus camaldulensis, Acacia farnesiana, Opuntia jaliscana, Opuntia
streptacantha y Opuntia robusta.

strato bajo y

aramente la

CAPITULO IV -Página 4-2
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

COBERTURA RELATIVA

(Prosopis laevigata) <=
(ecaciafamesiana) | O
¿evcatyprscamarcarcncio | A
(Eysenhardthia polystachya) ==
¿sctumus mont) | (QUIE)
(Opuntia streptacantha) A
¿Opunviajatscana) | QQ
¿Opuntia robusta) | QU
(Opuntiarastrera) | QUES
(Mammillaria uncinata) )
(Argemone ochroleuca) 0
(Sanvitalia procumbens) )
(Dyssodia setifolia) ]
(tantanacamara) | QUA)
(Piquera trinervia) a
(Asclepias linaria) 0
(Simsia amplexicaulis) A
Qatropha divica) | (QU
—.)

(Dalea bicolor)

(Mimosa monancistra Benth)

0.00 5.00 10.00 15.00 20.00 25.00

CAPITULO IV -Página 4-3
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

VALOR DE IMPORTANCIA O DE CURTIS

NOMBRE ÍNDICE DE
ESPECIE COMUN ESTRATO DR FR CR IMPORTANCIA
(Mimosa monancistra Benth) GARRUÑO ARBUSTIVO 23.9 6.3 21.6 51.8
(Dalea bicolor) DALEA ARBUSTIVO 6.3 6.3 4.3 16.9
SANGRE DE 19.0
(Jatropha dioica) GRADO HERBACEO 8.8 6.3 4.0
(Simsia amplexicaulis) LAMPOTILLO HERBACEO 14.1 6.3 6.3 26.7
(Asclepias linaria) ROMERILLO HERBACEO 2.5 6.3 0.6 9.3
(Piquera trinervia) TABARDILLO HERBACEO 3.9 6.3 0.9 11.0
PEDRO 16.3
(Lantana camara) ANTONIO HERBACEO 6.0 6.3 4.0
(Dyssodia setifolia) PARRALEÑA HERBACEO 1.3 5.0 0.8 7.6
(Sanvitalia procumbens) OJO DE GATO HERBACEO 1.4 3.8 0.0 5.2
(Argemone ochroleuca) CHICALOTE HERBACEO 0.7 2.5 0.2 3.4
(Mammillaria uncinata) MAMILARIA HERBACEO 113 6.3 0.0 17.5
NOPAL 12.7
(Opuntia rastrera) RASTRERO HERBACEO 3.9 6.3 2.6
(Opuntia robusta) NOPAL TAPÓN ARBOREO 2.1 5.0 4.8 11.9
NOPAL 14.3
(Opuntia jaliscana) CHAMACUERO ARBOREO 2.5 6.3 5.6
NOPAL 11.9
(Opuntia streptacantha) CARDÓN ARBOREO 2.1 5.0 4.8
(Schinus molle) PIRUL ARBOREO 14 3.8 6.3 11.5
(Eysenhardthia polystachya) VARADUZ ARBOREO 0.4 13 16 32
(Eucalyptus camaldulensis) EUCALIPTO ARBOREO 4.6 5.0 20.6 30.2
(Acacia farnesiana) HUIZACHE ARBOREO 2.1 5.0 9.5 16.6
(Prosopis laevigata) MEZQUITE ARBOREO 0.4 1.3 1.6 3.2
100.0 | 100.0 | 100.0 300.0

Como era de esperarse la especies que presentan un mayor Valor de Importancia en el sitio
corresponde a: Mimosa monancistra, Simsia amplexicaulis, Dalea bicolor, Jatropha dioica, Lantana
camara, Piquera trinervia, Mammillaria uncinata y de Opuntia rastrera como especies dominantes en
el estrato bajo, y para Eucalyptus camaldulensis, Acacia farnesiana, Schinus molle, Opuntia jaliscana, y
Opuntia jaliscana, Opuntia straptacantha Opuntia robusta, en el estrato medio-alto.

CAPITULO IV -Página4:4
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

ÍNDICE DE IMPORTANCIA DE LAS ESPECIES EN LA ZONA CUSTF

(Prosopis laevigata)
(Acacia farnesiana)
(Eucalyptus camaldulensis)
(Eysenhardthia polystachya)
(Schinus molle)

(Opuntia streptacantha)
(Opuntia jaliscana)
(Opuntia robusta)
(Opuntia rastrera)
(Mammillaria uncinata)
(Argemone ochroleuca)
(Sanvitalia procumbens)
(Dyssodia setifolia)
(Lantana camara)

(Piquera trinervia)
(Asclepias linaria)

(Simsia amplexicaulis)
(Jatropha divica)

(Dalea bicolor)

(Mimosa monancistra Benth)

py

CAPITULO IV -Página 4-5
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

CONCLUSIÓN

Los resultados anteriores nos muestran un caso típico de una vegetación de tipo secundario con
predominancia de especies arbustivas y herbáceas de tamaño mediano, este tipo de vegetación es
característico de áreas que presentaban una vegetación original con vegetación de Pastizal natural y
que han sido o están siendo sometidas a fuertes impactos, además de que la zona anteriormente
también tenía un uso agrícola y de plantaciones forestales de Eucalipto. La dominancia de estas
especies en el sitio que no son aprovechables por el ganado, son clara muestra de lo mencionado
anteriormente. En resumen es de señalarse que el sitio se encuentra perturbado por diversas
acciones que se han presentado a lo largo de mucho tiempo en la región, como el sobrepastoreo y
adaptación de zonas agrícolas, lo que ha provocado que la mucha de la vegetación existente en la
actualidad sea vegetación arbustiva secundaria que emerge en sitios que han sufrido algún grado de
disturbio en su vegetación original, además de que en la zona se presentan varias zonas donde
predomina poca vegetación y poco suelo vegetal.

MEMORIA DE CALCULO DEL INDICE DE SHANNON

ESPECIES COMÚN ESTRATO
(Mimosa monancistra Benth) GARRUÑO ARBUSTIVO 13454 0.239 -0.621 -0.150
(Dalea bicolor) DALEA ARBUSTIVO 3561 0.063 -1.198 -0.077
[Jatropha dioica) SANGRE DE GRADO HERBACEO 4946 0.088 -1.055 -0.094
(Simsia amplexicaulis) LAMPOTILLO HERBACEO 7914 0.141 -0.851 -0.121
(Asclepias linaria) ROMERILLO HERBACEO 1385 0.025 -1.608 -0.040
(Piquera trinervia) TABARDILLO HERBACEO 2176 0.039 -1.412 -0.055
(Lantana camara) PEDRO ANTONIO HERBACEO 3363 0.060 -1.223 -0.074
(Dyssodia setifolia) PARRALEÑA HERBACEO 989 0.018 -1.754 -0.031
(Sanvitalia procumbens) OJO DE GATO HERBACEO 791 0.014 -1.851 -0.026
(Argemone ochroleuca) CHICALOTE HERBACEO 396 0.007 -2.152 -0.015
(Mammillaria uncinata) MAMILARIA HERBACEO 6331 0.113 -0.948 -0.108
(Opuntia rastrera) NOPAL RASTRERO HERBACEO 2176 0.039 -1.412 -0.055
(Opuntia robusta) NOPAL TAPÓN ARBOREO 1187 0.021 -1.675 -0.036 £
(Opuntia jaliscana) NOPAL CHAMACUERO ARBOREO 1385 0.025 -1.608 -0.040 E
(Opuntia streptacantha) NOPAL CARDÓN ARBOREO 1187 0.021 -1.675 -0.036 E
(Schinus molle) PIRUL ARBOREO 791 0.014 -1.851 -0.009 al
(Eysenhardthia polystachya) VARADUZ ARBOREO 198 0.004 -2.453 -0.009 2
(Eucalyptus camaldulensis) EUCALIPTO ARBOREO 2572 0.046 -1.339 -0.062 3
(Acacia farnesiana) HUIZACHE ARBOREO 1187 0.021 -1.675 -0.021 2
(Prosopis laevigata) MEZQUITE ARBOREO 198 0.004 -2.453 -0.009 ZE
56188 -1.071 2

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

ÍNDICE DE SHANNON DE LAS ESPECIES EN LA ZONA DEL CUSTF

(Prosopis laevigata)
(Acacia farnesiana)
(Eucalyptus camaldulensis)
[Eysenhardthia polystachya)
(Schinus mollej

(Opuntia streptacantha)
[Opuntia jaliscana)

(Opu

larabusta)

(Opuntia rastrera)

(Utammillaria uncinata)

(Argemone ochroleuca)

(Sanvitalia procumbens)

(Dyssodia setifolia)

(Lantana camara)

(Piquera trinervia)

(Asdepias linaria)

(Simsia amplexicaulis)

(atropha dioica)

(Dalea bicolor)

(timosa monancistra Benth)

0.000 0.020 0.040 0.060 0.080 0.100 0.120 0.140 0.160

I5eries1

CAPITULO IV -Página 47
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

INDICE DE DIVERSIDAD DE SHANNON Y RIQUEZA ESPECÍFICA

ESTIMACIÓN | ABUNDANCIA | RIQUEZA] RIQUEZA INDICE DE
DELA ESPECIFICA | ESTRATOS | SHANNON
FLORA EN MARGALEF

EL PREDIO

La zona del CUSTF presenta una riqueza de especies con un valor de 20 especies presentes. El Índice
de riqueza específica de Margalef nos muestra una riqueza específica baja ya que transforma el
número de especies por muestra a una proporción a la cual las especies son añadidas por expansión
de la muestra. Sin embargo no diferencian la diversidad de comunidades que tienen el mismo n? de
especies y el mismo N, no tiene en cuenta la distribución de los individuos entre especies y la riqueza
en especies depende mucho de la superficie muestreada. Para valores menores a 2 reportados en la
riqueza especifica de Margalef son considerados como relacionados con zonas de baja biodiversidad
(en general resultado de efectos antropogenicas) y valores superiores a 5,0 son considerados como
indicativos de alta biodiversidad. El índice de diversidad de Shannon del sitio es considerado medio si
consideramos que lo característico de las zonas áridas y semiáridas de México oscilan entre 0.7 y 1.3
(Montaño et al, 2006). Y por lo regular los valores normales que se presentan en una zona que no ha
sufrido alteraciones en sus condiciones naturales presenta valores de diversidad (Shannon) entre 1.5-
3.5 y raramente son mayores a 5. De modo que la diversidad obtenida bajo este índice presenta una
diversidad Mediana. De ahí podemos concluir que la zona muestreada aunque presenta poca
vegetación natural y denota ciertos grados de afectación por actividades antropogenicas que se dan
en la zona con una mezcla de vegetación secundaria producto de los disturbios que se han dado.

En el área de estudio NO se encontró y NO se tienen registros de especies catalogadas de acuerdo
a la NOM-059-SEMARNAT-2010.

CAPITULO IV -Página 4-8
MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR

ALTEN CINCO- EL TERRITORIO 2

VOLUMENES DE MATERIAL FORESTAL MADERABLE Y NO MADERABLE ESTIMADOS EN

LA ZONA SUJETA A CUSTF.

MÉTODO

El volumen forestales un parámetro muy utilizado por los pro

esionales forestales para determinar la

cantidad de madera de una o varias especies existentes en un determinado lugar.

Diámetro: El diámetro del árbol se mide a 1.30 mts sobre el ni

ivel del suelo, a este se le conoce como

Diámetro a la Altura del Pecho (DAP). Para la obtención de esta medida se utiliza la forcípula o la cinta

diamétrica. La forcípula es más cómoda para medir árboles
gruesos, en el caso que nos ocupa se utilizo la cinta diamétrica

hasta 50 cm de DAP, para árboles más

Volumen de los árboles en Pie: Se define como la cantidad de madera estimada en m3 a partir del
tocón hasta el ápice del árbol. El volumen pude ser total o comercial, sin incluir las ramas. Depende a
partir de que se tomen las alturas, si es altura comercial, o altura total. En latífoliadas normalmente se

calcula el volumen comercial del fuste.

La fórmula comúnmente utilizada para árboles en pie en latífo
V= d2 x FC x h x CM

Donde:

V: Volumen comercial del árbol (m3)

d2: Diámetro a la altura del pecho (m)

FC: Factor de corrección(0.7854)

h: Altura comercial del árbol.
CM: Coeficiente mórfico (0.5)

iadas es:

Para el presente estudio se utilizó un Coeficiente morfico de 0.5 y un Factor de corrección de 0.7854,

valores promedio determinados para las especies de matorral

(Jiménez Pérez, Apuntes del Curso

“Evaluación de Recursos Forestales” del Programa de Maestría en Ciencias Forestales que ofrece la

Universidad Autónoma de Nuevo León).

CAPITULO IV -Página 4-9
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

MEMORIA DE CÁLCULO DE VOLUMEN UNITARIO POR ESPECIE.

El volumen fue calculado tomando en cuenta su diámetro y altura, a continuación se presentan el
volumen unitario por especie para los elementos que presentan mas de 9 cm de diámetro:

VEGETACIÓN FORESTAL MADERABLE

0.1 0.5 0.008 2 58 0.911
0.15 0.5 0.018 22 0.389
1.300
0.09 05|2 0.006 2 160 2.036
0.12 0.5 0.011 2 43 0.973
0.15 05 |2 0.018 1 18 0.318
3.326
0.09 05|2 0.006 1 425 2.704
0.12 05|2 0.011 1 123 1391
0.15 05|2 0.018 1 98 1732
0.2 05|3 0.047 1 67 3.157
8.984
0.09 05 |2 0.006 2 55 0.700
0.15 05|2 0.018 1 36 0.636
1.3359654
0.09 0.5 | 2 | 0.00636174| Ey 2 66 0.83974968
0.12 05 | 2 | 0.01130976| Eysen 1 23 0.26012448
1.09987416
VEGETACIÓN FORESTAL NO MADERABLE
NOMBRE PESO | ALTURA | VOLUMEN
COMUN ESPECIE NUMERO KG MTS KG
NOPAL Opuntia jaliscana 1387 7 0.7 3709
NOPAL Opuntia robusta 1187 10 1 11870
NOPAL Opuntia streptacantha 1187 10 1 11870
NOPAL Opuntia rastrera 2176 2 0.3 4352
37,801

CAPITULO IV -PáginaD 0
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

FAUNA:

EVALUACIÓN DE LA FAUNA SILVESTRE
Y PROPUESTA DE MEDIDAS DE MITIGACIÓN Y/O COMPENSACIÓN

ANTECEDENTES SOBRE FAUNA SILVESTRE EN AGUASCALIENTES

ANFIBIOS

Actualmente se tienen reportadas en el mundo 5 948 especies de anfibios de los cuales 5 227
corresponden al Orden Anura, 548 al Orden Caudata y 173 pertenecen al Orden Gymnophiona (Frost
et al., 2006). En México están presentes 361 especies de anfibios, de los cuales 231 son del Orden
Anura; 128 Caudata y dos Gymnophiona (Flores-Villela y Canseco-Márquez, 2004). En Aguascalientes
están presentes dos de los tres órdenes de anfibios: Anura (ranas, sapos) y Caudata (salamandras).
Hasta el momento, se tienen registradas 17 especies de anfibios en Aguascalientes (Vázquez y
Quintero, 2005).

REPTILES

En el mundo existen más de 8 200 especies de reptiles (Pough et al., 2004). En México se tienen
reportadas 47 especies de tortugas, tres de cocodrilos, 388 lagartijas, 363 de serpientes y tres
anfisbénidos. Sumando 804 especies (Flores-Villela y Canseco-Márquez, 2004). Este número significa
que México alberga casi el 10% de reptiles a nivel mundial, y lo coloca junto con Australia, como uno
de los dos países más diversos del planeta en lo que se refiere a reptiles (Santos-Barrera et al., 2004).
Para el Estado de Aguascalientes se tienen reportadas 55 especies de reptiles las cuales comprenden
el 7% de las especies reportadas para el país (Vázquez y Quintero, 2005).

AVES

El grupo de las aves tiene aproximadamente 10 000 especies en el mundo; en México se reportan 1
026 especies (Navarro y Benítez, 1993) y para Aguascalientes están reportadas alrededor de 264
especies las que están distribuidas en 18 ordenes, 52 familias, 29 subfamilias y 172 géneros. (De la
Riva y Franco, 2006; Lozano, 2007).

MAMÍFEROS

Los mamíferos son un grupo de vertebrados con una gran diversidad mundial, se han descrito 4 629
especies (Wilson y Reeder, 1993). México cuenta con únicamente 525 especies, de las cuales 161 son
endémicas. Los mamíferos mejor representados en nuestro país son los roedores con 235 especies,
seguidos por los murciélagos, carnívoros y cetáceos que en conjunto representan el 86% de los
mamíferos de México (Ceballos y Oliva, 2005). Aguascalientes tiene potencialmente alrededor de 90
especies (Hall, 1981; De la Riva, 1993), de las cuales solamente se han descrito 72 (De la Riva, 2006).

CAPITULO IV -PáginaD 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

OBJETIVOS

. Describir la presencia de fauna silvestre (anfibios, reptiles, aves y mamíferos) de la zona del
proyecto.

. Proponer medidas de mitigación y/o compensación para la fauna silvestre.

METODOLOGÍA

FASE |. TRABAJO DE GABINETE

Se realizo una búsqueda y recopilación de documentos, libros y artículos científicos referentes a la
fauna silvestre y diagnósticos actuales del medio natural del área de estudio y la región. Se realizó un
análisis de la información anterior para hacer un listado y descripción de la situación de la fauna
silvestre.

FASE Il. TRABAJO DE CAMPO
Se llevo a cabo una evaluación ecológica rápida de la fauna silvestre.

Una Evaluación Ecológica Rápida (EER) de una zona o región terrestre es un estudio flexible, acelerado
y enfocado de los tipos de vegetación y especies. La EER es una útil herramienta de planificación para
la conservación, y como tal, las EER se implementan cada vez más para la rápida caracterización de la
biodiversidad de una zona. Las EER son de particular aplicabilidad en la caracterización eficiente de la
biodiversidad a nivel de terreno y de especie de grandes áreas sobre las cuales se sabe relativamente
poco. La EER es un concepto variante que ha sido descrito como un enfoque, una metodología, una
herramienta, una estrategia, un proceso, un programa, una evaluación para la conservación y una
variedad de otras descripciones (Sayre et al. 2002). Esta metodología se utilizó en el presente análisis
en relación a la fauna silvestre del predio interés. Esto ha permitido caracterizar de manera puntual la
diversidad faunística de la zona, identificar aquellas especies presentes, pero también generar las
propuestas para las medidas de mitigación y/o compensación en el área donde se realizará el
proyecto.

CAPITULO IV -PáginaD 2
RESULTADOS

ANFIBIOS

MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

No fueron observados dentro de la zona sujeta a CUSTF, pero dentro de la zona de influencia del
proyecto es factible que se presenten las siguientes especies:

Lista de las especies de anfibios reportados en la Microcuenca. Los códigos para la categoría NOM

(NOM-059-SEMARNAT-2010) Pr = Sujeta a protección especial; A = Amenazada; P = En peligro de
extinción; E = Probablemente extinta en el medio natural. Para la categoría de Tipo de distribución
POT = Potencial en la Microcuenca y POT-PRE =Potencial en el predio

FAMILIA Nombre científico Nombre ENDEMISMO NOM-059- POT PoT-
común SEMARNAT- PRE
2010
Hylidae Hyla arenicolor Sapito de los N - Xx Xx
arroyos
H. eximia Ranita verde - x x
Ranidae Lithobates montezumae | Rana de los E Pr x x
bordos

En la NOM-059-SEMARNAT-2010 aparece una especie d

le anfibio con distribución en la Microcuenca y

en el área del proyecto, enlistada como “Sujeta a protección especial” y se trata de una rana de los
bordos (L. montezumae). Es de destacar que este grupo de vertebrados, están limitados por su alta
dependencia de cuerpos de agua para su reproducción. Dentro de la zona sujeta a CUSTF, no se

localiza ningún cuerpo o corriente de agua, pero en

bordos de abrevadero.

la zona si se presenta una gran cantidad de

CAPITULO IV -PáginaD 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR

ALT CINCO- EL TERRITORIO 2

REPTILES

Lista de las especies de reptiles reportados en el área de estudio. Los códigos para la categoría NOM
(NOM-059-SEMARNAT-2010) Pr = Sujeta a protección especial; A = Amenazada; P = En peligro de
extinción; E = Probablemente extinta en el medio natural. Para la categoría de Tipo de distribución
POT = Potencial en la Microcuenca y OBS =Observada en el predio del proyecto.

DISTRIBUCIÓ
N
No. Orden Familia Nombre científico Nombre común | NOM-059 | POT | OBS
Sceloporus grammicus Xx
1 Squamata Phrynosomatidae (Wiegmann, 1828) Lagartija Pr
Sceloporus spinosus Lagartija Xx Xx
2 (Wiegmann. 1828) escamuda
Sceloporus torquatus Xx Xx
3 (Wiegmann, 1828) Lagartijo rasposo
Lagartija de x Xx
4 Sceloporus jarrovii collar
Aspidoscelis gularis x Xx
5 Teiidae (Baird 8. Girard, 1852) | Lagartija llanera
Conopsis nasus Culebra x
6 Colubridae (Gúnther, 1858) borreguera
Masticophis x
mentovarius (Duméril,
Bibron and Duméril, Víbora
7 1854) chirrionera
Pituophis deppei x
8 (Duméril, 1853) Alicante A
Thamnophis eques x
9 (Reuss, 1834) Culebra de agua A
Víbora de Xx
Crotalus molossus cascabel de cola
10 Viperidae (Baird 8: Girard, 1853) negra Pr
Kinosternon hirtipes x
11 Testudines Kinosternidae (Wagler, 1830) Tortuga Pr
Kinosternon integrum Xx
12 (Le Conte, 1824) Tortuga Pr

Fuente: Elaboración propia con datos de Vázquez y Quintero, 2005 y trabajo de campo.

En la NOM-059-SEMARNAT-2010, aparecen seis especies de reptiles con distribución en el área de
estudio, enlistadas en dos de las cuatro categorías de riesgo que integran esta norma. En el grupo de
las lagartijas, Sceloporus grammicus está considerada bajo la categoría “sujeta a protección especial”.
Entre las serpientes se encuentra enlistada en la categoría de “sujeta a protección especial” la
serpiente de cascabel Crotalus molossus. En la categoría “amenazada” se incluye a Pituophis deppei y

CAPITULO IV -PáginaD 4
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

Thamnophis eques. Las dos especies de tortugas Kinosternon hirtipes y K. integrum están
consideradas como “sujetas a protección especial”. Ninguna de las especies anteriores se observo
dentro de la zona sujeta a CUSTF, sin embargo son especies que se reportan en la región por lo tanto
es factible que pudieran estar presentes en la zona de influencia del proyecto.

AVES
Los códigos para la categoría de EST (Estacionalidad) R = Residente permanente; | = Visitante de

invierno; V = Residente de verano; T = Transitorio; Acc = Accidental; Intr = Introducida. Para la
categoría de NOM (NOM-059-SEMARNAT-2010) Pr = Sujeta a protección especial; A = Amenazada; P =

En peligro de extinción; E = Probablemente extinta en el medio natural. Para la categoría de Tipo de
distribución POT = Potencial en la microcuenca y OBS =Observada en el predio del proyecto.
NOM-059-
NOMBRE . ESTACIO
No. ORDEN FAMILIA ” NOMBRE COMÚN SEMARNAT- POT OBS
o CIENTÍFICO NALIDAD
2010
ANSERIFORM | ANSERIDA | A. platyrhynchos Pato mexicano x
1 ES E R A
GALLIFORME | ODONTOP | Callipepla squamata | Codorniz escamosa Xx
2 Ss HORIDAE R
CICONIFORM | ARDEIDAE | Ardea herodias Garzón cenizo x
ES R
A. alba Garza blanca R x
Egretta thula Garceta pie dorado R Xx
Nycticorax Perro de agua Xx
6 nycticorax R
FALCONIFOR | CATHARTI | Coragyps atratus Zopilote Xx Xx
7 MES DAE R
8 Cathartes aura Aura R x Xx
ACCIPITRI | Elanus leucurus Milano cola blanca x
9 DAE R
10 Accipiter cooperii Gavilán pollero 1 Pr x
Parabuteo Aguililla conejera Xx
11 unicinctus R Pr
12 Buteo jamaicensis Aguililla cola roja R x x
FALCONID | Caracara cheriway | Quebrantahuesos Xx
13 AE R
14 Falco sparverius Halcón cernícalo R x
CHARADRIIF | CHARADR | Charadrius vociferus |Tildío x
15 ORMES NDAE R
RECURVIR | Himantopus Avoceta Xx
16 OSTRIDAE | mexicanus R
SCOLOPA | Actitis macularius Alzacolita x Xx
17 CIDAE 1

CAPITULO IV -PáginaD 5
MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

Limnodromus Playero pico largo Xx
183 scolopaceus 1
COLUMBIFO | COLUMBI | Zenaida asiatica Paloma de alas x Xx
19 RMES DAE blancas R
20 Z. macroura Paloma huilota R x
21 Columbina inca Torcacita R x
CUCULIFOR | CUCULIDA | Geococcyx Correcaminos Xx Xx
22 MES E californianus R
STRIGIFORM | TYTONIDA | Tyto alba Lechuza de Xx
23 ES E campanario R
CAPRIMULGI | CAPRIMU | Caprimulgus Tapacamino gritón Xx
24 FORMES LGIDAE vociferus R
APODIFORM Aeronautes saxatalis | Vencejo Xx
ES APODIDA
25 E R
TROCHILI | Cynanthus latirostris | Colibrí pico ancho Xx Xx
26 DAE R
Amazilia violiceps Colibrí de corona Xx
27 violeta R
CORACIFOR | ALCEDINI | Chloroceryle Martín pescador Xx
28 MES DAE americana americano !
PICIFORMES | PICIDAE Melanerpes Carpintero frente Xx Xx
29 aurifrons dorada R
Colaptes auratus Carpintero alas Xx
30 rojas R
PASSERIFOR | TYRANNID | Empidonax minimus | Mosquerito Xx
31 MES AE mínimo !
32 Sayornis nigricans Mosquero negro R Xx Xx
S. saya Atrapamoscas Xx
33 llanero R
Pyrocephalus Cardenalito Xx Xx
34 rubinus R
Pitangus Luis vientebeo Xx
35 sulphuratus R
36 Tyrannus vociferans | Tirano R Xx Xx No)
37 LANIIDAE | Lanius ludovicianus | Verduguillo R x x ¡Eo!
VIREONID | Vireo atricapilla Vireo de gorra Xx 3
38 AE negra 1 E
39 V. bellii Vireo oliva 1 x a
40 V. huttoni Vireo oliváceo 1 x 2
41 CORVIDAE | Quiscalus mexicanus | Tordo R x 9
42 Corvus corax Cuervo R x Xx 2
Hirundo rustica Golondrina tijereta Xx Aa
HIRUNDIN *x S
43 IDAE v

MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR

ALTEN CINCO- EL TERRITORIO 2

REMIZIDA | Auriparus flaviceps |Verdín Xx
44 E R
TROGLOD | Campylorhynchus Matraca norteña Xx Xx
45 YTIDAE brunneicapillus R
46 Thryomanes bewickii | Saltaparedes R x
47 Troglodytes aedon  |Saltaparedes R x
REGULIDA | Regulus calendula Regulo Xx
48 E 1
49 SYLVIDAE | Polioptila caerulea | Perlita piis 1 x x
50 TURDIDAE | Turdus rufopalliatus | Mirlo R x
51 MIMIDAE | Mimus polyglottos | Cenzontle R x
Toxostoma Pitacoche x Xx
52 curvirostre R
BOMBYCI | Bombycilla Chinito Xx
53 LLIDAE cedrorum v
PTILOGO | Phainopepla nitens | Capulinero gris Xx Xx
54 NATIDAE R
PARULIDA | Vermivora celata Gusanero cabeza x
55 E gris 1
56 Dendroica coronata | Chipe coronado 1 x
57 Wilsonia pusilla Verdín de Wilson 1 x
THRAUPID | Piranga flava Tangara encinera Xx
58 AE R
EMBERIZI | Pípilo fuscus Viejita Xx Xx
59 DAE R
60 Spizella passerina Chimbito común R x
61 S. pallida Chimbito pálido 1 x
Pooecetes Gorrión torito x
62 gramineus 1
Chondestes Gorrión maicero x
63 grammacus 1
Passerculus Gorrión zanjero Xx
64 sandwichensis !
Ammodramus Gorrión chapulín Xx Km
65 savannarum 1 ¡9]
CARDINAL | Cardinalis cardinalis | Cardenal Xx py
66 IDAE 1 >
67 C. sinuatus Cardenal gris 1 x a
68 Passerina caerulea  |Gorrión azul R x 2
ñ [e]
69 ICTERIDAE | Sturnella magna Gorgeador norteño R x 3
70 Molothrus aeneus  |Tordo de ojos rojos R x 2
71 M. ater Tordo cabeza café R x Z
72 Icterus galbula Calandría norteña R x el
73 FRINGILLI | Carpodacus Gorrión mexicano R x

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR

ALT

CINCO- EL TERRITORIO 2

DAE mexicanus
74 Carduelis psaltria Chirinito R
Passer domesticus Gorrión casero R
PASSERID *x
75 AE

Fuentes: Howe
campo.

| y Web, 1996; Peterson, 1983; De la Riva y Franco, 2006; Lozano, 2007 y trabajo de

En la NOM-059-SEMARNAT-2010, aparecen tres especies de aves con distribución en el área de
estudio, enlistadas en dos de las cuatro categorías de riesgo que integran esta norma. El pato Anas
plathyrhynchos diazi, el gavilán Accipiter cooperi y el aguililla rojinegra Parabuteo unincictus se
encuentran enlistadas en la categoría de “Sujeta a protección especial”.

MAMÍFEROS

Lista de mamíferos reportados en la microcuenca. Los códigos para la categoría NOM (NOM-059-
SEMARNAT-2010) Pr = Sujeta a protección especial; A = Amenazada; P = En peligro de extinción; E =

Probab!

No. [Orden Familia Nombre científico | Nombre NOM- [DIST |DIST
común 059 POT OBS
1 | Didelphimorphia Didelphidae Didelphis virginiana | Tlacuache Xx
(Kerr, 1792)
2 | Chiroptera Mormoopidae Mormoops Murciélago Xx
megalophylla
3 | Carnívora Canidae Canis latrans (Say, Coyote Xx
1823)
4 Urocyon Zorra gris Xx
cinereoargenteus
(Schreber, 1775)
5 Felidae Lynx rufus Gato montes Xx
(Schreber, 1777)
6 Mustelidae Mephitis macroura — | Zorrillo Xx
(Lichtenstein, 1832)
7 Procyonidae Procyon lotor Mapache Xx
(Linnaeus, 1758)
8 | Rodentia Sciuridae Spermophilus Xx
mexicanus
(Erxleben, 1777)
9 Spermophilus Tachalote Xx
variegatus x

(Erxleben, 1777)

'emente extinta en el medio natural. Para la categoría de Tipo de distribución POT = Potencial
en la microcuenca y OBS =Observada en el predio del proyecto.

CAPITULO IV -PáginaD 8
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

10 Muridae Neotoma leucodon | Rata Xx
(Merriam, 1894) magueyera

11 Peromyscus Ratón Xx
maniculatus
(Wagner, 1845)

12 |Lagomorpha Leporidae Lepus californicus Liebre Xx x
(Gray, 1837)

13 Sylvilagus audubonii | Conejo Xx x
(Baird, 1858)

Fuente: Elaboración propia con datos de Ceballos y Oliva, 2005; Hesselbach y Pérez, 2001; De la Riva,
1993 y trabajo de campo.

MEDIDAS DE MITIGACIÓN Y COMPENSACIÓN PARA PROTECCIÓN LA FAUNA SILVESTRE DEL ÁREA DEL
PROYECTO

Introducción

La fauna silvestre se define como los animales que subsisten sujetos a los procesos de evolución
natural y que se desarrollan libremente en su hábitat, incluyendo sus poblaciones menores e
individuos que se encuentran bajo el control del hombre, así como los ferales (SEMARNAT, 2000). Si
se presentarán óptimas condiciones como buena cobertura arbórea o matorrales, poca presencia
humana y consecuentemente poca infraestructura como carreteras, instalaciones eléctricas, centros
urbanos, etc., las poblaciones de fauna silvestre serían muy evidentes.

La Ley General del Equilibrio Ecológico y Protección al Ambiente en su artículo 3, fracción XXVI, define
a la Protección como el conjunto de políticas y medidas para mejorar el ambiente y controlar su
deterioro. Derivado de lo anterior, se puede definir el presente Programa de Protección de la Fauna
Silvestre como el conjunto de acciones destinadas a prevenir y controlar el posible deterioro de la
fauna silvestre, en especial de aquellas especies que se encuentran listadas en la NOM-059-
SEMARNAT-2010 así como el mejoramiento del hábitat natural en el área del proyecto.

En el área del proyecto, se presenta una VEGETACIÓN SECUNDARIA CON PASTIZAL NATURAL Y ZONAS
AGRÍCOLAS, caracterizado por presentar una flora con adaptaciones a la aridez. La presencia de
infraestructura suburbana, carreteras, caminos, zonas, agrícolas, zonas pecuarias e instalaciones
eléctricas, entre otras cosas, están muy relacionadas con la presencia/ausencia de fauna silvestre, ya
que ésta, al no encontrar buenas condiciones de hábitat para sus diferentes procesos biológicos como
áreas para madrigueras o anidación, alimentación y refugio, hace que prefieran buscar otros sitios
más adecuados para su sobrevivencia. Es por ello que se prevé una escasa presencia de fauna
silvestre en el área específica del proyecto y es posible que sólo utilicen la zona como sitio de paso.

CAPITULO IV -PáginaD 9
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

Objetivo

Lograr la protección de la fauna silvestre que se encuentran en el área del Proyecto a través de
acciones efectivas de rescate, traslocación, señalización y vigilancia.

Metas

1.  Traslocar al mayor número posible de individuos de fauna silvestre que se detecten en el área
del Proyecto.

2. Contar con señalización que induzca al respeto y cuidado de la fauna silvestre del área del
proyecto.

3. Por medio de la vigilancia, identificar posibles ejemplares de fauna silvestre que requieran
traslocación y/o cuidados especiales.

4. Mejorar el hábitat que favorezca la presencia de fauna silvestre en la zona (acciones de
reforestación y conservación de parte de la vegetación natural en la zona).

5. Documentar la presencia/ausencia de especies de fauna silvestre durante el desarrollo del
Proyecto.

Señalización.

Durante el desarrollo del proyecto se instalarán letreros informativos y restrictivos relativos a la
protección y respeto de la fauna silvestre.

Se instalarán letreros de cruce fauna silvestre una vez finalizado las etapas de preparación y
construcción proyecto para prevenir accidentes y/o mortandad con fauna silvestre.

CAPITULO IV -Páginalb 0)
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

Cronograma de actividades

ACTIVIDADES

Rescate y traslocación
de ejemplares de fauna
silvestre

Instalación de al menos
5 letreros alusivos de
protección a la fauna
silvestre

Actividades de
vigilancia en la zona

Indicadores de éxito

Para medir los avances y alcanzar los resultados esperados del Programa, se utilizarán indicadores con
dos tipos de variables: categóricas y numéricas. Las variables categóricas se integran por una serie de
características o atributos que forman una categoría pero no representan una escala de medición
numérica. Este tipo de variables sigue dos reglas: a) Las categorías diferencian una forma de otra y
son mutuamente excluyentes, es decir, el objeto de investigación que se clasifique aquí únicamente
puede integrarse a una categoría. Por ejemplo, una especie de fauna silvestre puede estar presente o
ausente pero no la suma de las dos categorías; b) Las categorías de una variable deber ser
exhaustivas, es decir, debe incluir todas las posibles alternativas de variación en la variable (Ayala,
2006).

Las variables numéricas son el medio por el que las unidades y los números se utilizan para
representar en cada categoría de forma precisa cada unidad de la variable medida matemáticamente.
Los números utilizados en esta variable pueden ser discretos o continuos. Por ejemplo en la variable
número de crías, el rango de números es continuo (1, 2, 3, etc.), en cambio, si existe la posibilidad de
dividirlo en un continuo de pequeñas fracciones o cantidades es considerada una variable discreta.
Por ejemplo el número de ejemplares de fauna silvestre capturados y traslocados, se asume que es
una variable numérica continua (Ayala, 2006).

CAPITULO IV -Páginalb 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

" Tipo de Indicador de . o
Variable . A Unidad de medida
variable eficiencia
Presencia/ausencia
Especies
o encontradas
Categórica
Activo, inactivo, con
Situación de huevos, sin huevos, con
nidos/madrigueras crías, sin crías
Ejemplares de o
. Individuos
fauna silvestre .
capturados y + de ejemplares

rescatados y traslocados

traslocados Numérica
Madrigueras
detectadas H de madrigueras
Excretas, huellas,
rastros observados
tt de rastros
Tiempo invertido
en la ejecución de Horas/hombre
Coadyuvar por las actividades
medio de Observaciones
actividades de día/realizadas

vigilancia en el
área de estudio
para la protección
de la fauna
silvestre

Numérica

CAPITULO IV -Páginal 2
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

" Tipo de Indicador de . o
Variable Unidad de medida
variable eficiencia
Actos/ejemplares/ tt denuncias
hechos detectados ambientales

presentadas

CAPITULO IV -Páginal 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

1V.4 MEDIO SOCIOECONÓMICO

POBLACIÓN.

A partir de la década de los 70's, la ciudad de Aguascalientes y sus poblaciones vecinas iniciaron un
rápido crecimiento, que se intensificó en los 80's, debido a la implementación de las políticas
nacionales de descentralización y apoyo a las ciudades medias, así como por una intensiva promoción

del desarrollo industrial.

Población y tasa de crecimiento media anual para el Municipio de El Llano.

01 lAguascalientes 643,419 68 | 797,010 67
02 Asientos 37,763 4 | 45,492 4
03 [Calvillo 51,291 5 54,136 5
04 [Cosío 12,619 1 15,042 1
05 Jesús María 64,097 7 | 18,828 2
06 Pabellón de Arteaga 34,296 4 99,590 8
07 [Rincón de Ramos 41,655 4 | 41,862 4
08 San José de Gracia 7,244 1 | 49,156 4
09 Tepezalá 16,508 2 35,769 3
10 Elllno 15327 | 2 aaa
1 Pan Francisco de los 20,066 2 19,668 2

Total 944,285 100 1,184,996 100

Fuente: INEGI, Conteo de Población y vivienda 2000, XI! Censo General de Población y Vivienda 2011, del estado de
Aguascalientes.

CAPITULO IV -PáginaD 4:
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR

ALT CINCO- EL TERRITORIO 2

Los constantes cambios que suceden en los centros de población atienden fundamentalmente a los
procesos demográficos que están en continuo movimiento y que actúan de manera directa en la
dinámica demográfica, misma que caracteriza las tendencias futuras de crecimiento.

Relación entre las poblaciones municipales 2011

San José de Gracia " 8,443

Cosío 7 15,042

El Llano . 18,828

Tepezalá Ml 19,668

San Francisco de los Romo BN 35,769
Pabellón de Arteaga MN 41,862
Asientos ME 45,492
Rincón de Romos MB 49,156
Calvillo MN 54,136

Jesús María 99,590
Aguascalientes: NN 797,010

O  100,000200,0003800,000100,000500,000600,000700,000800,000900,000

Fuente: Censos Generales de Población y Vivienda, Il Conteo de Población y Vivienda 2011, INEGI.

El municipio de El Llano se divide 143 Localidades, de las cuales las más importantes presentan
poblaciones mayores a 100 habitantes; de un total de 25, el 96% pertenece al rural, solo Palo Alto
(Cabecera Municipal) es población urbana. La población existente en estos núcleos rurales suman
poco más de 9 mil habitantes, esto es casi un 70% de la población viviendo en estos núcleos.

Los rangos de población que se registraron en este municipio, en su mayoría son poblaciones
pequeñas con pocos habitantes, 14 de de estas se ubican en el rango de 100 a 400, con porcentajes
mínimos de 0.8 a 2.4 con un porcentaje acumulado del 19.1, lo que suma en total 2566 habitantes.

Son 5 Localidades que se ubican en un rango de 401 a 600 habitantes, cuyas entidades registran un
porcentaje de 3.3% a 4.5% en base a la población total del municipio; solo estos núcleos presentan
una población similar a la categoría anterior acumulando un total de 5117 habitantes en el área rural,
con un porcentaje acumulado del 38.2%. El Novillo, La Luz, Santa Rosa (El Huizache), Ojo de Agua de
Crucitas y Los Conos, son de las comunidades mas importantes del municipio, siendo también de las

CAPITULO IV -Páginalb 5
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

de mayor población ubicadas en el rango de 601 a 1000 habitantes con porcentajes de 5.4% a 6.9%
respecto a la población total del municipio.
1D NOMBRE

1 El Copetillo "R 2060 102 102 0.8 0.8
2 San Agustín 100 R 2005 103 205 0.8 15
3 San Antonio de la Rosa “0 R 1990 110 315 0.8 23
4 Santa Clara (Las Mieleras) R 2010 120 435 09 32
5 San Gerónimo R 1960 139 574 1.0 43
6 El Milagro R 2060 150 724 11 5.4
7 Ojo de Agua de Placitas R 2080 160 884 12 6.6
8 La Unión (La Paz) R 2000 162 1046 1.2 78
9 El Copetillo (El Moquete) R 2020 190 1236 1.4 9.2
10 San Francisco de los Viveros R 2020 210 1446 1.6 10.8
11 Sandovales R 2000 239 1685 18 126
12 El Tildio R 2000 274 1959 20 146
13 Lomas del Refugio (La Loma) R 1990 287 2246 21 16.8
14 El Terremoto R 2025 320 2566 24 19.1

La Tinaja R

El Retoño R

Montoya R

Francisco Sarabia (La Reforma) R

Lic. Jesús Terán (El Muerto) R
20 El Novillo R 2030 720 5837 5.4 435
21 La Luz 601 R 2030 731 6568 55 49.0

CAPITULO IV -Páginalb 6
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

2 Santa Rosa (El Huizache) - R 2020 826 7394 62 55.2

2 Ojo de Agua de Crucitas 1000 [R 2065 870 8264 6.5 61.6

24 Los Conos R 2005 926 9190 6.9 68.5
“Rural

“Urbano

RAN POB: Rangos de población

ALT: Altitud sobre el nivel del mar

POB TOT: Población total de municipio
POB ACUM: Población acumulada

%% ABS: Porcentaje absoluto de población
*% ACUM: Porcentaje acumulado

LOCALIDADES Y SU POBLACION SEGÚN TAMAÑO DE LA LOCALIDAD
(AL 17 DE OCTUBRE DE 2005)

MENOS DE
2500 % MAS DE 2 500 %
HABITANTES HABITANTES

RURALES; URBANAS
MUNICIPAL
LOCALIDADES 152 83 1 40
POBLACION 12 452 6.2, 4810 0.6
ESTATAL
LOCALIDADES 1826 100.0 25 100.0
POBLACION 200 866 100.0 864 550 100.0

CAPITULO IV -Páginal 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

PRINCIPALES INDICADORES DEL MUNICIPIO

INDICADOR 2000 2005
POBLACION
Tasa de crecimiento media anual de la población 1990-2000 2.88
Tasa de crecimiento media anual de la población 2000-2005 1.96
Promedio de hijos nacidos vivos 2.57 2.37
Edad Mediana 18 20
Población menor de 15 años 6318 6 555
Población de 65 años y más 756 919
Relación Hombres-Mujeres 99 100
Razón de dependencia 87.1 78.4
VIVIENDA
Total de Viviendas particuales 3009 3 539
Porcentajes de las viviendas particulares con 3 o más cuartos 74.2 78.3
Promedio de ocupantes por cuarto 1.45 1.32
EDUCACION
Grado promedio de escolaridad de la población de 15 años y
más 5.96 6.45
Porcentaje de la población de 6 a 14 años que sabe leer y
escribir 90.4 90.1

Porcentaje de población de 6 a 14 años que asiste a la escuela 89.5 94.1

VIVIENDA

VIVIENDAS PARTICULARES HABITADAS Y SUS OCUPANTES
(AL 17 DE OCTUBRE DE 2005)

VIVIENDAS
MUNICIPIO 3552 1.4
ESTADO 245 625 100
OUCPANTES
MUNICIPIO 16778 1.6
ESTADO 1061 896 100

CAPITULO IV -Páginab8
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

DISTRIBUCION PORCENTUAL DE LAS VIVIENDAS PARTICULARES
SEGUN MATERIAL PREDOMINANTE EN PISOS

(Al 17 de Octubre de 2005)
MA Tierra
99 07 45
Mi Cemento o Firme
1 Madera, mosaico y otro
material
84.9 Mi No especificado

HOGARES
HOGARES SEGÚN SEXO DEL JEFE DEL HOGAR Y NUMERO DE
PERSONAS QUE HABITAN SOLAS EN LA VIVIENDA (Al
17 de octubre de 2005)
JEFE DEL HOGAR 3591 100.0
HOMBRES 2826 78.7
MUJERES 765 21.3
HOGARES UNIPERSONALES 183 5.2 al

al Porcentaje tomado respecto al total de las viviendas particulares habitadas (3 552)

CAPITULO IV -Páginab 9
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

EDUCACION

TASA DE ANALFABETISMO DE LA POBLACION DE 15 AÑOS Y
MÁS POR SEXO, 2005

POBLACION

ANALFABETA TASA
MUNICIPAL 772
HOMBRES 345
MUJERES 427
ESTATAL 28 689 42
HOMBRES 12 299 3.8
MUJERES 16 390 45

GRADO PROMEDIO DE ESCOLARIDAD DE LA POBLACION DE
15 AÑOS Y MÁS AÑOS (Al 17 de octubre de 2005)

MUNICIPIO 6.5
ESTATAL 8.7
ESTADO UNIDOS MEXICANOS 8.14

ACTIVIDADES ECONOMICAS
Agricultura.

La actividad agrícola en el Municipio experimenta una transformación en los cultivos ya que ha habido
cambios climáticos, en especial en el ciclo pluvial. Son fundamentales los granos básicos para
consumo humano, la vid ha tendido a desaparecer por el problema del precio, ya que no se alcanza a
cubrir los costos de producción. La superficie municipal utilizada para la agricultura es el 65.70%,
Pastizal 28.65%, Bosque 1.5%, Matorral 3.79% y otros 0.36% Superficie fertilizada, sembrada con
semilla mejorada con asistencia técnica, con servicio de sanidad vegetal y mecanizada en el año
agrícola.

CAPITULO 1V -Página 7 O
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

Concepto Municipio Porcentaje
Superficie fertilizada 8465 37.83
Superfície sembrada con semilla mejorada 2604 11.64
Superficie con asistencia técnica 935 418
Superficie atendida con servicios de sanidad vegetal 1125 5.03
Superficie mecanizada 20443 91.36
Total hectáreas sembradas 22375
Ganadería.

Población Ganadera Según Especie:

Especie Municipio
Bovino 5438
Porcino 2340
Ovino 1141
Caprino 1162
Aves 7578826
Abejas 1038

Cabe resaltar que en los últimos cinco años se ha manifestado un crecimiento constante en la
actividad pecuaria garantizando su abastecimiento para consumo interno. Sector Industrial. En el
Municipio existen pocas industrias, tan solo son Vanguardia en Confecciones de Calidad S.A. de C.V.,
Filial de Bordados Maty, Sabropollo, Tubeco y Equinox; aunados pequeños talleres de confección de
ropa y micro empresas familiares. La empresa Vanguardia en Confecciones de Calidad S.A. de C.V.
está ubicada en la cabecera municipal dedicándose a la confección de ropa para niños, teniendo 126
trabajadores a nivel operario y 26 administrativos, siendo su producto exportado a Estados Unidos. La
empresa Sabropollo se dedica a la crianza de aves de postura y comercialización del producto del
huevo y carne fresca, cuenta con 116 trabajadores, ubicada en varias zonas del Municipio. Tubeco,
empresa recién llegada al Municipio, teniendo una plantilla de 28 trabajadores, dedicada a la
fabricación industrial de vaciados de concreto.

Equinox esta empresa ubicada en el Rancho el 20, emplea a 25 personas y se dedica a la fabricación
de equipo apícola. Sector Comercio. El comercio se lleva a cabo a través de establecimientos tales
como ferreterías, papelerías, farmacia, tiendas de muebles y abarrotes, encontrándose en su mayoría
en la cabecera municipal. Cabe mencionar que la gente del Municipio realiza en gran parte sus
actividades comerciales principalmente en Aguascalientes y Palo Alto cabecera municipal.

CAPITULO IV -Página 7 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

INFRAESTRUCTURA URBANA Y DE SERVICIOS PUBLICOS.
Agua Potable.

Al igual que en todo el estado el abastecimiento de agua potable en el Municipio de El Llano
representa un gran problema, esto debido al abatimiento de los mantos acuíferos, lo cual origina que
la infraestructura que se tiene que realizar sea cada vez más costosa, esto sumado a una alta
dispersión de la población lo que hace mas complicado él poder llevarle el líquido. En el Municipio de
El llano el abastecimiento se realiza con 20 pozos profundos cuyo gasto no cubre las necesidades de la
población.

VIVIENDAS PARTICULARES HABITADAS CON SERVICIO

(AL 17 DE OCTUBRE DE 2005)
DE DRENAJE %
MUNICIPIO 3015 84.9 al
ESTADO 234 759 96.9
DE AGUA ENTUBADA
MUNICIPIO 3370 94.8 al
ESTADO 227 238 93.8

a/ Porcentaje tomado respecto al total de las viviendas particulares (3 552)
Alcantarillado.

En lo que respecta al servicio de drenaje y alcantarillado, este cuenta con un porcentaje de un 86% de
atención, con respecto al número de viviendas habitadas, por lo cual se pude mencionar que en
cuanto a este servicio el déficit del 14% es originado por la dispersión de la población. Cabe señalar
que la mayor parte de la red de alcantarillado fue construida con tubo de concreto que no cuenta con
junta hermética. Por lo que se deberá considerar la rehabilitación de estos sistemas, con materiales
seguros y duraderos. La mayoría de las descargas de la red de alcantarillado se hace directamente a
arroyos, canales, norias, presas, provocando serios daños a la ecología. No se cuenta con sistemas de
tratamiento de aguas residuales que son necesarios para lograr su reutilización y evitar la
contaminación.

CAPITULO IV -Página 7 Z
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

Electricidad.

Actualmente el Municipio cuenta con una cobertura de energía eléctrica del orden del 95.40%, las
áreas de oportunidad más recurrente en este servicio es el mantenimiento del sistema de alumbrado
público, de los aspectos mas importantes a atender no sólo para la dotación del servicio de energía
eléctrica, sino en general para todos los servicios públicos es el ordenamiento territorial, que tendría
impacto en acrecentar el costo-beneficio en las comunidades, para la ampliación de las redes.

VIVIENDAS PARTICULARES HABITADAS CON SERVICIO

(AL 17 DE OCTUBRE DE 2005)
DE ENERGIA ELECTRICA %
MUNICIPIO 3374 95.0 al
ESTADO 238 639 98.5

a/ Porcentaje tomado respecto al total de las viviendas particulares (3 552)
Pavimentación.

El material predominante en las vialidades es de concreto hidráulico que representa un 20%. Los otros
materiales con los que cuenta la pavimentación son principalmente de concreto asfalto y piedra bola
en empedrados. Se estima que el 80% de las calles se encuentran sin pavimentación. Cabe mencionar
que algunas de estas calles no cuentan con guarniciones y banquetas. Es decir que la cobertura de
urbanización en este rubro en el Municipio es de 30% en buen estado.

Servicios Urbanos.

Los inmuebles correspondientes a este subsistema existentes en el Municipio son: 3 cementerios;
ubicados en Palo Alto, La loma del Refugio y Sandovales, 1 comandancia de policía y 2 gasolineras; los
que proporcionan servicios para el buen funcionamiento y seguridad a la población y abastecimiento
de combustibles.

Limpia.

En la actualidad el servicio de limpia cuenta solamente con un camión recolector. La forma de
recolección es a través de tambos principalmente y algunos contenedores, el barrido es manual para
atender calles, plazas públicas, etc., donde la ciudadanía es responsable de la limpia de sus espacios.
La basura del Municipio es depositada en el Relleno Sanitario de San Nicolás, en el municipio de
Aguascalientes.

CAPITULO IV -Página 7 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

Parques y Jardines.

En lo que respecta a parques y jardines existen sobre todo en las principales comunidades, así como
algunas zonas de recreación y esparcimiento.

Panteones.

El Municipio cuenta con tres panteones ubicados en las localidades de Palo Alto, Sandovales y la Loma
del refugio.

Rastros.

En la actualidad el Municipio no cuenta con un rastro, y este servicio se cubre con el rastro ubicado en
el municipio de San Francisco de Los Romo.

Mercados.

Actualmente el Municipio no cuenta con un mercado municipal. La actividad comercial se da por
medio de tiendas de abarrotes y tianguis que se instalan principalmente en la cabecera municipal.

Comunicaciones.

En comunicaciones se cuenta con líneas telefónicas disponibles en la mayoría de las localidades del
Municipio, mediante caseta telefónica, y en la cabecera municipal con línea disponible en la mayoría
de las viviendas.

Recreación.

En el aspecto recreativo se cuenta con un Jardín Principal en la cabecera municipal con una superficie
de 2,703 m?, así como áreas verdes en otros puntos. También se cuenta con un Lienzo Charro en el
que se realizan actividades propias de la charrería o fiestas taurinas en temporada de feria y otras
celebraciones.

Deporte.

Para llevar acabo las actividades deportivas actualmente en la cabecera municipal existen 2 canchas
deportivas, una al lado oriente del Jardín principal en la cual se practica el básquet-bol y el voleibol, la
cual tiene una superficie de 523 m?, y una Unidad Deportiva al sur del poblado con una extensión de 8
has.

CAPITULO IV -Página / 4
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CINCO- EL TERRITORIO 2

En el resto de las localidades del Municipio se tienen otros espacios que no han sido documentados,
que permiten realizar actividades deportivas.

Administración Pública.

Existen oficinas de Gobierno Federal como la SAGARPA y oficinas de Gobierno Estatal como la
Procuraduría General y Justicia, Ministerio Publico, y juez mixto menor, y una plaza comunitaria. Las
oficinas del registro civil se encuentran tanto en la cabecera municipal como en la localidad de

Sandovales.

Fuente: PLAN MUNICIPAL DE DESARROLLO DE EL LLANO, AGUASCALIENTES.

CAPITULO IV -Página 7 D
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

V. IDENTIFICACIÓN, DESCRIPCIÓN Y EVALUACIÓN DE LOS IMPACTOS AMBIENTALES

v.1

Metodología

V.1.1 Metodología para evaluar los impactos ambientales

Para identificar y evaluar el impacto ambiental generado por el desarrollo del proyecto se utilizó
como base una matriz de doble entrada del tipo impacto-ponderación.

Los pasos de la metodología utilizada son los siguientes:

1.

7.

Identificación de las acciones susceptibles ó agentes causales de los impactos negativos al
medio ambiente.

Identificación de los Factores medioambientales susceptibles de recibir impactos.

Construcción de la Matriz Agente Causal- Recurso impactado

Identificación y descripción de los posibles impactos negativos

Matriz impacto-ponderación. Una vez identificadas las posibles alteraciones, se hace preciso
una previsión y valoración de las mismas. Esta operación es importante para clarificar aspectos
que la propia simplificación del método conlleva. Para llevar a cabo lo anterior se realizó la
valoración de los impactos a través de la construcción de una matriz impacto-ponderación,
para determinar la importancia del impacto, de acuerdo a parámetros y valores
posteriormente descritos.

Finalmente se generó la Matriz de Impacto-Recurso

Análisis de los impactos ambientales por componente ambiental

De acuerdo a la metodología descrita, ésta nos permite identificar, prevenir y comunicar los efectos
del proyecto en el medio, para posteriormente, obtener una valoración de los mismos y poder
determinar las medidas correctivas.

CAPITULO V-Página 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

V.2 Identificación de las acciones susceptibles ó agentes causales de los impactos negativos al

medio ambiente.

ACTIVIDADES IMPACTANTES

Para este punto y teniendo como objetivo el proponer medidas correctivas y preventivas, que
permitan minimizar los efectos negativos de las acciones desarrolladas en el proyecto, nos
centraremos exclusivamente en la identificación y evaluación de las actividades que ejercen un
impacto negativo al ecosistema, tomando en cuenta que las actividades evaluadas serán las
relacionadas con el Cambio de Uso el Suelo en Terrenos Forestales, construcción y operación.

ACTIVIDADES IMPACTANTES

ACTIVIDADES COMUNES EN PROYECTOS
HABITACIONALES CON CAMBIO DE USO DEL SUELO EN
TERRENOS FORESTALES

Presencia en el proyecto

Desmonte SI
Despalme SI
Nivelación y Compactación sI
Construcción de infraestructura SI
Operación del proyecto SI

CAPITULO V-Página 2
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

V.2.1 Identificación de los Factores medioambientales susceptibles de recibir impactos

Factores medioambientales susceptibles

Todos los factores o parámetros que constituyen el medio ambiente pueden verse afectados en
mayor o menor medida por las acciones humanas. Sin embargo, por las características de este
proyecto hemos de considerar los siguientes recursos o elementos del medio natural:

+ Suelo

+ Atmósfera

+ Agua

+ Vegetación

+ Fauna Silvestre
+ Paisaje

Construcción de la Matriz Agente Causal- Recurso impactado

ACTIVIDAD SUELO ATMOSFERA | AGUA VEGETACIÓN FAUNA | PAISAJE

Desmonte (5) (5) (5) (5)

Despalme

SD

Construcción de
infraestructura

S|89 99

S 9
Compactación y
Nivelación S ES)
S ES)

S|[0 98 (90

Operación del proyecto

Identificación y descripción de los posibles impactos negativos

Tomando como base la Matriz del punto anterior y la experiencia profesional de los técnicos
participantes, se identificaron los impactos negativos por recurso impactado identificando su agente
causal.

CAPITULO V-Página 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Identificación y descripción de los posibles impactos negativos:

IMPACTO AGENTE CAUSAL
1. SUELO

Perdida de fertilidad Despalme
Erosión y acarreo de

partículas hacia áreas Despalme

aledañas

DESCRIPCIÓN

Se retirara la capa fértil del suelo para la
colocación de la infraestructura necesaria para
la ubicación de las celdas solares solo en una
superficie de 1.71 has. Sin embargo, dicha capa
se utilizará para el programa de restauración de
las zonas que se adapten como áreas para
replantación o mejoramiento de áreas vecinas.

Modificación del
drenaje y perdida de
permeabilidad

Compactación y
nivelación

Se modificara la pendiente natural del terreno
por la nivelación y la compactación disminuirá la
permeabilidad del suelo.

2. AGUA

Modificación al factor
de infiltración de agua
al subsuelo

Despalme, Desmonte,
Construcción,
Compactación y
Nivelación

Disminuirá la infiltración debido a la perdida de
vegetación y suelo y al sellado por la
construcción de infraestructura.

Afectación a la
disponibilidad y calidad

3. VEGETACIÓN

Eliminación de la
vegetación.

Operación

Despalme

El proyecto involucra uso de agua, aunque esta
será traída al sitio del proyecto en cisternas por
lo que no se verá este alterado este recurso en
el área.

El uso del agua será solo para servicios de los
trabajadores en el agua y para limpieza; el agua
residual será tratada de forma tal que cumpla
con la normatividad requerida.

Con el despalme se afectara la vegetación en las
áreas donde se realizará el cambio de uso del
suelo con la pérdida total de la vegetación.

CAPITULO V-Páginad
MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Especies factibles de
rescatarse

4. ATMOSFERA

Emisión de gases y
partículas.

Despalme

Despalme, Desmonte y
Construcción

Se deberán extraer los ejemplares de especies
junto con otras especies de cactáceas serán
trasplantados.

Se denomina contaminación atmosférica a la
presencia en el aire de sustancias que alteran la
calidad del mismo, en este caso por la generada
por la maquinaria utilizada para las actividades.

El uso y movimiento de maquinaria, tierra y
materiales provocará las emisiones de gases y
partículas de polvo a la atmósfera.

Emisión de ruido

5. FAUNA SILVESTRE
Eliminación del hábitat
de la fauna silvestre
local.

Todas las actividades

Desmonte, Despalme y
Construcción y
Ocupación

Se dará por la operación de maquinaria en la
fase de preparación del sitio y construcción y
durante la operación por la presencia de
habitantes.

También afectan de forma negativa a la fauna
ya que hay especies que son ahuyentadas de sus
hábitats.

La eliminación de vegetación natural afecta
necesariamente a la fauna que la utiliza ya sea
como fuente de alimentación o refugio;
reduciendo su hábitat, obligándolos a migrar.

Ahuyentamiento de la
fauna

Deterioro de la calidad
del paisaje y Pérdida de
Naturalidad

Todas las actividades

Todas las actividades

El movimiento de maquinaria y equipo, así como
la presencia de trabajadores y habitantes
ahuyentará a las especies de fauna presentes en
el sitio.

6. PAISAJE

La eliminación de la vegetación y el desarrollo
de infraestructura afecta la naturalidad de los
ecosistemas, modificando drásticamente la
composición natural del paisaje.

CAPITULO V-PáginaD
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Matriz impacto-ponderación.

Una vez identificadas las posibles alteraciones, se hace preciso una previsión y valoración de las
mismas. Esta operación es importante para clarificar aspectos que la propia simplificación del método
conlleva. Para llevar a cabo lo anterior se realizó la valoración de los impactos a través de la
construcción de una matriz impacto-ponderación, para determinar la importancia del impacto, de
acuerdo a parámetros y valores posteriormente descritos.

Una vez identificadas las acciones o actividades generadas por el proyecto para la valoración de los
impactos se utilizó la siguiente tipología:

Valoración de los impactos:

1. Por su Magnitud (M) (grado de destrucción)

+ Notable: Aquel cuyo efecto se manifiesta como una modificación del medio ambiente, que produce
O pueda producir en el futuro repercusiones apreciables en los mismos.

+ Media: Aquellos cuyo efecto se manifiesta como una alteración del medio ambiente o de alguno de
sus factores, cuyas repercusiones en los mismos se consideran situadas entre los niveles Notable y
Mínimo.

+ Mínima: Aquel cuyo efecto expresa una destrucción mínima del factor considerado.

2. Por su Extensión (Ex) (área de influencia)

e Puntual: Cuando la acción impactante produce un efecto muy localizado (área de aprovechamiento)
nos encontramos ante un impacto puntual.

e Parcial: Aquel cuyo efecto supone una incidencia apreciable en la totalidad del predio donde se
ubica el aprovechamiento.

+ Regional: El efecto no admite una ubicación precisa y tiene una influencia generalizada, en áreas
adyacentes al predio, como pudiera ser la afectación de una cuenca hidrográfica.

3. Por el momento en que se manifiesta (Evidencia) (E)

e Inmediato —Corto plazo: Es inmediato cuando el plazo de manifestación del impacto aludido al
tiempo que transcurre entre la aparición de la acción y el comienzo del efecto sobre el factor del
medio considerado es mínimo (inferior a un año).

+ Mediano Plazo: Sí aparece en un período que va de 1 a 5 años

e Largo Plazo: Sí el efecto tarda en evidenciarse en más de cinco años

4. Por su Persistencia (temporalidad o duración) (PE)

Se refiere al tiempo que, supuestamente, permanecerá el efecto desde su aparición y a partir del cual
el factor afectado retornaría a las condiciones iníciales previas a la acción por medios naturales o
mediante la introducción de medidas correctoras.

CAPITULO v-Páginal
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

e Fugaz: Si la permanencia del efecto tiene lugar durante menos de un año.
e Temporal: Sí dura entre 1 y 10 años
+ Permanente: Si el efecto tiene una duración superior a los 10 años

5. Por su capacidad de recuperación (Recuperabilidad) (MC)

Se refiere a la posibilidad de reconstrucción, total o parcial, del factor afectado como consecuencia
del proyecto, es decir, la posibilidad de retornar las condiciones iníciales previas a la actuación, por
medio de medidas correctoras.

+ Recuperable: Si es totalmente recuperable de manera inmediata o a mediano plazo

+ Mitigable: Si es parcialmente recuperable

e Irrecuperable: Alteración imposible de reparar, tanto por la acción natural, como la humana.

6. Por su Reversibilidad (RV)

Se refiere a la posibilidad de reconstrucción del factor afectado por el proyecto, es decir, la posibilidad
de retornar a las condiciones iníciales previas a la acción, por medios naturales, una vez que se deja
actuar sobre el medio.

+ Reversible a corto plazo: Sí se auto recupera en un período de tiempo mínimo (inferior a un año).

+ Reversible a mediano plazo: Que se recupera en un lapso de tiempo que va de 1 a 5 años

e Irreversible: Sí el efecto es irreversible

7. Por su Sinergia (SI)

Aquel que se produce cuando el efecto conjunto de la presencia simultánea de varios agentes o
acciones supone una incidencia ambiental mayor que el efecto suma de las incidencias individuales
contempladas aisladamente.

e Simple: Aquel cuyo efecto se manifiesta sobre un solo componente ambiental o cuyo modo de
acción es individualizado, sin consecuencias en la inducción de nuevos efectos, ni en la de su
acumulación, ni en la de su sinergia.

e Sinergismo moderado: Cuando una acción actuando sobre un factor, tiene un sinergismo moderado
con otras acciones que actúan sobre el mismo factor.

+ Altamente sinérgico: Cuando una acción actuando sobre un factor, tiene un sinergismo alto con
otras acciones que actúan sobre el mismo factor.

8. Por su Acumulación (incremento progresivo) (AC)

Aquel efecto que al prolongarse en el tiempo la acción del agente inductor, incrementa
progresivamente su gravedad al carecer el medio de mecanismos de eliminación con efectividad
temporal similar a la del incremento de la acción causante del impacto.

e Simple: Cuando no produce efectos acumulativos

+ Acumulativo: Cuando el efecto es acumulativo

CAPITULO V-Página 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

9. Por su Efecto (EF)

Este atributo se refiere a la relación Causa-efecto o sea la forma de manifestación del efecto sobre un
factor, como consecuencia de una acción

e Indirecto (Secundario): Su manifestación no es consecuencia directa de la acción, sino que tiene
lugar a partir de un efecto primario.

+ Directo: Es aquel cuyo efecto tiene una incidencia inmediata en algún factor ambiental

10. Por su Periodicidad (PR)

+ Discontinuo: Aquel cuyo efecto se manifiesta a través de alteraciones regulares en su permanencia

+ Periódico: Aquel cuyo efecto se manifiesta con un modo de acción intermitente y continua en el
tiempo.

+ Continuo: Aquel cuyo efecto se manifiesta través de alteraciones regulares en su permanencia

Determinación de la importancia del impacto (DE ACUERDO CON LA FORMULA DE CONESA)

Fuente: Guía Metodológica para la evaluación de Impacto Ambiental, Conesa Fernández-Vítora, Vicen,
Mundi-Prensa Libros, S.A.

Atributo Tipo Valor

Magnitud (M) Mínima 1
Media
Notable
Extensión (Ex) Puntual
Parcial
Regiona
Evidencia (E) Inmediato
Mediano
Largo Plazo
Persistencia (PE) Fugaz
Tempora
Permanente
Recuperable
Recuperabilidad (MC) Mitigable
Irrecuperable
Corto plazo
Reversibilidad (RV) Mediano

Plazo Irreversible

PBNePR|sNePaNnNeArpRNSs paa

CAPITULO V- Páginal
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Sinergia (SI) Simple
Sinérgico

Muy Sinérgico
Simple
Acumulativo
Indirecto
Directo
Periodicidad (PR) Discontinuo
Periódico
Continuo

Acumulación (AC)

Efecto (EF)

BNejaerjaejane

Importancia del Impacto (1)= 3M+2EX+2MC+E+PE+RV+SI+AC+EF+PR

De acuerdo a nuestra escala de valores, la importancia adquiere valores de 14 a 68, por lo que hemos
clasificado el orden de importancia de acuerdo a los siguientes valores:

. Los impactos con valores menores a 18 son irrelevantes, o sea totalmente compatibles con el
proyecto.

. Los impactos con valores de entre 18 y 34, son considerados como moderados.

. De 35 a 51, los impactos son severos, y

. Son Críticos cuando su valor es mayor a 51.

Matriz impacto — ponderación (de importancia)

La ponderación es un proceso que permite detectar la importancia relativa de cada uno de los
impactos potenciales, en función de sus características.

Para la ponderación de la importancia y trascendencia de los impactos identificados y descritos en el
inciso anterior y de acuerdo a los parámetros descritos en la metodología, se conformó la matriz de
importancia:

MATRIZ DE
IMPORTANCIA

PONDERACIÓN

IMPACTO M

Erosión y arrastre de

MC

AC

SUMA

IMPORTANCIA

partículas y perdida de | 4 | 2 4 [4| 4 4|4|1]|4 1 46 SEVERO
fertilidad

Sellamiento del suelo 4|2 4 |4| 4 4|4/|1]|4 1 46 SEVERO
Afectación a la 4|2 4 |4| 4 4 4 1 4 1 46 SEVERO

CAPITULO v-Página9
MANIFESTACIÓN DE IMPACTO AMBIENTAL

disponibilidad y calidad

Eliminación de la
vegetación.

4

2

4

4

4

4

2

1

4 1

48

MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2
infiltración
Afectación a la 2l2la lalala lalalila 3 SEVERO

SEVERO

Emisión de
contaminantes a la 2|2 1 |1|1 1 1 1 1 2 18 MODERADO
atmósfera.
Emisión de ruido 2 1 1 1| 1 1 1 1 4 2 24 MODERADO

Disminución del hábitat

Deterioro de la calidad
del paisaje

de la fauna silvestre 2|2 4 |4| 4 4|2 1|4 1 38 SEVERO
local.
Ahuyenta la fauna

2|2 4 |4| 4 4 2 1 4 1 38 SEVERO

36

SEVERO

Pérdida de naturalidad

36

SEVERO

CAPITULO v-PáginalL 0
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

V.8 Matriz Impacto - Recurso, con valoración del impacto

Con los resultados de la ponderación se construye la matriz que relaciona los recursos e impactos,
para tener mayores elementos de juicio sobre las medidas de prevención y mitigación a tomarse.
Terminología abreviada:

> Impacto Irrelevante-compatible= COMP

> Impacto Moderado= MOD

> Impacto severo= SEV

> Impacto Crítico= CRIT

IMPACTO SUELO | AGUA | VEGETACIÓN AIRE | FAUNA | PAISAJE

Erosión y arrastre de partículas SEV

Sellamiento del suelo SEV

Afectación a la infiltración SEV

Afectación a la disponibilidad y SEV
calidad del agua

Eliminación de la vegetación. SEV

Emisión de contaminantes a la MOD
atmósfera.
Emisión de ruido MOD
Disminución del hábitat de la SEV
fauna silvestre local.
Ahuyenta la fauna SEV

Paisaje SEV

CAPITULO v-Página 1 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Descripción de los impactos durante la etapa de cambio de uso del suelo en terrenos forestales
(preparación del terreno)

Agua

Con la eliminación de la cubierta vegetal y la eliminación del suelo, en la superficie establecida (1.71
ha), se afecta el factor de infiltración de agua al subsuelo.

El potencial de infiltración de agua de un área arbolada depende de un gran número de factores tales
como: la cantidad y distribución de la precipitación, el tipo de suelo, las características del mantillo, el
tipo de vegetación y geomorfología del área, entre otros.

Esto indica que la estimación de captura de agua debe realizarse para áreas específicas y con
información muy fina sobre la mayor parte de las variables arriba señaladas.

Por otra parte la amplia superficie a afectarse es relevante en el ámbito de la microcuenca, por lo que
se considera que la disminución en cuanto a la cantidad del aprovisionamiento de agua es de mediana
importancia.

Por otro lado al interior del proyecto no se presentan causes o cuerpos de agua federales por lo que
no se afectaran estos recursos.

El agua que se necesite para la realización de las actividades de las etapas de preparación del sitio y
construcción será obtenida de sitios cercanos y trasportada en pipas.

Los requerimientos de agua cruda se calculan en el orden de 2000 m? por mes para desarrollar las
actividades de preparación del sitio.

En cuanto a la generación de aguas residuales de tipo doméstico, la cantidad esperada es el es de 20
m? al mes, los cuales serán dispuestas en sanitarios portátiles que serán rentados a empresas
especializadas.

Durante la etapa de preparación del terreno se requerirá de agua solo para humedecer el suelo y
evitar la emisión de polvos, se buscará la utilización de para agua proveniente de alguna planta de
tratamiento.

Los principales parámetros que pueden modificarse son los sólidos disueltos y en suspensión, los
nutrientes (debido al movimiento de tierra), y es posible que se tenga contaminación por el vertido
accidental de grasas e hidrocarburos (por vertidos accidentales en las zonas de almacenamiento y
maquinaria pesada).

No se prevé impacto a la calidad del agua subterránea.

CAPITULO v-PáginalL 2
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Atmósfera

El principal impacto negativo registrado durante las etapas de preparación será las actividades de
despalme y desmonte.

El impacto negativo a la atmósfera será ocasionado fundamentalmente por los polvos fugitivos, estos
como producto del movimiento del suelo y circulación de la maquinaria y vehículos por el sitio.

Las emisiones contaminantes a la atmósfera, provenientes de la combustión de vehículos y
maquinaria, no se considera alta, debido a lo reducido de la circulación que se tendrá en la zona.

Los impactos esperados sobre la atmósfera son:

*Emisiones de partículas por movimientos de tierra;
*Emisiones de contaminantes por operación de maquinaria pesada; y
*Ruido por operación de maquinaria pesada.

En general, la maquinaria relacionada, no operará de manera constante, sino será de forma paulatina
conforme el avance del proyecto y se desplazará dentro del área de trabajo lo que le dará un carácter
móvil y difuso a las emisiones.

El ruido, la presencia de personal, los movimientos de maquinaria y equipos, y en general el conjunto
de las actividades, tanto del proyecto como las que se practican en los alrededores por las actividades
agrícolas y pecuarias, constituyen elementos perturbadores que limitan e impiden la presencia de
fauna mayor que pudiera verse impactada por las emisiones sonoras.

De hecho, la fauna es escasa en el predio del proyecto, por lo que el impacto por ruido y continua
presencia humana en la zona.

El impacto sobre el suelo será generalizado, y debido a la gran superficie a afectar se considera un
impacto adverso, directo y sinérgico.

Será durante las etapas de preparación del sitio y construcción, cuando se ocasionará el impacto al
suelo. Este consistirá en la eliminación parcial de la capa de suelo y con ella de las características

CAPITULO v-PáginalL 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

edáficas. Las superficie en la que se verá afectado el recurso suelo en total son las 110.96 has, pero
solo 51.07 necesitan cambio de uso de suelo, de las cuales solo 1.71 has se verán afectadas por el
sellamiento del suelo.

La afectación se dará a partir de las actividades de preparación del terreno desde el desmonte y sobre
todo con el despalme, al retirar la capa fértil del suelo de forma permanente para posteriormente ser
nivelada y compactada, perdiendo así el total de sus características naturales; por otra parte por las
características propias del proyecto es poco factible establecer medidas de mitigación en este recurso
en particular, sino más bien de tipo preventivo enfocadas al manejo adecuado de los residuos.

La vegetación reportada, según los muestreos realizados, se encuentra en proceso de deterioro
considerable y se aprecia claramente que ha sido sometida a procesos de perturbación, dado que es
ésta una región en la que se han realizado y se siguen desarrollando actividades de ganadería
extensiva con ganado equino, bovino y caprino, así como por actividades de extracción de otros
recursos como suelo.

Pérdida de la cobertura vegetal: El área donde se realizará el proyecto presenta una vegetación de
tipo secundaria con elementos de PN/VSa con elementos de cultivos anteriores de Eucalipto.

El proyecto contempla la extracción total de la vegetación presente en las áreas sujetas a cambio de
uso del suelo por lo anterior se considera que el impacto a la vegetación será de carácter permanente
e irreversible y de gran magnitud de acuerdo a lo siguiente:

La superficie sujeta a cambio de uso del suelo será: 51.07 ha y en el Capítulo IV se proporciono la
estimación de las especies su volumen y el número de ejemplares que se verá afectado.

De La captura de carbono, la generación de oxígeno y la modulación o regulación climática:

La vegetación en general captura y almacenan carbono y por otro lado liberan oxigeno, como
resultado de los procesos fotosintéticos, de respiración y de degradación de materia seca. El saldo es
una captura neta positiva cuyo monto depende del manejo que se le dé a la cobertura vegetal, así
como de la edad, distribución de tamaños, estructura y composición de ésta.

Este servicio ambiental que proveen bosques o selvas como secuestradores de carbono (sumideros),
permite equilibrar la concentración de este elemento, misma que se ve incrementada debido a las
emisiones producto de la actividad humana.

CAPITULO V-Página 1 4.
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Para calcular la captura de carbono es necesario conocer el período en cual el bosque alcanzará su
madurez. Los índices de captura de carbono varían de acuerdo al tipo de árboles, suelos, topografía y
prácticas de manejo en el bosque. La acumulación de carbono en los bosques, llega eventualmente a
un punto de saturación, a partir del cual la captura de carbono resulta imposible. El punto de
saturación se presenta cuando los árboles alcanzan su madurez y desarrollo completo. Las prácticas
para captura de carbono deben continuar, aún después de haber llegado al punto de saturación para
impedir la emisión de carbono nuevamente a la atmósfera.

Si bien el contenido de carbono y la capacidad de fijar CO2 por unidad de superficie en las tierras
áridas son bajos, pueden de cualquier manera hacer una contribución a la captura global de carbono y
al mismo tiempo prevenir o disminuir la tasa de desertificación. (Informes sobre recursos mundiales
de suelos Captura de Carbono en los Suelos para un Mejor Manejo de La Tierra, Organización de las
Naciones Unidas para La Agricultura y la Alimentación, Roma, 2002).

Tomando en cuenta lo anterior y siendo que se afectaran 110.96 ha EN TOTAL, aun que la cobertura
vegetal asociada al área de cambio de uso del suelo es escasa y en su mayor parte de tipo arbustiva o
crasa que no forma tejido secundario, se puede estimar que la afectación será medianamente
significativa en cuanto al almacenamiento CO2

El cambio de uso del suelo del área específica de estudio generara la emigración de la posible fauna
silvestre que pudiera existir hacia sitios aledaños, esto genera cambio de hábitat y las especies
tienden a adaptarse a otros lugares, generando nuevas alternativas del medio.

Con la eliminación de la vegetación natural y el suelo, se perderán diversos recursos necesarios para
el desarrollo de la fauna silvestre, ya sea como alimentación o refugio, debido a esto algunos animales
que consumen recursos se verán limitados y tendrán que migrar a áreas vecinas.

El ruido generado por la presencia de gente el tránsito vehicular es uno de los factores que mayores
impactos ecológicos causan a la fauna, ya que produce varios efectos como el desplazamiento,
reducción de áreas de actividad y un bajo éxito reproductivo, lo que está asociado a pérdida del oído,
aumento de las hormonas del estrés, comportamientos alterados e interferencias en la comunicación
durante la época reproductiva, entre otros (Forman y Alexander, 1998).

Sin embargo el periodo de presencia de ruido es corto y durante la etapa de operación será nulo.

CAPITULO v-PáginalL 5
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Paisajisticos y de interés humano

El desarrollo del proyecto afectará al paisaje actual al modificar la estructura del paisaje natural, ya
que habrá eliminación de la vegetación e instalación de fotoceldas.

Otros impactos
. Alteraciones al Clima: Se modificara el microclima en el área de influencia de forma
permanente durante las diferentes etapas del proyecto.

. Residuos: solo los derivados de la alimentación de los trabajadores y estos serán dispuestos en
recipientes adecuados para su posterior confinamiento de acuerdo a la normatividad.

Impactos residuales

Un impacto residual es aquel efecto que permanece en el ambiente después de aplicar las medidas de
mitigación. Es un hecho que muchos impactos carecen de medidas de mitigación, otros pueden ser
ampliamente mitigados o reducidos (SEMARNAT, 2002).

En el caso del presente Proyecto y debido a la superficie involucrada, y con base en los impactos
ambientales identificados y con la aplicación de las medidas de mitigación y prevención propuestas
por el Promovente y por el personal técnico que participó en la elaboración del MIA, se prevé que se
presenten los siguientes impactos residuales.

Por lo anterior se considera la ocurrencia de los siguientes Impactos Residuales:

+ Por la pérdida de cobertura vegetal se esperan modificaciones al microclima del área propia
del proyecto.

CAPITULO v-PáginalL 6
MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

VI. MEDIDAS PREVENTIVAS Y DE MITIGACIÓN DE LOS IMPACTOS AMBIENTALES

El presente capítulo propone las medidas de mitigación que se consideran más apropiadas para

atender los impactos a través de distintas modal

idades de actuación, esto es mitigación, control,

restauración y restitución. Cuando el tipo de impacto lo permite se valora la eficacia de la medida

planteada pues es posible hacer esto en todos los

casos, debido a que existen impactos ambientales

cuya valoración depende de un conjunto de criterios cualitativos.

Las medidas, en algunos casos como el de

os impactos a la atmósfera, podrán aplicarse

simultáneamente a la generación del impacto, mientras que en otros como el suelo, la topografía y el
paisaje, la aplicación de las medidas de mitigación deberá aguardar algún tiempo e incluso esperar

hasta la conclusión de la vida útil del proyecto.

De acuerdo con el análisis, donde se observan
medida a los factores del medio ambiente.

los impactos ambientales que afectan en mayor

Con base a la identificación de los impactos y su análisis de cada interacción de las diferentes

actividades con cada uno de los elementos del am

biente, y tomando como referencia cada actividad

del proyecto mencionadas en el estudio, se determinan las siguientes medidas de prevención y
mitigación de los impactos generados por esta obra:

El desarrollo de cualquier proyecto, ya sea a escala regional y/o local involucra una serie de acciones
en las cuales pueden resultar afectados de manera positiva o negativa los diversos componentes

físicos y biológicos del ecosistema.

Es prioritario considerar las posibles modificacione

s que se generarán en el proceso de desarrollo del

proyecto, disminuyendo al máximo sus efectos desde el planteamiento y diseño del proyecto hasta
su futura operación, con adecuadas y eficientes medidas preventivas y de mitigación de impactos a

los ambientes natural y social.

CAPITULO VI- Página 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR

ALTEN 5- TERRITORIO 2

Denominación del impacto
ambiental, características.

Elemento causal

Medidas de mitigación y/o
compensación

E

tapa de preparación y construcció:

Contaminación por emisiones
atmosféricas

1) Partículas de polvo (P)
2) Gases (G)

3) Ruido *

(P) Derivadas de las áreas
expuestas y el arrastre por el
viento.

(G) Emitidas por los equipos de
combustión interna; vehículos y
maquinaria.
* Emitido por el
maquinara.

equipo y

1) En las áreas expuestas en
caso de ser necesario se regaran
con agua, para evitar la
dispersión de polvos.

2) Los vehículos estarán en
condiciones óptimas de
operación, efectuando el
mantenimiento necesario para
tal fin.

3) Los vehículos y maquinaria
contaran con mofle y
silenciador

4) No se dejaran área expuestas
de manera innecesaria.

Características especificas y efectividad de las medidas propuestas:
Las medidas propuestas disminuyen de forma significativa los efectos atmosféricos derivados de la
contaminación por estas emisiones, manteniendo los niveles de emisión, en los valores establecidos
en la normatividad para vehículos y fuentes fijas.

CAPITULO VI- PáginaZ
MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Denominación del impacto
ambiental, características.

Elemento causal

Medidas de mitigación y/o
compensación

Etapa de preparación y construcción

Alteración de la hidrología

Por el cambio de cubierta
natural del terreno.

Derivadas de las actividades de
desmonte y despalme que
eliminan la vegetación
existente.

Se cuidara de no obstruir el
drenaje natural en esta etapa.

Características especificas y efectividad de las medidas propuestas:

Las medidas propuestas disminuyen los efectos provocados por el proyecto, permitiendo el flujo
natural del agua y la infiltración, especialmente cuando existen precipitaciones. Al no afectar
cursos naturales de agua se garantiza que no se alterara de manera significativa el régimen

hidráulico.

CAPITULO VI- Página
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Denominación del impacto
ambiental, características.

Elemento causal

Medidas de mitigación
y/o compensación

Etapa de preparación y construcción

Degradación de suelo.

Derivado de las actividades
de desmonte y despalme que
eliminan la vegetación
existente y remueven la
cubierta edáfica.

Por la intemperización.
Erosión

Se evitara en estos sitios que
el suelo sea arrastrado, con
la consecuente pérdida del
mismo.

Se realizaran actividades
para mejorar sus
condiciones, al mezclarlo con
material orgánico.

Se evitara dejar superficies
expuestas de forma
innecesaria.

Se dejará un amplia zona al
Este de la zona sujeta a
CUSTF donde se conservará
el suelo vegetal y serán
trasplantadas las especies de
cactáceas

Características especificas y efectividad de las medidas propuestas:

Las medidas propuestas dism

crítico es la recuperación de

inuyen los efectos provocados por el proyecto, el aspecto
as zonas alteradas, utilizando el suelo recuperado. El suelo

presente no es apto para la agricultura, lo que limita aun más su potencial.

CAPITULO VI- Página4
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Denominación del impacto
ambiental, características.

Elemento causal

Medidas de mitigación y/o
compensación

Etapa de preparación y construcción

Alteración de la cubierta
vegetal

Derivado de las actividades
de desmonte y despalme que
eliminan la vegetación
existente.

La superficie afectada será la
estrictamente necesaria.

Se tendrán 2 polígonos en la
zona del predio, con la
finalidad de recibir las
especies que sean extraídas.

Los elementos de la familia
de las  Cactáceas, serán
recuperados y trasplantados
en la zona prevista para tal
caso.

Se tendrá un polígono en el
Predio La Florida para llevar a
cabo acciones de
reforestación

Características especificas y efectividad de las medidas propuestas:
El impacto sobre este factor no se puede evitar, se minimizan las áreas de afectación y se efectúan las
actividades de almacenado de material orgánico para las posteriores actividades de restauración. Las
especies de difícil regeneración como las cactáceas serán rescatadas y trasladas al sitio previsto.

CAPITULO VI- PáginaD
MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Denominación del impacto
ambiental, características.

Elemento causal

Medidas de mitigación y/o

compensación

Et.

apa de preparación y construcción

Alteración del Hábitat y de la
vida silvestre.

1) Hábitat
2) Mamíferos
3) Aves

5) Reptiles

Derivadas de las
actividades de desmonte y
despalme, que eliminan la
vegetación existente.

Afectadas directamente
por vehículos y
trabajadores

Se

superficie requerida, solo se

utilizara la estrictamente
necesaria.
Durante las actividades de

preparación se ahuyentara a

la

traslade a zonas colindantes,

eje:
tra

permita que los organizamos

está minimizando la

auna presente, para que se

un modelo de
secuencial, que

cutando
bajo

se muevan por sus propios
medios.

Se capacitara a los
trabajadores para que no
lastimen, hieran o maten a la
fauna.

Se identificaran áreas
susceptibles de reforestar

para generar nuevos espacios
vitales, y se mantendrá en la

ma

con vegetación natural.

Se

organismos presentes que así

lo
col

naturales.

nera de lo posible áreas
trasladaran (rescate) a los

ameriten, hacia áreas
indantes con condiciones

Características especificas y efectividad de las medidas propuestas:

Las medidas propuestas disminuyen los efectos provocados por el proyecto, no obstante es
evidente que se perderá el hábitat. En las 110.96 ha consideradas, modificaran su uso natural,

y por lo tanto el impacto será en toda la superficie.

CAPITULO VI- Páginab
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

CONTINUACIÓN DE LAS MEDIDAS DE MITIGACIÓN Y COMPENSACIÓN :

Que no se provocara el deterioro de la calidad del agua o la disminución en su
captación,

FORMULACION DE ESCENARIOS
RESULTADOS DEL ESCENARIO I

Al aplicar la ecuación E'=CP, se tiene que:
P=481.1imm

E'=0.51x554.80=245.3mm

Area de estudio=510,776.10 m2
Volumen escurrido=125,293.38 m3
Volumen infiltrado=120,441.00 m3
Volumen total=245,734.38 m3

RESULTADOS DEL ESCENARIO II
Por lo tanto se tiene que:

P=481.1imm
E'=0.86x554.80=413.7mm

Area de estudio=510,776.10 m2
Volumen escurrido=211,308.07 m3
Volumen infiltrado=34,426.31 m3
Volumen total=245,734.38 m3

Aquí podemos ver una diferencia de infiltración entre los escenarios 1 y 2 de
86,014.69 m3

ESCENARIO III. CON LA INSTALACIÓN DEL PROYECTO Y CON MEDIDAS DE MITIGACIÓN Y
COMPENSACIÓN PROPUESTAS.

MEDIDAS DE MITIGACIÓN PROPUESTAS

Como medida de mitigación se propone que el área sellada se reduzca a un 3.36%
correspondiente a el área donde se sujetaran los paneles los paneles solares y a la
superficie que ocupara las casetas de control y almacén. Además de aplicar el
contorneo para tener una mejor retención de los escurrimiento pluviales.
P=481.1imm

CAPITULO VI- Página
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

E'=0.59x554.80=327.3mm

Area de estudio=510,776.10 m2
Volumen escurrido=167,177.0 m3
Volumen infiltrado=78,557.38 m3
Volumen total=245,734.38 m3

Recuperación = 44,131.07 m3
CONCLUSIONES

En la siguiente tabla se pueden apreciar las comparaciones entre los tres
escenarios. Sin embargo la atención se pondrá en los escenarios 2 y 3, que es
donde podremos observar la cantidad de agua que se ésta infiltrando con las
medidas de mitigación. La cantidad de infiltración en el escenario 2 es de
34,426.31 m3 que es, en el que se considera una superficie sellada de un 90%,
dejándose de infiltrar 86,014.69 m3, comparando esta infiltración con su estado
natural. Al aplicar las medidas de mitigación se están recuperando 44,131.07 m3.
Cabe señalar que en la parte superior del predio la infiltración solo será en la
primera capa ya que en el estrato subyacente se encuentra la riolita.

+ Que no se provocara la erosión de los suelos.

RESULTADOS DEL ESCENARIO I

Utilizando la ecuación universal de estimación de pérdida de suelo y considerando todos los
factores presentes en el área de estudio, encontramos que en el área sujeta a CUSTF se
tiene una pérdida de suelo de 0.038 ton/ha/año.

Factores escenario 1

R K LS c A
(MJ/Ha*mm/h) | (ton/ha.MJ*ha/mm*h) (ton/ha/año)

Tabla no.5 — Resultados escenario no. 1

Teniendo un estimado de pérdida de suelo de 0.038 ton/ha/año. Obtenemos
como resultado una erosión hídrica en la zona sujeta a cambio de uso de suelo de
1.992 ton/año.

CAPITULO VI- Página
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

RESULTADOS DEL ESCENARIO II

Aplicando la ecuación de perdida se suelo se obtienen los siguientes resultados.
Factores escenario 2

R K Ls A
(MJ/Ha*mm/h) (ton/ha.MJ*ha/mm*h) (ton/ha/año)

0.195

134.79 0.0171 0.1875

Tabla no.6 — Resultados escenario no. 2

El resultado equivaldría a una cantidad de 1.00 ton/año obtenido al multiplicar la
superficie que quedara en su estado natural por la pérdida de suelo por año.

ESCENARIO III. CON EL DESARROLLO DEL PROYECTO CON MEDIDAS DE
MITIGACIÓN O COMPENSACIÓN

MEDIDAS DE MITIGACIÓN PROPUESTAS

Se planteara que solo se sellaran 1.7181has correspondiendo al área que ocupa la
instalación de los seguidores, caseta de control y almacén, además de acentuar el
contorneo ya que por el tipo de topografía esta es una excelente medida de
mitigación.

RESULTADOS DEL ESCENARIO III
Aplicando la ecuación de perdida se suelo se tienen los siguientes resultados de la erosión
aplicando reforestación.

Factores escenario 3

R K Ls Cc A
(MJ/Ha*mm/h) (ton/ha.MJ*ha/mm*h) (ton/ha/año)
134.79 0.0171 0.1875 0.45 . .

Tabla no.8 — Resultados escenario 3

Lo cual equivale a una cantidad de 0.097 ton/año.

Programa de rescate y reubicación de flora factible de llevarse a cabo, además del
uso de material vegetativo (opuntias):

De acuerdo a las características descritas anteriormente, NO existe ninguna especie en la
zona del proyecto bajo estatus de acuerdo a la NOM-059-SEMARNAT-2010, por lo que en el
presente proyecto se consideraran aquellas especies que independientemente de que no

CAPITULO VI- Página9
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

se encuentran dentro de la NOM-059, y que puedan ser factibles de rescatarse y replantarse
se les dará el tratamiento especial que se requiera para su rescate.

Se realizarán acciones de rescate de especies vegetales previo al desmonte y otra con la
protección de espacios dentro del área de la obra pero que su desmonte no es indispensable.

Se entiende por rescate de especies vegetales, el conocer las características de hábitat y
Capacidad de adaptación de las mismas, para su aprovechamiento y preservación dentro o
fuera de los terrenos que serán afectados por la corrección del trazo carretero. Estas
actividades de manejo implican el rescate de las especies antes mencionadas que por motivo
de la obra a realizar se verán afectadas durante las diferentes etapas de construcción.

Se recuperarán las plantas y partes de éstas, de las áreas que se vayan a desmontar, que
sean susceptibles de trasplante y propagación vegetativa como son: cactáceas (5 especies
las cuales son: Opuntia robusta, Opuntia jaliscana, Opuntia streptacantha, Opuntia rastrera,
y Mammillaria uncinata. Esta recuperación deberá realizarse previo al desmonte y una vez
realizado éste se deberán rescatar todos aquellos organismos o sus partes que por alguna
razón no hayan sido recuperados antes de esta acción. El material recuperado y rescatado
deberá plantarse preferentemente en lugares propuestos para la replantación y reforestación
en las 2 zonas dentro del predio total y de forma inmediata, como pueden ser: (por ejemplo,
raquetas de nopal a 20 cm. de retirado de los límites de la zona y a una distancia de 50 cm.
entre uno y otro, a todo lo largo del polígono propuesto; o bien, almacenarse en espacios
establecidos para ello con los cuidados requeridos de protección y riego para posteriormente,
conforme avanza la obra, replantarlos en las áreas propuestas.

Se están proponiendo 2 polígonos en la zona del predio total que presentan una superficie de
2.61 has, además del polígono que se presenta en el predio de la Florida con una superficie
de 10.26 has, donde se llevaran a cabo acciones de reforestación con especies nativas de la
zona.

Las actividades de verificación y rescate de la vegetación presente a lo largo del área del
proyecto serán constantes durante la etapa de preparación del sitio y construcción.

Programa de Rescate de Flora:

OBJETIVOS Y ALCANCES.

. Detectar y rescatar el mayor número posible de especies de flora silvestre, en el sitio
sometido a Custf.

. Evitar la afectación de la vegetación en las áreas de influencia y de las zonas de
protección del proyecto.

. Utilizar material vegetativo de las Opuntias (nopales), para ser utilizados en las zonas

de replantación.

CAPITULO VI- Página 1 0)
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

ACCIONES PARA EL RESCATE DE ESPECIES DE FLORA

Capacitación

Capacitar al personal que participe en las brigadas de rescate sobre las técnicas que
emplearán para el rescate de individuos, así como el seguimiento que se dará durante la
ejecución del proyecto.

Metodología

Antes de iniciar los trabajos, el personal capacitado y entrenado, detectará si existen
especies de flora que podrían ser afectados por los trabajos de construcción. En primera
instancias se tratará de conservar las áreas que no se requieran afectar y rescatar las
especies de flora de la manera siguiente:

Técnicas de rescate.

El rescate para las especies de cactáceas se realizará de acuerdo a lo siguiente:

8 En el caso de elementos de las especies, se realizará una extracción completa del
ejemplar, excavando para no dañar la raíz, posteriormente se dejará secar la mayor parte
de la raíz (con el fin de evitar micosis o pudrimiento).

Ó Estas especies no presenta una distribución (ubicación) particular o definida, ya que
durante el muestreo se encontraron prácticamente a todo lo largo del predio.

Para la elección de los sitios donde se reubiquen este tipo de especímenes, se tomarán en
cuenta diferentes aspectos, de manera que las condiciones de sustrato y cobertura de
protección a la luz directa del sol sean similares a las del sitio en donde fueron encontrados.

Material vegetativo a emplearse y ejemplares de Mammillaria uncinata a extraerse y
trasplantarse

(Mammillaria uncinata) 6331 EJEMPLAR
(Opuntia rastrera) 2176 USAR (RAQUETAS)
(Opuntia robusta 1187 USAR (RAQUETAS)
(Opuntia jaliscana) 1385 USAR (RAQUETAS)
(Opuntia streptacantha) 1187 USAR (RAQUETAS)

CAPITULO VI- Página 1 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

PROGRAMA DE REFORESTACIÓN
PROGRAMA DE ÁREAS VERDES Y FORESTACIÓN

El proyecto consiste en un desarrollo de una PARQUE SOLAR la actividad de reforestación se
realizará en las superficie destinada en el Predio La Florida, como mitigación y restauración.

Investigación, experimentales y demostrativas
Conductivas o moderadoras de ruido
Control de sombra

Tipos de reforestación

inca darafe

Diseño y número de árboles:

Con el fin de generar mayor diversidad de las especies implementadas en esta zona el
proyecto deberá de contar con mínimo con 3 especies arbóreas diferentes.

Todos los árboles llevarán un tutor resistente, de 2,00 m. de alto y 2,0 pulgadas de
diámetro. Se amarrará el árbol al tutor con cinta plástica o amarras del tipo totora, sin
producir estrangulamiento al árbol. El tutor deberá ser enterrado a un mínimo de 30 cm de

profundidad.

Para este proyecto se realizarán actividades de plantación de árboles en el área propuesta en
el Predio La Florida en una superficie de 12.26 has, para los cuales se estima serán plantados
1,500 árboles aproximadamente a todo lo largo del polígono, junto con plantas de las
Opuntias (nopales), que sean extraídas de la zona sometida a CUSTF, de acuerdo a la
siguiente metodología:

CAPITULO VI- Página 1 2
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Objetivos:

1. Contribuir a la reducción de la concentración de Partículas Suspendidas Totales (PST)
en la atmósfera, en del proyecto y sus alrededores.

2. Incrementar las áreas verdes y la cubierta arbórea, a fin de mejorar la calidad del aire,
captura de COZ, la recarga de los mantos acuíferos y reducir los problemas de erosión

3. Aumentar la abundancia y diversidad de la fauna y flora del área de influencia,
mejorando el medio ambiente.

4. Fomentar una conciencia ambiental entre los habitantes de la zona

5. Sumarse a los esfuerzos mundiales para revertir el calentamiento global

ACCIONES IMPORTANTES QUE SE APLICARAN Y CONSIDERARAN PARA EL ÉXITO DE LAS
ACTIVIDADES DE REFORESTACIÓN

La selección de especies para llevar a cabo las actividades de reforestación en esta zona
debe cumplir algunos requisitos y condiciones que permitan el éxito de las plantaciones, así
como:

. Recuperación del paisaje
. Mejoramiento de las condiciones ambientales
. Características estéticas y escénicas.

Para conseguir el éxito en las actividades de reforestación, las especies seleccionadas
deberán ser de naturaleza tal que una vez que sean plantadas se adapten a las condiciones
de clima y suelo, es decir que serán plántulas de las cuales se registre ya existencia y
sobrevivencia.

Por lo tanto, cada una de las áreas del proyecto que se reforestarán será previamente
analizada para determinar el tipo de planta que se sembrara considerando las siguientes
variables:

. Objetivo

. Clima

. Topografía

. Tipo de suelo

. Tipo de infraestructura o sitio donde será colocado

MATERIALES Y EQUIPO A UTILIZAR
PLANTACIÓN

10) Plantas
10) Camioneta pic-up

CAPITULO VI- Página 1 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Palas
Picos
Carretillas
Guantes

¡ANTENIMIENTO
Almacén de agua móvil
Camioneta
Fertilizante
En caso de enfermedades o ataque de plagas (agroquímicos)
Agua tratada

ASaSQaz aux QaQnoa

RECURSOS HUMANOS
10) Diseñador

10) Supervisor Responsable.
10) Ayudantes.

ESPECIES PROPUESTAS A UTILIZAR:

NOMBRE Vea
amp e
Prosopis laevigata |  MEZQUITE RLORIDA
Acacia farnesiana HUIZACHE 500 ORIDA.
Exsentariia VARADUZ 500 A
Opuntaso | NOPAL | yEcEmINo | AORIOA.

CAPITULO VI- Página 1 4.
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

PROCEDIMIENTOS Y TÉCNICAS

. Reforestación: a partir de planta de vivero.

Plantación

Aspectos a tomar en cuenta para la ubicación de la plantación:

1. Período de reforestación: El periodo recomendable es con el inicio de la temporada
pluvial, con la finalidad de aprovechar la temporada húmeda con la finalidad de lograr el
mayor éxito de sobrevivencia.

2. Accesibilidad a mantenimiento y riego.

3. Seleccionar especies adecuadas al clima y tipo de suelo.

De acuerdo con las características del sitio, la escasa precipitación y las especies
seleccionadas se considera lo siguiente:

MÉTODO PARA EL DESARROLLO DEL PROYECTO

1. Preparación del Terreno:

Cuando se va a efectuar una plantación generalmente se considera: la especie, lugar donde
se plantará, necesidades de la planta, densidad de plantación, etc., pero casi siempre se
ignora la preparación del terreno donde se pondrán las plántulas.

La preparación del terreno puede realizarse manualmente y en otras situaciones lo más
conveniente es hacerlo de forma mecanizada; para ello, se debe tener en mente que se trata
de minimizar costos, lograr la estabilización de los suelos, cuando éste sea el problema y
lograr el éxito de la plantación. Un aspecto de relevante importancia, que también debe ser
tomado en cuenta, es la época de preparación del terreno, la cual se recomienda realizar
previo a la plantación, de preferencia entre noviembre y abril, es decir, en la época de
estiaje.

La técnica que más se ha empleado es la cepa común, usándose en algunos casos
indiscriminadamente, lo que ha ocasionado que a veces no se obtenga el éxito esperado; lo
anterior tal vez se debe al desconocimiento de cuál es la técnica idónea para cada condición
y por facilidad se recurre a esa técnica por ser sencilla y económica.

2. Selección y Preparación de la Planta en el Vivero:

La selección de la planta debe ser rigurosa, ya que la calidad de la misma influirá en la
prosperidad de la futura plantación, por ello las plántulas deberán tener de 1 a 1.5 m de
altura con tallo endurecido o lignificado, sin deformaciones ni daños, recto, con un sistema
radical bien desarrollado y capaz de superar el estrés natural de la plantación y la
subsecuente estación de sequía.

CAPITULO VI- Página 1 5
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Por otro lado uno o dos días antes de la plantación, debe aplicarse un fuerte riego a las
plantas con la finalidad de que la humedad pueda ser utilizada por las plántulas en caso de
que no llueva inmediatamente después de la plantación, así mismo se persigue que el
cepellón tenga buena consistencia y no se desmorone con el manipuleo a que está sujeto al
transportarse y plantarse.

3. Transporte de la Planta:
Algunas consideraciones a tomar en cuenta para ser un transporte adecuado son los
siguientes:

1. La planta debe trasladarse en horas frescas del día para evitar que se deshidraten o
marchiten.
2. Los vehículos deben desplazarse a bajas velocidades para evitar que la planta se maltrate
o se deseque.
3. Los vehículos deben de preferencia, protegerse con una lona para que la planta no se
estrese por la acción del solo del viento.

4, Se debe evitar apretar demasiado los envases al acomodarlos para no dañar la planta.

4. Distribución de las plantas:

La distribución de las plantas en el sitio de plantación debe hacerse tal como se trajo del
vivero, dejándose a un lado de la cepa, procurando seguir cierto orden.

5. Poda de la raíz, rasgado y quitado de los envases:

Para hacer la poda de la raíz se corta el envase con todo y cepellón a uno o dos centímetros
de la base, de manera que las raíces de la parte final sean podadas y se eliminen posibles
enrrollamientos de las mismas. Con esta acción se logra desechar defectos del sistema
radical y se ayuda a que las raíces se fijen más rápidamente en el suelo, al crear las
condiciones para que se generen nuevos puntos de crecimiento.

6. Plantado:

Antes de poner la planta en una cepa, es conveniente que en el fondo se pongan unos 8
centímetros de tierra de manera que quede asentada en el suelo blando. La planta debe
quedar ubicada en el centro de la cepa y en posición vertical, después se procede a vaciar la
tierra; una vez que esté llena la cepa, deberá apisonarse fuertemente alrededor de la planta
para que tenga buen contacto con el suelo y se eviten que queden espacios de aire.

Los envases deberán recogerse, debiendo evitar que queden tirados, ya que el proceso de
degradación es lento. Finalmente, es aconsejable hacer un cajete alrededor de la planta para
que exista buena captación de agua, sobre todo en lugares de escasa precipitación,
independientemente del método de preparación del terreno empleado.

CAPITULO VI- Página 1 6
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Método de Plantación:
Sistema de cepa común.

1. Consiste en hacer una cepa de 40x40x40 centímetros, depositando a un lado de la
cepa, la tierra de los primeros 20 centímetros (es la tierra más fértil) y en el otro lado, de los
20 centímetros más profundos (pues es tierra menos fértil).

2. La primera acción, ya en el momento de plantar, es quitar el envase sin dañar la raíz,
con la advertencia de retirar el plástico de la plantación, pues la bolsa no es biodegradable y
puede convertirse en combustible dentro de una posible conflagración forestal, que podría en
alto riesgo a la propia reforestación.

3. Una vez quitada la bolsa, se procede a plantar el árbol, colocándolo correctamente en
la cepa para rellenar y apisonar la tierra de alrededor.

Fuente: Manual de reforestación (CONAFOR).

MANTENIMIENTO

Con la finalidad de lograr viabilidad en el desarrollo de los árboles se deberá de establecer un
programa de mantenimiento y tomar medidas de precaución para evitar la afectación de los
mismos.

Se deberá estar atento a las condiciones atmosféricas y, en tiempo de secas, extremar las
precauciones, eliminando hierbas secas.

La reforestación requerirá de limpias periódicas y en algunos casos de acolchado con hierba
muerta o con piedras alrededor de la planta para conservar la humedad y evitar forrajes
indeseables. Es fundamental analizar de manera previa, la fertilidad de los suelos para en
caso de ser necesario, suministrar a la plantación los fertilizantes requeridos y adecuados; de
contar con sistema o alternativas de riego, se recomienda aplicarlos en época de secas.

Una vez plantados necesitan de ciertos cuidados para ayudarles a crecer sanos y resistentes
a las plagas y enfermedades. Algunas recomendaciones son:

1. En época de sequía, regar el árbol periódicamente (depende la especie). La hora ideal
para el riego es en la tarde, Con ello se evita la evaporación y el riesgo de quemaduras en
las plantas por la acción del agua y el sol, además la capacidad de absorción es mayor
debido a que el suelo se está enfriando.

CAPITULO VI- Página l 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

2. Si llueve no es necesario, pues el exceso de agua también es un riesgo ya que podría
pudrirse.

3. Es recomendable mantener una capa de hojas, ramas y pequeñas piedras alrededor
del tallo.

4. En ocasiones es necesario renovar la vara que sirve de apoyo del nuevo arbolito.

5 Quita las hierbas que pueden limitar el crecimiento de la planta.

6 Cercar la plantación para evitar el posible daño por apisonamiento.

7. Restringir la entrada de animales que disfrutan de los árboles como alimento.

8 En caso de presencia de plagas y/o enfermedades avisar a especialista para dar
tratamiento

9. Es recomendable fertilizar con abono orgánico anualmente previo a la temporada de
lluvias.

10. Consolidar continuamente las estructuras de captación de agua (cajetes)

CAPITULO VI- Página 1 8
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

UBICACIÓN DE LAS ÁREAS PARA EL TRASPLANTE Y REFORESTACIÓN:

Se están proponiendo 2 polígonos en la zona del predio total que presentan una superficie de
2.61 has, además del polígono que se presenta en el predio de la Florida con una superficie
de 10.26 has, donde se llevaran a cabo acciones de reforestación con especies nativas de la

zona.

ALTEN 5 -TERRITORIO 2 escala 1:3,290 Ny
ÁREAS PARA REFORESTACIÓN Y TRASPLANTE — Darum weses zin $
801600 802400 803200
3

SIMBOLOGIA

PROYECTO |

CAPITULO VI- Página 1 9
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

ALTEN 5 -TERRITORIO 2 escala 1:8,430
: ÁREAS PARA REFORESTACIÓN Y TRASPLANTE — Darum woses zion.
Ed 800800 801600 802400 803200. 804000 804800

802400

0 05 1 2 Kilometers
yH—2>7%%%2
AU ÁREAS PARA REFORES Y TRASPLANTE
ROYEGID E AREA1 [PU LaFlorida
AREAZ

CAPITULO VI- PáginaZ 0
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

COORDENADAS (WGS84 ZONA 13Q) DE LAS ZONAS DE TRASPLANTE Y DE LA ZONA DE
REFORESTACIÓN:

POLIGONO 1
PUNTO Xx Y

1 801825 2426112

2 801845 2425803

3 801885 2425805

4 801876 2426004

5 801993 2426014

POLÍGONO 2

PUNTO X Y

1 802251 2426000

2 802508 2426056

3 802508 2425995

4 802251 2425995

POLÍGONO LA FLORIDA.

CUADRO DE CONSTRUCCION

DISTANCIA

e
>
Q
o)

COORDENADAS
Y

E

CAPITULO VI- PáginaZ 1

803,718.0717
424,415,8461 803.683 2146

po] 2,424,260.5469

[ass

KM 2,424,395.8209
KN
EN
KN
|]

10 803,549.1585

803,340.9295

803,330.4472

2,424,208.1205
31 [2,424,296.8581
y

SUPERFICIE POLIGONO 2 = 102,688.636 m2

31 [2,423,939.0437 803,340.9119

L m
[>] 0
3

31
11

2,424,260.5469 803,718.0717

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

VII. PRONÓSTICOS AMBIENTALES Y EN SU CASO, EVALUACIÓN DE ALTERNATIVAS

El área donde se localiza el proyecto, se sitúa en un área donde históricamente se han desarrollado
diversas actividades sobre todo de tipo agrícolas y pecuarias de subsistencia; de acuerdo con
estrategias de los planes de desarrollo se considera como actividades compatibles con el territorio
municipal.

El predio en particular donde se ubicará proyecto, actualmente presenta diversos impactos derivados
de la constante presencia humana derivada de actividades de ganadería extensiva y de la agricultura
de temporal y de cultivos de Eucalipto.

Lo anterior ha traído como consecuencia de la eliminación de la vegetación natural en la mayor parte
del predio, y la conformación de un pasaje modificado por la presencia antropogénica.

Po lo anterior se considera que el proyecto es compatible con el uso del suelo de la zona, además el
proyecto a todo lo largo de su desarrollo propone medidas de mitigación, control y compensación de
impactos lo que minimiza en gran parte el impacto general al medio. Es importante mencionar los
alcances y beneficios que tiene el proyecto en la producción de energía limpia.

CAPITULO VII-Página 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

ESCENARIO
“DESARROLLO SIN EL PROYECTO”

De no realizarse el proyecto, y de continuar con las actividades productivas que se venían dando —
agricultura de temporal y ganadería extensiva-, ocurriría lo siguiente:

Medio Físico Natural: Existirían modificaciones aparentes, en el medio físico, seguramente por las
actividades de ganadería extensiva y de la agricultura, continuaría el deterioro de la zona, y
aumentarían los procesos erosivos del suelo; continuaría el transporte de sólidos por el agua que
escurre afectando los bordos que se encuentran en la zona con un importante suministro de azolve;
no se modificarían las características geológicas o topográficas y no se esperaría una modificación en
las características naturales del paisaje.

Medio Biótico: Con la degradación y el aprovechamiento de la vegetación, se modificaría la estructura
de la vegetación, y se pudiera afectar la condición de la estructura de la comunidad actual; esto
traería una afectación en la disponibilidad de hábitat y producción de alimento para la fauna lo que
como consecuencia traería una disminución en las poblaciones de fauna o su migración.

Medio socioeconómico: Se contrae la productividad económica en la región debido a que no se
contará con recursos económicos, las posibilidades de beneficio para la gente de la región, serán
escasas y poco competitivas, aumentará la pobreza que no solo afectaría en un ámbito municipal o
regional sino estatal, aumentaría la emigración en la región y el estado.

Escenario energético de no producirse energía solar:

. Continuaría la producción de energía de forma tradicional consistente en la quema de
combustibles fósiles lo que contribuiría en el ámbito global al cambio climático;

. Se continuaría con la emisión de bióxido de carbono (CO2), metano (CH4) y óxido nitroso
(N20), a la atmosfera

. Seguiría contribuyendo a la afectación de las reservas de hidrocarburos en el país
. Se contribuiría a no lograr el abasto requerido de energía en la región y el país lo que traería
como consecuencias un desabasto a todos los sectores y por ende posibles problemas económicos y

sociales.

. Se dificultará el cumplimiento de los Acuerdos Internacionales que México a signado con
relación a la disminución de emisiones que contribuyen al Cambio Climatico

CAPITULO VII-Página 2
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

ESCENARIO CON PROYECTO

De llevarse a cabo las medidas recomendadas se podría esperar que en el mediano pudiera mitigar los
principales efectos negativos derivados de los impactos que el proyecto ejercerá sean los siguientes:

Medio Físico: Si bien habría afectaciones al medio físico, estas estarían previstas y mediante medidas
se podrían mitigar y disminuir en cuanto a su intensidad, las afectaciones al suelo y agua serían
mínimas y mediante las medidas establecidas serían controlables sin poner en riesgo su estructura
natural; con el manejo adecuado de los residuos se evitara la contaminación de suelo agua; y en
general se conservaría prácticamente sin modificación el desarrollo natural de los procesos naturales.

Medio Biótico: Con las medidas previstas se podría compensar la afectación a los recursos bióticos ya
que se establecen actividades de extracción y replantación de las cactáceas y del material vegetativo
de las Opuntias extraídas de la zona del CUSTF, además se prevee una reforestación de las especies de
mayor importancia que hay en la zona en la etapa de compensación, siendo que actualmente el sitio
es utilizado para actividades agrícolas, por otra parte no se afectaría sustancialmente las poblaciones
de fauna debido a los manejos previstos y a que la zona ya había sido afectada anteriormente por las
actividades pecuarias y agrícolas.

Medio socioeconómico: Con la inversión económica directa y la producción de empleos derivados del
desarrollo del proyecto, se generarían condiciones tendientes al mejoramiento económico de la
región estado y el municipio y en general del país; se incentivaría la economía al ocupar mano de
obra, servicios y materiales además se diversificaría la inversión en la zona; con lo anterior se
aportaría apoyo para evitar problemas sociales como la migración y malestar social.

Escenario energético de no producirse energía solar:
. Se desarrollaría el Parque de Producción de energía eléctrica a partir de la energía solar más
grande de Latinoamérica

. Se contribuiría a la disminución de emisión de bióxido de carbono (CO2), metano (CH4) y óxido
nitroso (N20), a la atmosfera

. Se contribuiría a la conservación de las reservas de hidrocarburos en el país
. Se contribuiría lograr el abasto requerido de energía en la región y el país lo que traería como
consecuencias un desarrollo constante en todos los sectores y por ende mejorías económicas y

sociales.

. Contribuiría al Cumplimiento de los Acuerdos Internacionales que México a signado con
relación a la disminución de emisiones que contribuyen al Cambio Climático.

CAPITULO VII-Página 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

. Contribuirá a la disminución de costos de consumo de energía eléctrica con energía solar
fotovoltaica con costos de producción menores a los precios internacionales, lo que contribuirá a una
mayor productividad en todos los sectores productivos.

IMPACTO

SIN
PROYECTO

CON
PROYECTO

1. SUELO

Erosión y arrastre
de partículas

Continuara el proceso de erosión
derivado de las áreas carentes de
vegetación.

Igualmente continuará
afectaciones a la vegetación por
perdida del suelo así como al ciclo
hidrológico por disminución de la
infiltración y en general a todos
los demás recursos bióticos.

Con el desarrollo de estas actividades, se eliminara
del sitio totalmente el escaso suelo vegetal perderá
completamente su funcionalidad, como es la
fertilidad y la posibilidad de desarrollo de flora y
fauna, además de modificar el ciclo hidrológico, ya
que se alteran las funciones de absorción del suelo y
por lo tanto la recarga se ve afectada, igualmente el
drenaje superficial del agua se ve afectado ya que
aumenta la velocidad y disminuye la calidad al
acarrear más sólidos. Se conservara parte del suelo
en algunas partes del terreno ya que solo una parte
donde van sembrados los paneles habrá sellamiento
de suelo.

Perdida de la

Disminuirá de forma paulatina la

Se perderá totalmente la capacidad productiva; la

fertilidad del suelo | pérdida de fertilidad por la | cual se podrá mejorar durante la etapa de abandono
degradación del suelo. con las actividades de restauración
Contaminación del | NO habría contaminación del | Mediante las medidas que se han propuesto no se
suelo suelo. prevé afectación al suelo por contaminantes.
2. AGUA
No habría afectación por | Mediante las medidas que se han propuesto no se

Contaminación de
agua superficial

contaminación del agua.

prevé afectación al agua.

Azolve de cauces y
cuerpos de agua.

Continua la degradación del los
cuerpos de agua por depósitos de
azolve derivados del proceso
continuo de erosión.

Las medidas de control de sólidos y el manejo del
suelo evitará en gran medida el acarreo de sólidos
por el agua.

El diseño adecuado en zonas con pendiente evitaran
el riesgo de acarreo de azolves.

3. VEGETACIÓN

Eliminación de la
vegetación.

No se prevé una afectación
directa en un corto periodo pero
pudiera afectarse por acciones de
tala clandestina y sobre todo por
la continuación de la ganadería y

Habrá pérdida de la cobertura vegetal, pero el
proyecto prevee sellar y despalmar solo 1.7 has,
ademas de que se prevee dejar el suelo vegetal con
cobertura de gramíneas y plantas herbáceas y
arbustivas de tamaño pequeño.

CAPITULO VII-Página4:
MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

el proceso erosivo.

4. ATMOSFERA

Emisión de
partículas
suspendidas

La afectación continuara porque
existen amplias zonas de suelo sin
cobertura de vegetación, por lo
que en tiempos de fuerte viento
se producen tolvaneras

Las emisiones se concentraran solo durante las
etapas de preparación y construcción, durante la
operación del proyecto serán mínimas. Además
mediante la implementación de las medidas de
mitigación y prevención propuestas se espera que se
atenúan en gran parte.

Emisión de
contaminantes a la
atmósfera.

No habría afectación en este
sentido

Se intensificará su efecto durante las actividades de
preparación y construcción siendo un impacto
continuo durante los horarios de trabajo. En la etapa
de operación serán mínimas.

Emisión de ruido

Cambio de
patrones de
temperatura
Emisión de
partículas
suspendidas
Emisión de
contaminantes a la
atmósfera.

No habría afectación en este
sentido

Se intensificará su efecto durante las actividades de
preparación y construcción siendo un impacto
continuo durante los horarios de trabajo. En la etapa
de operación serán mínimas

5. FAUNA
SILVESTRE

Disminución del
hábitat de la
fauna silvestre
local.

Presión sobre

No se afectará directamente este
recurso, sin embargo por el
posible deterioro del sitio pudiera
en un futuro disminuir la calidad
del hábitat y por lo tanto la
abundancia y diversidad de
especies. Además de la posibilidad

La pérdida de hábitat derivada del desarrollo del
proyecto, afectara en un corto periodo a las
poblaciones de fauna presentes en el sitio, teniendo
éstas que migrar y sufrir competencia con las
poblaciones aledañas. El desarrollo del proyecto.

El desarrollo del proyecto ahuyentara a la fauna
nativa del área por las diversas actividades

especies , . :
cinegéticas de caza furtiva en la zona por constructivas, aunque como se determino al haber
ración a gente de la región. una continua presencia humana en la zona, la mayor

: parte de la fauna esta dada por aves, que tienen la
especies de " : .
; . capacidad de desplazarse hacia los predios de la
importancia

zona

6. PAISAJE Si bien el predio presenta un alto El proyecto no afecta de manera directa el Valor

Deterioro de la
Calidad del paisaje

grado de pérdida de su
naturalidad, no se prevería en el
corto plazo una modificación al
respecto esperándose continuar
con el paulatino deterioro del
sitio.

estético del sitio en cuestión, sin embargo es
importante recordar que en la actualidad existe una
gran parte del predio afectada por las actividades
pecuarias y agrícolas.

CAPITULO VII-Página 5
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

VII.2 Programa de Vigilancia Ambiental

Para la implementación del plan se tomará como punto de partida la autorización en materia de
impacto ambiental respectiva, se conformará un área de medio ambiente, que será responsable de la
integración de los lineamientos, y que dará seguimiento a los programas derivados. En este contexto
se establecerán las políticas internas en materia de medio ambiente aplicable al desarrollo del
proyecto.

El Plan de Monitoreo Ambiental ha sido preparado con el fin de prevenir, controlar o reducir al
mínimo los impactos ambientales negativos que pudieran generarse durante el desarrollo de las
distintas actividades del Proyecto. El mismo ha sido subdividido en función de las distintas etapas.

En general se recomienda el seguimiento de las condiciones ambientales en los sitios donde se
desarrollarán actividades, supervisando el grado de avance de las distintas tareas de mitigación
propuestas en el Plan de Manejo Ambiental de este trabajo y cualquier otra información de interés
desde el punto de vista ambiental que surgiera durante la ejecución del proyecto.

Las tareas de prevención y mitigación de impactos ambientales que han sido presentadas y deberán
ser auditadas periódicamente, con el fin de determinar la correcta implementación de las mismas así
como determinar “no conformidades” que deban ser corregidas posteriormente.

Debe destacarse que en el caso de determinarse valores de los parámetros indicadores establecidos,
en cualquiera de las muestras obtenidas, por encima de los límites adoptados en cada caso, se deberá
intensificar el muestreo con el fin de determinar el real grado de afectación del recurso.

OBJETIVOS GENERALES DEL PLAN DE VIGILANCIA AMBIENTAL

El Plan de Vigilancia Ambiental tiene por objeto controlar y garantizar el cumplimiento de las medidas
de protección y corrección así como el seguimiento de los recursos ambientales. La Empresa se
compromete a proteger el medio ambiente, la salud y la seguridad de todos sus empleados y
habitantes del área de influencia del Proyecto. Con la finalidad de alcanzar las metas de protección
ambiental se dará cumplimiento de los requisitos legales vigentes y las normas para el medio
ambiente, la salud y la seguridad con el propósito de:

+ Salvaguardar la salud de los empleados, a través de la promoción de un lugar de trabajo libre de
accidentes, la reducción al mínimo de la exposición a substancias peligrosas y la dotación de sistemas

de atención preventiva para la salud.

+ Promover métodos seguros de manejo, utilización y eliminación de productos mediante la

CAPITULO VII-Página 6
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

adquisición y comunicación de información y la educación a los que estén relacionados con el
proyecto.

+ Reducir al mínimo el impacto de las operaciones en el medio ambiente, a través de la promoción de
la protección del medio ambiente y la prevención de la contaminación.

OBJETIVOS ESPECÍFICOS DEL PLAN DE VIGILANCIA AMBIENTAL

+ Controlar y garantizar el cumplimiento de las medidas de mitigación, protección y prevención
proyectadas como parte del presente trabajo.

+ Realizar un seguimiento periódico de los distintos factores ambientales con el fin de establecer la
afectación de los mismos en etapas tempranas que permitan la implementación de medidas
correctivas no consideradas o modificaciones de las ya establecidas.

e Facilitar a las autoridades pertinentes información respecto de la evaluación del grado de
cumplimiento.

SISTEMA DE VIGILANCIA AMBIENTAL
La Empresa cumple estas responsabilidades de acuerdo a:

+ El mantenimiento de la organización de manejo ambiental dentro de la empresa.

+ La revisión y aprobación de los temas ambientales y de las iniciativas de la empresa, a través de la
distribución de los recursos.

+ La revisión de la política y planes ambientales.

+ La planificación y manejo del Plan de Vigilancia Ambiental del proyecto.

LINEAMIENTOS GENERALES DEL PLAN DE VIGILANCIA AMBIENTAL

El Plan de Vigilancia Ambiental se implementará desde el inicio de las actividades (establecimiento de
campamentos base, movilización de equipos y presencia de personal), continuando con el desarrollo
de las diferentes etapas definidas, de acuerdo a un cronograma establecido con este propósito, hasta
la conclusión del proyecto.

La Empresa deberá observar e informar todas las actividades durante la fase de extracción de mineral
del proyecto en relación a los siguientes aspectos:

1. Medidas de control de la erosión.
2. Medidas de protección a la flora y fauna.

CAPITULO VII-Página 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

. Prácticas de manejo de residuos sólidos y sanitarios.

. Manejo de materiales peligrosos y prácticas de disposición.

. Protección de la calidad del aire.

. Medidas de prevención, contención y control de derrames.

. Prácticas de construcción.

. Hallazgo accidental de recursos culturales y restos humanos.
. Campamentos de trabajo y abandono o cierre.

10. Relaciones Comunitarias

00D

+ Vigilar el cumplimiento de los requisitos técnicos correspondientes, así como las especificaciones
establecidas en la legislación ambiental vigente.

+ Si fuere necesario se harán recomendaciones respecto al ajuste del sistema de manejo para
asegurar que el proceso de protección ambiental avance fácil y eficientemente durante las fases
de ejecución y operación del proyecto.

MONITOREO PARA INDICADORES DE EFICIENCIA
Con el propósito de mantener una revisión continua de los aspectos del Programa de Vigilancia
Ambiental, se ha establecido como herramienta, la inspección de rutina por parte de la supervisión

ambiental del proyecto.

El monitoreo, promueve la realización de recomendaciones para las mejoras del Programa y la
colaboración.

La evaluación e indicadores ambientales, se dará una calificación de 1 punto a cada uno de los
aspectos evaluados, considerando los valores:

a) Satisfactorio

b) Deficiente

c) No satisfactorio
El porcentaje de cumplimiento del monitoreo, se medirá de acuerdo con la siguiente fórmula:
M.A.= ( (a+ b/2 +c/4 / N) x 100)
Donde:

M.A. =Monitoreo Ambiental

N = Numero de elementos evaluados

CAPITULO VII-Página O
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Una vez obtenida el valor del indicador se considera la siguiente escala para la implementación del
porcentaje de cumplimiento:
Excelente 100 %
Muy Bueno 90%
Bueno 80%
Regular 70%
Deficiente 60 %
Malo 40%
Pésimo 20%
Inexistente 0%

Se deberá de contar con una lista de monitoreo con la finalidad de evaluar cada una de las acciones
identificadas a desarrollar dentro del Programa.

LISTA DE MONITOREO

No. S] Y NO
(a) (b) (c)
PROGRAMA DE VIGILANCIA AMBIENTAL
ACTIVIDADES

CAPITULO vil-Página 9
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

VII.3 Conclusiones

De acuerdo a la integración de la información relativa a las actividades, así como lo referente a las
características físicas, biológicas y socioeconómicas al presente proyecto, y aplicando la metodología
que se consideró más apropiada para la identificación y evaluación de impactos ambientales, se
concluye que los impactos negativos no son lo significativamente importantes como para impedir o
modificar las características generales del proyecto, de acuerdo con lo siguiente:

*El proyecto se realizara en un área con potencial solar que puede ser aprovechado, utilizando la
tecnología existente, y garantizándose la protección al ambiente y la calidad de vida de los
pobladores del área. Para tal fin, se considera la mitigación de los impactos ambientales
identificados, así como las medidas de monitoreo y control de los mismos.

eLos beneficios derivados del proyecto, serán directos con la generación de empleos y
infraestructura, así como la derrama económica local inherente, además de generar empleos
indirectos derivados de la adquisición de servicios e insumos, además del pago de impuestos.
Además de la producción de energía limpia.

e Los riesgos ambientales derivados del uso de maquinaria y equipo serán minimizados y controlados
evitándose así comprometer el recurso natural.

* El uso del suelo es acorde a la planeación Estatal y Municipal debido a que el área del proyecto se
localiza en el municipio de El Llano, donde históricamente una gran parte de esta zona se ha tenido
un uso agrícola.

*El área donde se localiza el proyecto no representa un área de importancia, o está dentro de un área
natural protegida.

* Los elementos de riesgo que pudieran están bien caracterizados y son de tipo técnico.
«Tendrá un impacto socioeconómico de importancia regional y en la oferta de puestos de trabajo.
eTendrá un gran impacto en el Medio Ambiente ya que se prevé la generación de energía limpia

contribuyendo en gran medida a unos de los retos y objetivos del actual gobierno estatal en cuanto
a ser un Estado Verde.

Al evaluar la información contenida en el presente estudio, podemos concluir que los impactos
negativos en el caso de desarrollarse el proyecto serían mínimos y localizados, por lo que no tendrán
un efecto fuera del área del proyecto y la mayor parte de estos serán posibles de revertir en el corto

CAPITULO VII-Página 1 0)
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

tiempo; por otra parte los impactos positivos sobretodo desde el punto de vista socioeconómico ya
que se reactivará la actividad económica y ambiental que es base importante del desarrollo
municipal, además ofrecerá una gran cantidad fuentes de empleo; por lo anterior concluimos que la
realización del presente proyecto es factible.

CAPITULO VII-Página 1 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

VIII. IDENTIFICACIÓN DE LOS INSTRUMENTOS METODOLÓGICOS Y
ELEMENTOS TÉCNICOS QUE SUSTENTAN LA INFORMACIÓN SEÑALADA EN
LAS FRACCIONES ANTERIORES

Los Instrumentos utilizados para la elaboración del presente estudio de impacto
ambiental, fueron los ya descritos en los capítulos previos; además se tomo como basé la
siguiente información:

. Síntesis Geográfica del Estado de Aguascalientes del INEGI

. Síntesis Geográfica del Municipio del Llano, Ags.

. Cartografía y publicaciones del INEGI,

. Mapa Digital de México V5.0 de INEGI (Internet)

. Sistema de Consulta de Cuencas Hidrográficas de México INE (Internet)

. Sistema de Áreas Naturales Protegidas

. Análisis de Regiones prioritarias para su conservación (CONABIO, 2000),

. Normas Oficiales Mexicanas y Leyes relacionadas a la gestión Ambiental Y

Protección y Manejo de los Recursos Naturales
. Listados de vegetación y fauna silvestre,

. Planes de Gobierno Federal, Estatal y Municipal.

Instrumentos utilizados para la elaboración del presente estudio de impacto ambiental,
fueron los ya descritos en los capítulos previos; además se tomó como basé la siguiente
información:

Los Instrumentos utilizados para la elaboración del presente estudio de impacto
ambiental, fueron los ya descritos en los capítulos previos; además se tomó como basé
la siguiente información:

Síntesis Geográfica del Estado de Aguascalientes del INEGI

Cartografía digital y publicaciones del INEGI

Mapa Digital de México V5.0 de INEGI (Internet)

Sistema de Consulta de Cuencas Hidrográficas de México INE (Internet)
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

. Análisis de Regiones prioritarias para su conservación (CONABIO, 2000),

. Normas Oficiales Mexicanas y Leyes relacionadas a la gestión Ambiental Y
Protección y Manejo de los Recursos Naturales

. Listados de vegetación y fauna silvestre, y bibliografía diversa

. Planes de Gobierno Federal, Estatal y Municipal

. Software para manejo de Imágenes ERDAS

. Software para manejo de información geográfica, , ARCGIS Y ARCVIEW

FLORA:
. Método para el inventario forestal

Fuente: Vásquez A.,R. 1986. Inventario de vegetación. En: J.G. Medina T. y L.A.
Natividad B. (comp.). Metodología de planeación integral de los recursos naturales.
Serie Recursos Naturales No.3. Universidad Autónoma Agraria Antonio Narro.
Buenavista, Saltillo, Coah. México. p: 85 — 100.

. Método de transectos y parcelas para obtención de
parámetros ecológicos de la Población de Flora

Fuente: Mostacedo Bonifacio y Fredericksen Todd S. 2000. Manual de Métodos Básicos
de Muestreo y Análisis en Ecología Vegetal.

. Método para la estimación de volúmenes:

Fuentes:

Jiménez Pérez, Apuntes del Curso “Evaluación de Recursos Forestales” del Programa de
Maestría en Ciencias Forestales que ofrece la Universidad Autónoma de Nuevo León).
Romahn, C., H. Ramírez y Treviño J. 1994, Dendrometría. Universidad Autónoma
Chapingo. 354 pp.

FAUNA:
. Método conocido como Evaluación Ecológica Rápida

Fuente: Riera Seijas Alfredo Evaluación Ecológica Rápida (EER) aplicada a comunidades
de Vertebrados: una herramienta para el Ecoturismo. Editorial Académica Espanola.192
pp.2012; y Jiménez Romero Germán; PROPUESTA METODOLÓGICA EN EL DISEÑO Y
EVALUACIÓN DE UN CORREDOR BIOLÓGICO EN LA RESERVA FORESTAL GOLFO
DULCE, COSTA RICA. Tesis sometida a consideración de la Escuela de Posgrado como
requisito parcial para optar al grado de Magister Scientiae. Turrialba, Costa Rica,
diciembre de 2000.
ESTUDIO TÉCNICO JUSTIFICATIVO PARA
CAMBIO DE USO DEL SUELO-CUSTF
ALTEN 5- TERRITORIO 2

BIBLIOGRAFÍA:

AOU (American Ornithologists' Union). 1998. Check-list of North American Birds 7th ed.
American Ornithologists' Union..Washington, D.C. 829 pp.

AOU (American Ornithologists' Union). 2000. Forty-second supplement to the American
Ornithologists' Union Check-list of North American Birds. Auk 117:847-858.

AOU (American Ornithologists* Union). 2002. Forty-third supplement to the American
Ornithologists' Union Check-list of North American Birds. Auk 119:897-906.

Ayala, G. V. M. y J. C. García. 1983. Estudio preliminar de la ornitofauna del estado de
Aguascalientes, México. Tesis. Centro Básico. Universidad Autónoma de Aguascalientes.
149 pp.

Buckland, S. T., S. J. Marsden 8 Rhys E. Green. Estimating bird abundance: making
methods work. Bird Conservation International No. 18. Pp:91-108.

Ceballos, G. y G. Oliva. 2005. Los mamíferos silvestres de México. FCE-CONABIO. México.
1986 pp.

De la Riva, H. G. 1993a. Ornitofauna. Centro Básico. Universidad Autónoma de
Aguascalientes. Investigación y Ciencia. 10:36-43.

De la Riva, H. G. 1993b. La ornitofauna de la zona semiárida del estado de Aguascalientes.
Reporte de investigación. Depto. de Biología. Universidad Autónoma de Aguascalientes. 40

pp.

De la Riva y Franco. 2006. La biodiversidad de la avifauna asociada a los cuerpos de agua
en el estado de Aguascalientes. Reporte de investigación. Departamento de Biología 7 pp.
De la Riva, G y V. Franco. 2009. Aves. En Biodiversidad de Aguascalientes, Estudio de
Estado. CONABIO, UAA, IMAE. México. Pp: 148-151.

Escalante, P., A.G. Navarro S. y A.T. Peterson. 1993. A geographic, historical, and
ecological analysis of avian diversity in Mexico. Pp. 281-307 en: (T.P. Ramamoorthy, R.
Bye, A. Lot, y J. Fa, eds.) The biological diversity of Mexico: origins and distribution.
Oxford Univ. Press, New York.

Gómez De Silva, H. 1996. The conservation importance of semiendemic species.
Conservation Biology 10:674-675.

BIBLIOGRAFÍA -Página
ESTUDIO TÉCNICO JUSTIFICATIVO PARA
CAMBIO DE USO DEL SUELO-CUSTF
ALTEN 5- TERRITORIO 2

González García, F. 8. H. Gómez de Silva. 2003. Especies endémicas: riqueza, patrones de
distribución y retos para su conservación. Pp. 150-194. En: H. Gómez de Silva y A.
Oliveras de Ita (Eds.). Conservación de Aves. Experiencias en México. National Fish and
Wildlife Foundation y CONABIO.

Franco, R. E. V., G. De la Riva, J. Vázquez y G. E. Quintero. 1999. La Avifauna en el Área
Natural Protegida "Sierra Fría", Aguascalientes. México. XV Congreso Nacional de Zoología.
Tepic, Nay. 71 pág.

Hall, E. R. 1981. The Mammals of North America. John Wiley Vol. 1: XV+600+1-90, VOL
11:VI+601=1181+1-90.

Howell, S.N.G. 8 S. Webb. 1995. A guide to the birds of Mexico and Northern Central
America. Oxford University Press. New York. 851 p.

IMAE, 2009. Catalogo de especies en riesgo y prioritarias del estado de Aguascalientes.
Instituto del Medio Ambiente del Estado de Aguascalientes. México. Versión digital en
disco compacto.

Johnson, R., R. Glinski, S. Matteson. 2000. Zone-tailed Hawk. Pp. 1-19 in A. Poole, F. Gill,
eds. The Birds of North America, No. 529. Washington, D.C.: Academy of Natural
Sciences, Philadelphia, PA, and American Ornithologists Union.

Leopold, A.S. 1990. Fauna silvestre de México. Editorial Pax. México, D.F. 608 p.

Lozano-Román, L. F. 2008. Guía de Aves de la presa El Cedazo, Cuidad de Aguascalientes,
México. IMAE/CONABIO. 100 pp.

Navarro, A.G. Y H. Benítez D. 1993. Patrones de riqueza y endemismo de las aves.
Ciencias No. Esp. 7:45-54.

NPWRC, 2006. Migration of birds. Routes of migration. Northern Prairie Wildlife Research
Center. U. S. Geological Service. Consultado en linea octubre 14, 2010.

http: //www.npwrc.usgs.gov/resource/birds/migratio/routes.htm
Palomera-García, C., Santana, E., Contreras-Martínez, S. y Amparán, R. 2007. JALISCO. En

Ortiz-Pulido, R., Navarro-Sigúenza, A., Gómez de Silva, H., Rojas-Soto, O. y Peterson, T.A.
(Eds.), Avifaunas Estatales de México. CIPAMEX. Pachuca, Hidalgo, México. Pp. 1- 48.

BIBLIOGRAFÍA -PáginaZ
ESTUDIO TÉCNICO JUSTIFICATIVO PARA
CAMBIO DE USO DEL SUELO-CUSTF
ALTEN 5- TERRITORIO 2

Pérez, M. S., A. Bayona y M. Pérez. 1996. Aves de Aguascalientes. Ed. CIEMA, A. C.
México. 137 pp.

Peterson, R.T. 8 E.L., Chalif. 1989. Aves de México. Traducido por Mario Ramos y Maria
Isabel Castillo. Diana, México, D.F. 473 p.

Pettingill, O. S. Jr. 1969. Ornithology in Laboratory and Field. 4th ed. Burgess,
Minneapolis, Minnesota. 524 p.

Quintero, D. G. E. y J. Vázquez. 1999. Las aves del Río Gil, Calvillo, Aguascalientes,
México. XV Congreso Nacional de Zoología. Tepic, Nay. p. 67.

Ralph, C. John; Sauer, John R.; Droege, Sam, technical editors. 1995. Monitoring bird
populations by point counts. Gen. Tech. Rep. PSW-GTR-149. Albany, CA: U.S. Department
of Agriculture, Forest Service, Pacific Southwest Research Station: p. 161-168

Ralph, C. John et al. 1996. Manual de métodos de campo para el monitoreo de aves
terrestres. Gen. Tech. Rep. PSW-GTR-159. Albany,CA: Pacific South west Research
Station, Forest Service, U.S. Department of Agriculture, 46 pp.

SEMARNAT (SECRETARIA DEL MEDIO AMBIENTE Y RECURSOS NATURALES). 2010.
Norma Oficial Mexicana NOM-059-Ecol-2010. Protección ambiental, especies nativas de
México de flora y fauna silvestres, categorías de riesgo y especificaciones para su
inclusión, exclusión o cambio. Lista de especies en riesgo. Diario Oficial de la Federación.

Sayre, R., E. Roca, G. Sedaghatkish, B. Young, S. Keel, R. Roca 8: S. Sheppard.2002. Un
enfoque en la naturaleza. Evaluaciones ecológicas rápidas. The Nature Conservancy,
Arlington, Virginia, USA. 202 pp.

Sibley, D. A. 2000. The Sibley Guide to Birds. National Audubon Society Alfred A. Knopf.

Brower E., Zar H. y Von Ende N. 1998. Field and Laboratory Methods for General
Ecology.4ta. ed. WCB. Mc Graw Hill, Boston. 273 pp

Rzedowsky J. 1978. Vegetación de México. LIMUSA. México.

Romahn, C., H. Ramírez y Treviño J. 1994, Dendrometría. Universidad Autónoma
Chapingo. 354 pp.

BIBLIOGRAFÍA Página
ESTUDIO TÉCNICO JUSTIFICATIVO PARA
CAMBIO DE USO DEL SUELO-CUSTF
ALTEN 5- TERRITORIO 2

Mostacedo Bonifacio y Fredericksen Todd S. 2000. Manual de Métodos Básicos de
Muestreo y Análisis en Ecología Vegetal.

(Jiménez Pérez, Apuntes del Curso “Evaluación de Recursos Forestales” del Programa de
Maestría en Ciencias Forestales que ofrece la Universidad Autónoma de Nuevo León).

Vásquez A.,R. 1986. Inventario de vegetación. En: J.G. Medina T. y L.A. Natividad B.
(comp.). Metodología de planeación integral de los recursos naturales. Serie Recursos
Naturales No.3. Universidad Autónoma Agraria Antonio Narro. Buenavista, Saltillo, Coah.
México. p: 85 — 100.

Scheaffer, L.R.; W. Mendenhall y L. Ott. 1987. Elementos de muestreo. Grupo Editorial
Iberoamérica. México. 321 p.

Sánchez, F. de J. 1992. Introducción al muestreo estadístico. Apuntes de curso de
postgrado. Dpto. de Estadística. Universidad Autónoma Agraria Antonio Narro. Buenavista,
Saltillo, Coah. México.

Romahn de la V., C.F.; H. Ramírez M. y J.L. Treviño G. 1994. Dendrometría. Universidad
Autónoma de Chapingo. México. 354 p.

Rodríguez F., C. 1998. Aplicación de diseños de muestreo en inventarios forestales. SAGAR
— INIFAP. 156 p.

Gómez A., J.R. 1977. Introducción al muestreo. Tesis. Maestría. Colegio de Postgraduados.
Escuela Nacional de Agricultura. Chapingo, México. 259 p.

De la Cerda, L. M. 1996. Las gramíneas de Aguascalientes. Primera edición. Universidad
Autónoma de Aguascalientes. México.

De la Cerda., y M. E. Siqueiros. 1985. Estudio ecológico y florístico del Estado de
Aguascalientes. Programa de Investigaciones Biológicas. UAA. Ags., México.

GRANADOS SÁNCHEZ D., et al.; Ecología de poblaciones Vegetales. Universidad Autónoma
de Chapingo. 2001. 144 pags.

SIQUEIROS DELGADO MA. E. Coníferas de Aguascalientes. Universidad Autónoma de
Aguascalientes. 1989. 67 pags.

BIBLIOGRAFÍA -Páginad:
ESTUDIO TÉCNICO JUSTIFICATIVO PARA
CAMBIO DE USO DEL SUELO-CUSTF
ALTEN 5- TERRITORIO 2

Regalado G., Rosales C., de la Cerda, L. M. y Sequeiros D Ma. E. 1992. Listado Florístico
del Estado de Aguascalientes. Sentiae Naturae. Universidad Autónoma de Aguascalientes.
México. 1-51 pp.

Sequeiros D. Ma .E. Contribución a la Flora Acuática y subacuática de Aguascalientes1989.
UAA.75, pp.

Schaeffer, R.; Mendenhall, W.; Ott, L. 1993. Elementos de muestreo. Trad. G. Rendón y
J.R. Gómez. México, Grupo Editorial Iberoamérica. 321 p.

Pedro P., D. Marmillod y P. Ferreira Diseño y Aplicación de un Inventario Forestal
Diversificado (Productos Maderables y No Maderables) en Petén, Guatemala. 1997
Simposio Internacional. Posibilidades de Manejo Forestal Sostenible en América Tropical.

ANP, CONANP, MEXICO
Cuaderno Estadístico Municipal. El Llano, Ags.
Rzedowsky J. 1978. Vegetación de México. LIMUSA. México.

De la Cerda., y M. E. Siqueiros. 1985. Estudio ecológico y florístico del Estado de
Aguascalientes. Programa de Investigaciones Biológicas. UAA. Ags., México.

Born, D.J. and D.C. Chojnacky. 1985. Woodland tree volume estimation: A visual
segmentation technique. Research Paper INT-344. USDA - Forest Service. USA. 16 p.

Plan Nacional del Desarrollo 2013-2018

Plan Sexenal del Gobierno del Estado 2010-2016

Programa Estatal de Desarrollo Urbano 2010-2030

Programa de Desarrollo Urbano de los Municipios de El Lano 2011-2013
Norma Oficial Mexicana. NOM-059-SEMARNAT-2010.

+... .

BIBLIOGRAFÍA -PáginaD
ESTUDIO TÉCNICO JUSTIFICATIVO PARA
CAMBIO DE USO DEL SUELO-CUSTF
ALTEN 5- TERRITORIO 2

ADEMAS:

Instrumentos utilizados para la elaboración del presente estudio de impacto ambiental,
fueron los ya descritos en los capítulos previos; además se tomó como basé la siguiente
información:

Los Instrumentos utilizados para la elaboración del presente estudio de impacto
ambiental, fueron los ya descritos en los capítulos previos; además se tomó como basé
la siguiente información:

. Síntesis Geográfica del Estado de Aguascalientes del INEGI

Cartografía digital y publicaciones del INEGI

Mapa Digital de México V5.0 de INEGI (Internet)

Sistema de Consulta de Cuencas Hidrográficas de México INE (Internet)

Análisis de Regiones prioritarias para su conservación (CONABIO, 2000),

. Normas Oficiales Mexicanas y Leyes relacionadas a la gestión Ambiental Y
Protección y Manejo de los Recursos Naturales

. Listados de vegetación y fauna silvestre, y bibliografía diversa

. Planes de Gobierno Federal, Estatal y Municipal

. Software para manejo de Imágenes ERDAS

. Software para manejo de información geográfica, , ARCGIS Y ARCVIEW
+ Métodos para descripción de flora y fauna

FLORA:

. Método para el inventario forestal

Fuente: Vásquez A.,R. 1986. Inventario de vegetación. En: J.G. Medina T. y L.A.
Natividad B. (comp.). Metodología de planeación integral de los recursos naturales.
Serie Recursos Naturales No.3. Universidad Autónoma Agraria Antonio Narro.
Buenavista, Saltillo, Coah. México. p: 85 — 100.

. Método de transectos y parcelas para obtención de
parámetros ecológicos de la Población de Flora

Fuente: Mostacedo Bonifacio y Fredericksen Todd S. 2000. Manual de Métodos Básicos
de Muestreo y Análisis en Ecología Vegetal.

. Método para la estimación de volúmenes:

BIBLIOGRAFÍA -Páginal
ESTUDIO TÉCNICO JUSTIFICATIVO PARA
CAMBIO DE USO DEL SUELO-CUSTF
ALTEN 5- TERRITORIO 2

Fuentes:
Jiménez Pérez, Apuntes del Curso “Evaluación de Recursos Forestales” del Programa de

Maestría en Ciencias Forestales que ofrece la Universidad Autónoma de Nuevo León).
Romahn, C., H. Ramírez y Treviño J. 1994, Dendrometría. Universidad Autónoma

Chapingo. 354 pp.

FAUNA:

. Método conocido como Evaluación Ecológica Rápida

Fuente: Riera Seijas Alfredo Evaluación Ecológica Rápida (EER) aplicada a comunidades
de Vertebrados: una herramienta para el Ecoturismo. Editorial Académica Espanola.192
pp.2012; y Jiménez Romero Germán; PROPUESTA METODOLÓGICA EN EL DISEÑO Y
EVALUACIÓN DE UN CORREDOR BIOLÓGICO EN LA RESERVA FORESTAL GOLFO
DULCE, COSTA RICA. Tesis sometida a consideración de la Escuela de Posgrado como
requisito parcial para optar al grado de Magister Scientiae. Turrialba, Costa Rica,
diciembre de 2000.

BIBLIOGRAFÍA -Página 7
ALTEN o0- TERRITORIO 2

pr

PANORAMICAS DE LA ZONA DEL PROYECTO

a.

PANORAMICAS DE LA ZONA DEL PROYECTO

y y

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

energías renovables

LISTADO GENERAL DE FLORA EN LA MICROCUENCA Y EN LA ZONA DE
INFLUENCIA DEL PROYECTO

Estrato Arbustivo y herbáceo:

Nombre Nombre común NOM-059
científico

Amaranthus hybridus Quelite -
Opuntia imbricata Cardenche -
Tagetes lunulata Cinco llagas -
Taraxacum officinale Diente de león -
Parthenium incanum Mariola -
Tithonia tubaeformis Girasol -
Ipomoea purpurea Campanilla morada -
Euphorbia sp. Ninguno -
Bouleoua gracilis Navajita -
Chloris virgata Pata de gallo -
Eragrostis mexicana Pasto -
Lycurus phleoides Cola de zorra -
Muhlenbergia sp. Pasto -
Sporobolus sp. Pasto -
Rhynchelytrum repens Pasto -
Acacia farnesiana Huizache -
A. schaffneri Huizache -
Mimosa monancistra Uña de gato -
Prosopis laevigata Mezquite -
Schinus molle Pirul -
Eucalyptus camaldulensis Eucalipto -
Sphaeralcea angustifolia Hierba del negro -
Malva parviflora Malva de campo -
Forestiera tomentosa Paloblanco -
Eysenhardtia polystachya Varaduz -
Nicotiana glauca Gigante -
Solanum rostratum Mancamula -
Datura stramonium Toloache -
Mammillaria uncinata Mamilaria -

MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Alten

energías renovables

Neolloydia conoidea Biznaga -
Ferocactus latispinus Biznaga -
Echinoffosolocactus violaciflorus Biznaga -
Opuntia robusta Nopal -
Opuntia streptacantha Nopal -
Opuntia rastrera Nopal -
Opuntia jaliscana Nopal -
Opuntia leucotricha Nopal -

Buddleia cordata

Lepidium virginicum

Chile de pájaro -

Solanum elaeagnifolium Trompillo -
Mimosa monancistra Garruño -
Mimosa aculeaticarpa Garruño -
Calliandra eriophylla Garruño -
Chenopodium murale Quelite -
Bidens odorata Aceitilla -
Parthenium incanum Mariola -
Argemone ochroleuca Chicalote -
Simsia amplexicaulis Lampotillo -
Chenopodium murale Quelite -
Senecio salignus Jaral -
Asclepias linaria Romerillo -
Trixis angustifolia Capitania -
Baccharis glutinosa Jarillo blanco -
Gymnosperma glutinosum Nota -
Gomphrena serrata Bretónica -
Agave salmiana Agave -
Agave angustifolia Agave -
Jatropha dioica Sangre de grado -
Piqueria trinervia Tabardillo -

Lantana camara

Pedro antonio -

Crotalaria pumila

Tronadora -

Buddleia perfoliata

Salvia de campo -

Sanvitalia procumbens

Ojo de gato -

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Alten

energías renovables

Estrato Arbóreo:

Nombre Nombre NOM-059
científico común

Prosopis laevigata Mezquite -
Acacia farnesiana Huizache -
Acacia schaffneri Huizache -
Schinus molle Pirul -
Jacaranda mimosaefolia Jacaranda -
Populus canadensis Alamo -
Fraxinus velutina Fresno -
Ficus benjamina Ficus -
Schinus terebinthifolius Pirul -
Casuarina equisetifolia Casuarina -
Ficus retusa Ficus -
Eucalyptus camaldulensis Eucalipto -
Fraxinus uhdei Fresno -
Populus alba Alamo -
Salix babylonica Sauz -
Eysenhardtia polystachya Varaduz -
Opuntia hyptiacantha Nopal -
Opuntia robusta Nopal -
Opuntia streptacantha Nopal -
Opuntia rastrera Nopal -
Opuntia jaliscana Nopal -
Opuntia leucotricha Nopal -
Ipomoea arborescens Palobobo -
Forestiera neomexicana - -
Bursera fagaroides Venadilla -

En el área de estudio no se encontró y no se tienen registros de ninguna especie de
flora catalogada de acuerdo a la NOM-059-SEMARNAT-2010
LISTADO GENERAL DE FAUNA EN LA MICROCUENCA Y EN LA ZONA DE

ANFIBIOS

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Alten

INFLUENCIA DEL PROYECTO

energías renovables

No fueron observados dentro de la zona sujeta a CUSTF, pero dentro de la zona de
influencia del proyecto es factible que se presenten las siguientes especies:

Lista de las especies de anfibios reportad

los en la Microcuenca. Los códigos para

la categoría NOM

(NOM-059-SEMARNAT-2010) Pr = Sujeta a protección especial; A = Amenazada; P = En peligro de
extinción; E = Probablemente extinta en el medio natural. Para la categoría de Tipo de distribución
POT = Potencial en la Microcuenca y POT-PRE =Potencial en el predio
FAMILIA Nombre científico Nombre ENDEMISMO | NOM-059- | POT | POT-
común SEMARNAT PRE
-2010
Hylidae Hyla arenicolor Sapito de N - Xx Xx
los arroyos
H. eximia Ranita N - Xx Xx
verde
Ranidae Lithobates Rana de los E Pr Xx Xx
montezumae bordos

En la NOM-059-SEMARNAT-2010 aparece una especie d

le anfibio con distribución en la Microcuenca y

en el área del proyecto, enlistada como “Sujeta a protección especial” y se trata de una rana de los
bordos (L. montezumae). Es de destacar que este grupo de vertebrados, están limitados por su alta
dependencia de cuerpos de agua para su reproducción. Dentro de la zona sujeta a CUSTF, no se
localiza ningún cuerpo o corriente de agua, pero en la zona si se presenta una gran cantidad de
bordos de abrevadero.
REPTILES

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Alten

energías renovables

Lista de las especies de reptiles reportados en el área de estudio. Los códigos para la categoría

NOM (NOM-059-SEMARNAT-2010) Pr

peligro de extinción; E = Probablemente extinta en el medio natural. Para la categoría

Sujeta a protección especial; A = Amenazada; P = En

de Tipo de

distribución POT = Potencial en la Microcuenca y OBS =0Observada en el predio del proyecto.
DISTRIBU
CIÓN
Nombre NOM-
No. Orden Familia Nombre científico común os9 |POT| OBS
Sceloporus
grammicus Xx
1 Squamata Phrynosomatidae (Wiegmann, 1828) Lagartija Pr
Sceloporus spinosus Lagartija Xx Xx
2 (Wiegmann. 1828) escamuda
Sceloporus torquatus Lagartijo Xx Xx
3 (Wiegmann, 1828) rasposo
Lagartija de Xx Xx
4 Sceloporus jarrovii collar
Aspidoscelis gularis Xx
(Baird 8: Girard, Xx
5 Teiidae 1852) Lagartija llanera
Conopsis nasus Culebra Xx
6 Colubridae (Gúnther, 1858) borreguera
Masticophis Xx
mentovarius
(Duméril, Bibron and Víbora
7 Duméril, 1854) chirrionera
Pituophis deppei Xx
8 (Duméril, 1853) Alicante A
Thamnophis eques Culebra de Xx
9 (Reuss, 1834) agua A
Crotalus molossus Víbora de Xx
(Baird 8: Girard, cascabel de
10 Viperidae 1853) cola negra Pr
Kinosternon hirtipes Xx
11 | Testudines Kinosternidae (Wagler, 1830) Tortuga Pr
Kinosternon Xx
integrum (Le Conte,
12 1824) Tortuga Pr

Fuente: Elaboración propia con datos de Vázquez y Quintero, 2005 y trabajo de campo.

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Alten

energías renovables

En la NOM-059-SEMARNAT-2010, aparecen seis especies de reptiles con distribución en el área de
estudio, enlistadas en dos de las cuatro categorías de riesgo que integran esta norma. En el grupo de
las lagartijas, Sceloporus grammicus está considerada bajo la categoría “sujeta a protección especial”.
Entre las serpientes se encuentra enlistada en la categoría de “sujeta a protección especial” la
serpiente de cascabel Crotalus molossus. En la categoría “amenazada” se incluye a Pituophis deppei y
Thamnophis eques. Las dos especies de tortugas Kinosternon hirtipes y K. integrum están
consideradas como “sujetas a protección especial”. Ninguna de las especies anteriores se observo
dentro de la zona sujeta a CUSTF, sin embargo son especies que se reportan en la región por lo tanto
es factible que pudieran estar presentes en la zona de influencia del proyecto.

AVES

Los códigos para la categoría de EST (Estacionalidad) R = Residente permanente; 1 = Visitante de
invierno; V = Residente de verano; T = Transitorio; Acc = Accidental; Intr = Introducida. Para la
categoría de NOM (NOM-059-SEMARNAT-2010) Pr = Sujeta a protección especial; A = Amenazada; P
= En peligro de extinción; E = Probablemente extinta en el medio natural. Para la categoría de Tipo
de distribución POT = Potencial en la microcuenca y OBS =Observada en el predio del proyecto.

NOM-059-
FAMILI NOMBRE NOMBRE ESTACIO
No. | ORDEN A CIENTÍFICO COMÚN NALIDAD [SEMARNAT] POT | 0BS
ANSERIFOR | ANSERID | 4. platyrhynchos | Pato mexicano
1 MES AE R A
GALLIFORM [ODONTO | Callipepla Codorniz
ES PHORIDA | squamata escamosa
2 E R
CICONIFOR | ARDEIDA | Ardea herodias Garzón cenizo Xx
3 MES E R
4 A. alba Garza blanca R Xx
Egretta thula Garceta pie Xx
5 dorado R
Nycticorax Perro de agua Xx
6 nycticorax R
FALCONIFO |CATHAR | Coragyps atratus | Zopilote Xx Xx
7 RMES TIDAE R
8 Cathartes aura Aura R Xx Xx
ACCIPIT | Elanus leucurus Milano cola Xx
9 RIDAE blanca R
10 Accipiter cooperii | Gavilán pollero 1 Pr X
Parabuteo Aguililla conejera Xx
11 unicinctus R Pr
12 Buteo jamaicensis | Aguililla cola roja R Xx Xx

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR

ALTEN 5- TERRITORIO 2

Alten

energías renovables

FALCONI | Caracara cheriway | Quebrantahuesos Xx
13 DAE R
14 Falco sparverius | Halcón cernícalo R Xx
CHARADRII | CHARAD | Charadrius Tildío Xx
15| FORMES |RIIDAE _|vociferus R
RECURVI | Himantopus Avoceta Xx
ROSTRID | mexicanus
16 AE R
SCOLOPA | Actitis macularius | Alzacolita Xx Xx
17 CIDAE 1
Limnodromus Playero pico largo Xx
18 scolopaceus 1
COLUMBIFO | COLUMBI | Zenaida asiatica Paloma de alas Xx Xx
19 RMES DAE blancas R
20 Z. macroura Paloma huilota R *x Xx
21 Columbina inca Torcacita R Xx Xx
CUCULIFOR | CUCULID | Geococcyx Correcaminos Xx Xx
22 MES AE californianus R
STRIGIFOR |TYTONID | Tyto alba Lechuza de Xx
23 MES AE campanario R
CAPRIMULG | CAPRIMU | Caprimulgus Tapacamino Xx
24| IFORMES |LGIDAE | vociferus gritón R
APODIFOR Aeronautes Vencejo Xx
MES APODIDA | saxatalis
25 E R
TROCHIL | Cynanthus Colibrí pico ancho Xx Xx
26 IDAE _ | /atirostris R
Amazilia violiceps | Colibrí de corona Xx
27 violeta R
CORACIFOR | ALCEDIN | Chloroceryle Martín pescador Xx
28 MES IDAE americana americano I
PICIFORME |PICIDAE | Melanerpes Carpintero frente Xx Xx
29 E aurifrons dorada R
Colaptes auratus | Carpintero alas Xx
30 rojas R
PASSERIFO |TYRANNI | Empidonax Mosquerito Xx
31 RMES DAE minimus mínimo I
32 Sayornis nigricans | Mosquero negro R Xx Xx
S. saya Atrapamoscas Xx
33 llanero S
Pyrocephalus Cardenalito Xx Xx
34 rubinus R
Pitangus Luis vientebeo Xx
35 sulphuratus R
36 Tyrannus Tirano R Xx Xx

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR

ALTEN 5- TERRITORIO 2

Alten

energías renovables

vociferans
LANIIDA | Lanius ludovicianus | Verduguillo Xx
37 E R
VIREONI | Vireo atricapilla Vireo de gorra Xx
38 DAE negra 1
39 V. bellii Vireo oliva 1 *x
40 V. huttoni Vireo oliváceo 1 X
CORVIDA | Quiscalus Tordo Xx
41 E mexicanus R
42 Corvus corax Cuervo R x
Hirundo rustica Golondrina Xx
HIRUNDI tijereta
43 NIDAE v
REMIZID | Auriparus flaviceps | Verdín Xx
44 AE R
TROGLO | Campylorhynchus | Matraca norteña Xx
45 DYTIDAE | brunneicapillus R
Thryomanes Saltaparedes Xx
46 bewickii R
47 Troglodytes aedon | Saltaparedes R Xx
REGULID | Regulus calendula | Regulo Xx
48 AE I
SYLVIDA | Polioptila caerulea | Perlita piis Xx
49 E 1
TURDIDA | Turdus Mirlo Xx
EJ) E rufopalliatus R
51 MIMIDAE | Mimus polyglottos | Cenzontle R Xx
Toxostoma Pitacoche Xx
52 curvirostre R
BOMBYCI | Bombycilla Chinito Xx
53 LLIDAE _ | cedrorum v
PTILOGO | Phainopepla nitens | Capulinero gris Xx
54 NATIDAE R
PARULID | Vermivora celata  |Gusanero cabeza Xx
55 AE gris 1
Dendroica Chipe coronado Xx
56 coronata 1
57 Wilsonia pusilla Verdín de Wilson 1 *x
THRAUPI | Piranga flava Tangara encinera Xx
58 DAE R
EMBERIZ | Pipilo fuscus Viejita Xx
59 IDAE R
60 Spizella passerina | Chimbito común R Xx
61 S. pallida Chimbito pálido 1 x

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Alten

energías renovables

Pooecetes Gorrión torito X
62 gramineus 1
Chondestes Gorrión maicero X
63 grammacus 1
Passerculus Gorrión zanjero Xx
64 sandwichensis I
Ammodramus Gorrión chapulín Xx
65 savannarum I
CARDINA | Cardinalis Cardenal Xx
66 LIDAE cardinalis I
67 C. sinuatus Cardenal gris 1 Xx
68 Passerina caerulea | Gorrión azul R *x
ICTERID | Sturnella magna Gorgeador Xx
69 AE norteño R
Molothrus aeneus |Tordo de ojos Xx
70 rojos R
M. ater Tordo cabeza Xx
71 café R
72 Icterus galbula Calandría norteña R *x
FRINGILL | Carpodacus Gorrión mexicano Xx
73 IDAE mexicanus R
74 Carduelis psaltria | Chirinito R *x
Passer domesticus | Gorrión casero R x
PASSERI
75 DAE
Fuentes: Howell y Web, 1996; Peterson, 1983; De la Riva y Franco, 2006; Lozano, 2007 y
trabajo de campo.
En la NOM-059-SEMARNAT-2010, aparecen tres especies de aves con distribución en el área de

estudio, enlistadas en dos de las cuatro categorías de riesgo que integran esta norma. El pato Anas
Plathyrhynchos diazi, el gavilán Accipiter cooperi y el aguililla rojinegra Parabuteo unincictus se
encuentran enlistadas en la categoría de “Sujeta a protección especial”.
MAMÍFEROS

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN 5- TERRITORIO 2

Alten

energías renovables

Lista de mamíferos reportados en la microcuenca. Los códigos para la categoría NOM (NOM-059-
SEMARNAT-2010) Pr = Sujeta a protección especial; A = Amenazada; P = En peligro de extinción; E
= Probablemente extinta en el medio natural. Para la categoría de Tipo de distribución POT =

Potencial en la microcuenca y OBS =Observada en el predio del proyecto.
No. [Orden Familia Nombre NOM- |DIST [DIST
común 059 POT_|0BS
1 |Didelphimorphia | Didelphidae Didelphis Tlacuache
virginiana (Kerr, x
1792)
2 |Chiroptera Mormoopidae Mormoops Murciélago x
megalophylla
3 [Carnívora Canidae Canis latrans (Say, | Coyote x
1823)
4 Urocyon Zorra gris Xx
cinereoargenteus
(Schreber, 1775)
5 Felidae Lynx rufus Gato x
(Schreber, 1777) | montes
6 Mustelidae Mephitis macroura | Zorrillo x
(Lichtenstein,
1832)
7 Procyonidae Procyon lotor Mapache x
(Linnaeus, 1758)
8 ¡Rodentia Sciuridae Spermophilus x
mexicanus
(Erxleben, 1777)
9 Spermophilus Tachalote x
variegatus x
(Erxleben, 1777)
10 Muridae Neotoma leucodon | Rata x
(Merriam, 1894) magueyera
11 Peromyscus Ratón x
maniculatus
(Wagner, 1845)
12 |Lagomorpha Leporidae Lepus californicus | Liebre x x
(Gray, 1837)
13 Sylvilagus Conejo x
audubonii (Baird, Xx
1858)

Fuente: Elaboración propia con datos d

2001; De la Riva, 1993 y trabajo de campo.

le Ceballos y Oliva, 2005; Hesselbach y Pérez,
